 

Exhibit 10.4

 

Asset Purchase Agreement

by and between

Aquila, Inc., as Seller

Mid-Kansas Electric Company, LLC, as Buyer and a Buyer Party

and

Sunflower Electric Power Corporation

and each Member of Buyer, as Buyer Parties

Dated: September 21, 2005

 

KC-1324222-5

 



 

 

Table of Contents

Page

Article I DEFINITIONS

1

 

1.1

Definitions.

1

 

1.2

Other Definitional and Interpretive Matters.

12

 

1.3

Joint Negotiation and Preparation of Agreement.

13

Article II PURCHASE AND SALE

13

 

2.1

The Sale.

13

 

2.2

Excluded Assets.

15

 

2.3

Assumed Obligations.

16

 

2.4

Excluded Liabilities.

17

Article III PURCHASE PRICE

18

 

3.1

Purchase Price.

18

 

3.2

Determination of Purchase Price.

18

 

3.3

Allocation of Purchase Price.

19

 

3.4

Proration.

20

Article IV THE CLOSING

21

 

4.1

Time and Place of Closing.

21

 

4.2

Payment of Closing Payment Amount.

21

 

4.3

Deliveries by Seller.

21

 

4.4

Deliveries by Buyer.

22

Article V REPRESENTATIONS AND WARRANTIES OF SELLER

22

 

5.1

Organization; Qualification.

23

 

5.2

Authority Relative to this Agreement.

23

 

5.3

Consents and Approvals; No Violation.

23

 

5.4

Governmental Filings.

24

 

5.5

Financial Information.

24

 

5.6

No Material Adverse Effect.

24

 

5.7

Operation in the Ordinary Course.

24

 

5.8

Title.

24

 

5.9

Leases.

25

 

5.10

Environmental.

25

 

5.11

Labor Matters.

26

 

5.12

ERISA; Benefit Plans.

26

 

5.13

Certain Contracts and Arrangements.

29

 

5.14

Legal Proceedings and Orders.

29

 

5.15

Permits.

29

 

5.16

Compliance with Laws.

29

 

5.17

Insurance.

29

 

5.18

Taxes.

30

 

5.19

Regulation as a Utility.

30

 

5.20

Fees and Commissions.

30

Article VI REPRESENTATIONS AND WARRANTIES OF BUYER PARTIES

30

 

6.1

Organization.

30

 

6.2

Authority Relative to this Agreement.

31

 

 

KC-1324222-5

 



 

 

 

6.3

Consents and Approvals; No Violation.

31

 

6.4

Regulation as a Utility.

31

 

6.5

Buyer’s Knowledge.

32

 

6.6

Fees and Commissions.

32

 

6.7

Financial Capability.

32

Article VII COVENANTS OF THE PARTIES

32

 

7.1

Conduct of Business.

32

 

7.2

Access to Information.

34

 

7.3

Expenses.

36

 

7.4

Further Assurances; Procedures with Respect to Certain Agreements and

 

other Assets.

36

 

7.5

Public Statements.

38

 

7.6

Consents and Approvals.

39

 

7.7

Tax Matters.

40

 

7.8

Supplements to Schedules.

41

 

7.9

Employees and Employee Benefits.

41

 

7.10

Eminent Domain; Casualty Loss.

47

 

7.11

Transitional Use of Signage and Other Materials Incorporating Seller’s Name

 

or other Logos.

49

 

7.12

Litigation Support.

49

 

7.13

JEC Lease Buy-Out.

49

 

7.14

Notification of Customers.

50

 

7.15

Exclusivity.

50

 

7.16

Financing Commitment.

51

Article VIII CONDITIONS TO CLOSING

51

 

8.1

Conditions to Each Party’s Obligations to Effect the Closing.

51

 

8.2

Conditions to Obligations of Buyer.

52

 

8.3

Conditions to Obligations of Seller.

53

Article IX INDEMNIFICATION

54

 

9.1

Survival of Representations and Warranties.

54

 

9.2

Indemnification.

54

 

9.3

Indemnification Procedures.

55

 

9.4

Limitations on Indemnification.

56

 

9.5

Applicability of Article IX.

58

 

9.6

Tax Treatment of Indemnity Payments.

59

 

9.7

No Consequential Damages.

59

 

9.8

Exclusive Remedy.

59

Article X TERMINATION AND other REMEDIES

59

 

10.1

Termination.

59

 

10.2

Procedure and Effect of Termination.

60

 

10.3

Remedies upon Termination.

60

 

10.4

Specific Performance.

61

 

10.5

Costs.

61

Article XI MISCELLANEOUS PROVISIONS

61

 

11.1

Amendment and Modification.

61

 

11.2

Waiver of Compliance; Consents.

61

 

 

KC-1324222-5

 



 

 

 

11.3

Notices.

61

 

11.4

Assignment.

62

 

11.5

Governing Law.

62

 

11.6

Severability.

63

 

11.7

Entire Agreement.

63

 

11.8

Bulk Sales or Transfer Laws.

63

 

11.9

Delivery.

63

 

 

 

KC-1324222-5

 



 

 

EXHIBITS AND SCHEDULES

Exhibit 1.1-A

Form of Assignment and Assumption Agreement

 

Exhibit 1.1-B

Form of Assignment of Easements

 

Exhibit 1.1-C

Form of Bill of Sale

 

Exhibit 1.1-D

Form of General Warranty Deed

 

Exhibit 1.1-E

Form of Transitional Services Agreement

 

Exhibit 3.1

Determination of Purchase Price

 

Exhibit 3.1.A  

Example of Kansas Electric Closing Payment Amount

 

Exhibit 3.1.B  

Example of Kansas Electric Post-Closing Adjustment Statement

Exhibit 3.1.C  

Sample Calculation of Kansas Electric Purchase Price

 

Exhibit 7.9(d)(ii)(C)

Pension Matters

 

 

Schedule 1.1-A

Business Activities

 

Schedule 1.1-B

Business Employees

 

Schedule 1.1-C

Buyer Required Regulatory Approvals

 

Schedule 1.1-D

Central or Shared Functions

 

Schedule 1.1-E

Permitted Encumbrances

 

Schedule 1.1-F

Seller Required Regulatory Approvals

 

Schedule 1.1-G

Seller’s Knowledge

 

Schedule 1.1-H

Territory

 

Schedule 2.1(a)

Real Property

 

Schedule 2.1(f)

Tangible Personal Property

 

Schedule 2.1(n)

Other Assets

 

Schedule 2.2(l)

Retained Agreements

 

Schedule 2.2(o)

Excluded Assets

 

Schedule 5.3

Seller’s Consents and Approvals

 

Schedule 5.5(a)

Selected Balance Sheet Information

 

Schedule 5.5(b)

Division Income Statement Information

 

Schedule 5.6

Material Adverse Effect

 

Schedule 5.7

Transactions Outside the Ordinary Course of Business

Schedule 5.8

Title

 

Schedule 5.9

Real Property Leases

 

Schedule 5.10(a)-1

Sufficiency of Environmental Permits

 

Schedule 5.10(a)-2

Environmental Permits

 

Schedule 5.10(b)

Environmental Notices

 

Schedule 5.10(c)

Environmental Claims or Releases

 

Schedule 5.10(e)

Environmental Capital Expenditures

 

Schedule 5.11

Labor Matters

 

Schedule 5.12(a)

Employee Benefit Plans

 

Schedule 5.12(d)

Administrator or Fiduciary Non-Compliance

 

Schedule 5.12(g)

Retiree Health and Welfare Benefits

 

Schedule 5.12(i)

Actions, Suits and Claims

 

Schedule 5.12(j)

Governmental Audits, Inquiries and Proceedings

Schedule 5.13(a)

Certain Contracts and Arrangements

Schedule 5.13(b)

Franchises

 

Schedule 5.14

Legal Proceedings and Orders

 

 

 

KC-1324222-5

 



 

 

Schedule 5.15

Permits

 

Schedule 5.17

Insurance

 

Schedule 6.3

Buyer’s Consents and Approvals

 

Schedule 7.1

Conduct of Business

 

Schedule 7.4(e)

Shared Agreements

 

Schedule 7.9(a)

Unions

 

Schedule 7.9(b)

Severance Compensation Agreements

 

Schedule 7.9(d)(ii)-(A)

Other Plan Participants

 

Schedule 7.9(d)(ii)(D)(1)

Grandfathered Individuals

 

Schedule 7.9(d)(ix)

Nonqualified Deferred Compensation Liabilities

Schedule 8.1(d)

Required Consents

 

Schedule 8.3(e)

Required Releases

 

 

 

KC-1324222-5

 



 

 

ASSET PURCHASE AGREEMENT

Asset Purchase Agreement (“Agreement”), made as of September 21, 2005 by and
between Aquila, Inc., a Delaware corporation (“Seller”), and Mid-Kansas Electric
Company, LLC, a Kansas limited liability company (“Buyer”), and for certain
limited purposes, Sunflower Electric Power Corporation (“Sunflower”) and each of
the six Members of Buyer.

WHEREAS, Buyer desires to purchase, and Seller desires to sell, the Purchased
Assets (as hereinafter defined) upon the terms and conditions set forth in this
Agreement;

NOW THEREFORE, in consideration of the Parties’ respective covenants,
representations, warranties, and agreements hereinafter set forth, and intending
to be legally bound hereby, the Parties agree as follows:

ARTICLE I

DEFINITIONS

1.1          Definitions. (a) As used in this Agreement, the following terms
have the meanings specified in this Section 1.1(a):

“Actionable Incident” means an incident or occurrence that (i) results in
damages or other harm to a Person other than Buyer or Seller, or any of their
respective Affiliates; and (ii) provides such Person with the legal basis to
recover damages or other relief without any further event or fact being required
for such recovery.

“Adjustment Amount” may be a positive or negative number, and will be determined
in accordance with Exhibit 3.1.

“Affiliate” has the meaning set forth in Rule 12b-2 of the General Rules and
Regulations under the Securities Exchange Act of 1934.

“Affiliated Group” means any affiliated group within the meaning of Code section
1504(a) or any similar group defined under a similar provision of Law.

“Assignment and Assumption Agreement” means the Assignment and Assumption
Agreement to be executed and delivered by Seller and Buyer at Closing, in the
form of Exhibit 1.1-A.

“Assignment of Easements” means the form of Assignment of Easements set forth on
Exhibit 1.1-B.

“Assumed Indebtedness” means the obligations and liabilities of Seller with
respect to any JEC Lease Indebtedness assumed by Seller, directly or indirectly,
on or prior to Closing in connection with the JEC Lease Buy-Out.

“Bill of Sale” means the bill of sale to be executed and delivered by Seller at
the Closing, in the form of Exhibit 1.1-C.

“Business” means, collectively, (i) the Electric Business, and (ii) the
activities described on Schedule 1.1-A.

 

1

 



 

 

“Business Agreements” means any contract, agreement, real or personal property
lease, commitment, understanding, or instrument (other than the Retained
Agreements and the Shared Agreements) to which Seller is a party or by which it
is bound that either (i) is listed or described on Schedule 5.9, Schedule
5.13(a), or Schedule 7.9(b), or (ii) relates principally to the Business or the
Purchased Assets and (A) has been entered into, renewed, extended, or otherwise
amended in the ordinary course of business, or (B) is entered into, renewed,
extended, or otherwise amended after the date hereof consistent with the terms
of this Agreement.

“Business Day” means any day other than Saturday, Sunday, and any day which is a
legal holiday or a day on which banking institutions in Kansas City, Missouri
are authorized by Law to close.

“Business Employees” means the employees of Seller set forth on Schedule 1.1-B,
together with any persons who are hired by Seller after the date hereof for the
Business, other than persons hired to perform Central or Shared Functions.

“Buyer Parties” means Buyer, each Member, and Sunflower.

“Buyer Pension Plan” means one or more defined benefit plans within the meaning
of section 3(35) of ERISA that are (i) maintained or to be established or
maintained by a Buyer Party, and (ii) qualified plans under section 401(a) of
the Code.

“Buyer Required Regulatory Approvals” means (i) the filings by Seller and Buyer
(or the appropriate ultimate parent entity or entities thereof) required by the
HSR Act and the expiration or earlier termination of all waiting periods under
the HSR Act, and (ii) the approvals set forth on Schedule 1.1-C.

“Buyer’s Representatives” means any Buyer Party’s accountants, employees,
counsel, environmental consultants, financial advisors, and other
representatives.

“Central or Shared Functions” means any of the business functions set forth on
Schedule 1.1-D.

“Claims” means any and all administrative, regulatory, or judicial actions or
causes of action, suits, petitions, proceedings (including arbitration
proceedings), investigations, hearings, demands, demand letters, claims, or
notices of noncompliance or violation delivered by any Governmental Entity or
other Person.

“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended.

“COBRA Continuation Coverage” means the continuation of medical coverage
required under sections 601 through 608 of ERISA, and section 4980B of the Code.

“Code” means the Internal Revenue Code of 1986, as amended.

“Confidentiality Agreement” means the Confidentiality Agreement, dated May 6,
2005 between Seller and Sunflower as agent for Buyer.

“Documents” means all files, documents, instruments, papers, books, reports,
tapes, microfilms, photographs, letters, ledgers, journals, title policies,
customer lists and information, regulatory filings, operating data and plans,
technical documentation (such as design specifications, functional requirements,
and operating instructions), user documentation (such as installation guides,
user manuals, and training materials), marketing documentation (such as

 

2

 



 

sales brochures, flyers, and pamphlets), Transferred Employee Records, and other
similar materials related principally to the Business, the Purchased Assets, or
the Assumed Obligations, in each case whether or not in electronic form;
provided, that “Documents” does not include: (i) information which, if provided
to Buyer, would violate any applicable Law or Order or the Governing Documents
of Seller or any of its Affiliates, (ii) bids, letters of intent, expressions of
interest, or other proposals received from others in connection with the
transactions contemplated by this Agreement or otherwise and information and
analyses relating to such communications, (iii) any information, the disclosure
of which would jeopardize any legal privilege available to Seller or any of its
Affiliates relating to such information or would cause Seller or any of its
Affiliates to breach a confidentiality obligation by which it is bound
(provided, that in the case of any items that would be Documents but for a
confidentiality obligation, Seller will use commercially reasonable efforts at
Buyer’s request to obtain a waiver of such obligation), (iv) any valuations or
projections of or related to the Business, the Purchased Assets, or the Assumed
Obligations (other than customary studies, reports, and similar items prepared
by or on behalf of Seller for the purposes of completing, performing, or
executing unperformed service obligations, Easement relocation obligations, and
engineering and construction required to complete scheduled construction,
construction work in progress, and other capital expenditure projects, in each
case related principally to the Business and the Purchased Assets), (v) any
information management systems of Seller, or (vi) any rights, information, or
other matters to the extent used for or on the Internet, including any web pages
or other similar items.

“DWR” means the Division of Water Resources of the Kansas Department of
Agriculture.

“Electric Business” means the electric utility business conducted by Seller
serving customers in the Territory, including Seller’s ownership or, prior to
the consummation of the JEC Lease Buy-Out, Seller’s ownership and lease, as
applicable, of the JEC Transferred Interest.

“Encumbrances” means any mortgages, pledges, liens, claims, charges, security
interests, conditional and installment sale agreements, Preferential Purchase
Rights, activity and use limitations, easements, covenants, encumbrances,
obligations, limitations, title defects, deed restrictions, and any other
restrictions of any kind, including restrictions on use, transfer, receipt of
income, or exercise of any other attribute of ownership.

“Environment” means all or any of the following media: soil, land surface and
subsurface strata, surface waters (including navigable waters, streams, ponds,
drainage basins, and wetlands), groundwater, drinking water supply, stream
sediments, ambient air (including the air within buildings and the air within
other natural or man-made structures above or below ground), plant and animal
life, and any other natural resource.

“Environmental Claims” means any and all Claims (including any such Claims
involving toxic torts or similar liabilities in tort, whether based on
negligence or other fault, strict or absolute liability, or any other basis)
relating in any way to any Environmental Laws or Environmental Permits, or
arising from the presence, Release, or threatened Release (or alleged presence,
Release, or threatened Release) into the Environment of any Hazardous Materials,
including any and all Claims by any Governmental Entity or by any Person for
enforcement, cleanup, remediation, removal, response, remedial or other actions
or damages, contribution,

 

3

 



 

indemnification, cost recovery, compensation, or injunctive relief pursuant to
any Environmental Law or for any property damage or personal or bodily injury
(including death) or threat of injury to health, safety, natural resources, or
the Environment.

“Environmental Laws” means all Laws relating to pollution or the protection of
human health, safety, the Environment, or damage to natural resources, including
Laws relating to Releases and threatened Releases or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport, or handling of Hazardous Materials. Environmental Laws include the
Comprehensive Environmental Response, Compensation, and Liability Act, 42 U.S.C.
§ 9601 et seq.; the Federal Insecticide, Fungicide and Rodenticide Act, 7 U.S.C.
§ 136 et seq.; the Resource Conservation and Recovery Act, 42 U.S.C. § 6901, et
seq.; the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq.; the Clean Air
Act, 42 U.S.C. § 7401 et seq.; the Federal Water Pollution Control Act, 33
U.S.C. § 1251 et seq.; the Oil Pollution Act, 33 U.S.C. § 2701 et seq.; the
Endangered Species Act, 16 U.S.C. § 1531 et seq.; the National Environmental
Policy Act, 42 U.S.C. § 4321, et seq.; the Occupational Safety and Health Act,
29 U.S.C. § 651 et seq.; the Safe Drinking Water Act, 42 U.S.C. § 300f et seq.;
Emergency Planning and Community Right-to-Know Act, 42 U.S.C. § 11001 et seq.;
Atomic Energy Act, 42 U.S.C. § 2014 et seq.; Nuclear Waste Policy Act, 42 U.S.C.
§ 10101 et seq.; and their state and local counterparts or equivalents, all as
amended from time to time, and regulations issued pursuant to any of those
statutes.

“Environmental Permits” means all permits, certifications, licenses, franchises,
approvals, consents, waivers or other authorizations of Governmental Entities
issued under or with respect to applicable Environmental Laws and used or held
by Seller for the operation of the Business.

“EPA” means the United States Environmental Protection Agency.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means any Person that, together with Seller, would be
considered a single employer under section 414(b), (c), or (m) of the Code.

“FERC” means the Federal Energy Regulatory Commission.

“Final Regulatory Order” means, with respect to a Required Regulatory Approval,
an Order granting such Required Regulatory Approval that has not been revised,
stayed, enjoined, set aside, annulled, or suspended, and with respect to which
(i) any required waiting period has expired, and (ii) all conditions to
effectiveness prescribed therein or otherwise by Law or Order have been
satisfied.

“General Warranty Deed” means the general warranty deed or deeds to be executed
and delivered by Seller at the Closing, substantially in the form set forth on
Exhibit 1.1-D attached hereto.

“Good Utility Practice” means any practices, methods, standards, guides, or
acts, as applicable, that (i) are generally accepted in the region during the
relevant time period in the electric utility industry, (ii) are commonly used in
prudent utility engineering, construction, project management, and operations,
or (iii) would be expected if the Electric Business is to be conducted at a
reasonable cost in a manner consistent with Laws and Orders applicable to the
Electric Business and the objectives of reliability, safety, environmental
protection, economy, and expediency. Good Utility Practice includes acceptable
practices, methods, or acts generally

 

4

 



 

accepted in the region, and is not limited to the optimum practices, methods, or
acts to the exclusion of all others.

“Governing Documents” of a Party means the articles or certificate of
incorporation and bylaws, or comparable governing documents, of such Party.

“Governmental Entity” means the United States of America and any other federal,
state, local, or foreign governmental or regulatory authority, department,
agency, commission, body, court, or other governmental entity.

“Hazardous Material” means (i) any chemicals, materials, substances, or wastes
which are now or hereafter defined as or included in the definition of
“hazardous substance,” “hazardous material,” “hazardous waste,” “solid waste,”
“toxic substance,” “extremely hazardous substance,” “pollutant,” “contaminant,”
or words of similar import under any applicable Environmental Laws; (ii) any
petroleum, petroleum products (including crude oil or any fraction thereof),
natural gas, natural gas liquids, liquefied natural gas or synthetic gas useable
for fuel (or mixtures of natural gas and such synthetic gas), or oil and gas
exploration or production waste, polychlorinated biphenyls, asbestos-containing
materials, mercury, and lead-based paints; and (iii) any other chemical,
material, substances, waste, or mixture thereof which is prohibited, limited, or
regulated by Environmental Laws.

“Holding Company Act” means the Public Utility Holding Company Act of 1935, as
amended.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

“Income Tax” means any Tax based upon, measured by, or calculated with respect
to (i) net income, profits, or receipts (including capital gains Taxes and
minimum Taxes) or (ii) multiple bases (including corporate franchise and
business license Taxes) if one or more of the bases on which such Tax may be
based, measured by, or calculated with respect to is described in clause (i), in
each case together with any interest, penalties, or additions to such Tax.

“Independent Accounting Firm” means any independent accounting firm of national
reputation mutually appointed by Seller and Buyer.

“Jeffrey Energy Center” or “JEC” means the electricity generation facility
located near St. Marys, Kansas, which currently consists of three 720 MW coal
fired power plants placed into service in or around 1978, 1980, and 1983.

“JEC Lease” means that certain Lease Agreement, dated August 15, 1991, by and
among the JEC Lease Owner Trustee, as Lessor, and Aquila, Inc. (f/k/a UtiliCorp
United Inc.), as Lessee, as amended and as may be further amended.

“JEC Lease Buy-Out Price” means the purchase price for the JEC Leased Assets
(or, if applicable, the JEC Lease Trust Interests) negotiated and agreed upon,
or otherwise determined, pursuant to or in accordance with the JEC Lease
Documents. For the avoidance of doubt, the JEC Lease Buy-Out Price represents
the total consideration to be paid under the JEC Lease Documents for the JEC
Leased Assets (or, if applicable, the JEC Lease Trust Interests”) including cash
and the total amount of any JEC Lease Indebtedness assumed in connection with
the JEC Lease Buy-Out.

 

5

 



 

 

“JEC Lease Documents” means any and all Operative Documents, as defined in that
certain Participation Agreement dated as of August 15, 1991, by and among
Wilmington Trust Company, as Owner Trustee; Financial Leasing Corporation, as
Owner Participant; Aquila, Inc. (f/k/a UtiliCorp United Inc.), as Lessee; United
Missouri Bank, N.A., as Indenture Trustee; and Connecticut General Life
Insurance Company (itself and on behalf of one or more separate accounts), INA
Life Insurance Company of New York, The Northwestern Mutual Life Insurance
Company, Allstate Life Insurance Company, Allstate Life Insurance Company of New
York, Canada Life Insurance Company of America, and Canada Life Insurance
Company of New York, as Note Purchasers, in each case as such Operative
Documents have been amended and as may be further amended.

“JEC Lease Indebtedness” means any and all obligations of the JEC Lease Owner
Participant under the JEC Lease Documents in respect of the Notes (as defined in
the JEC Lease Documents).

“JEC Lease Obligations” means any and all obligations of Seller arising under or
in connection with the JEC Lease or other Operative Documents (as defined in the
JEC Lease Documents), or in connection with the JEC Lease Buy-Out.

“JEC Lease Owner Participant” means the Owner Participant, as defined in the JEC
Lease Documents.

“JEC Lease Owner Trustee” means the Owner Trustee, as defined in the JEC Lease
Documents.

“JEC Lease Trust Interests” means all beneficial interests in the trust
established by that certain Trust Agreement, dated as of August 15, 1991,
between the JEC Lease Owner Trustee, as Trustee, and the JEC Lease Owner
Participant.

“JEC Leased Assets” means all assets owned by the JEC Lease Owner Trustee and
leased to Seller under the JEC Lease.

“JEC Operating Agreement” means that certain Agreement for the Operation of
Jeffrey Energy Center, dated June 1, 1978, by and between Westar Energy, Inc.
(f/k/a Western Resources, Inc., as successor to Kansas Power and Light Company
and Kansas Gas and Electric Company) and Aquila, Inc. (f/k/a Missouri Public
Service Company) as may be amended.

“JEC Ownership Agreement” means that certain Agreement for the Construction and
Ownership of Jeffrey Energy Center, dated January 13, 1975, by and among the
Owners (as defined therein), as amended and as may be further amended.

“JEC Retained Interest” means the 8% undivided interest in Jeffrey Energy Center
owned by Seller prior to 1991, all assets acquired and liabilities assumed by
Seller in respect thereof, and all rights and obligations of Seller relating
thereto.

“JEC Transferred Interest” means Seller’s ownership interest or, prior to the
JEC Lease Buy-Out Seller’s ownership or leasehold interest, in each Element (as
defined in the JEC Ownership Agreement) comprising the 8% undivided interest in
Jeffrey Energy Center previously owned by Centel Corporation, all assets
acquired or liabilities assumed by Seller in respect thereof, and all rights and
obligations of Seller relating thereto. For the avoidance of doubt, the JEC
Transferred Interest does not include any right, title, or interest of Seller in
or to

 

6

 



 

the JEC Retained Interest, regardless of whether any benefits of the JEC
Retained Interest have been utilized by or for the benefit of the Business at
any time.

“KCC” means the Kansas Corporation Commission.

“Law” means any statutes, regulations, rules, ordinances, codes, and similar
acts or promulgations of any Governmental Entity.

“Loss” or “Losses” means losses, liabilities, damages, obligations, payments,
costs, and expenses (including the costs and expenses of any and all actions,
suits, proceedings, assessments, judgments, settlements, and compromises
relating thereto and reasonable attorneys’ fees and reasonable disbursements in
connection therewith).

“Material Adverse Effect” means a material adverse effect on the business,
assets, properties, results of operations, or financial condition or value of
the Business and the Purchased Assets (taken as a whole) other than an effect
(i) resulting from an Excluded Matter, (ii) cured (including by payment of money
or credit to the Purchase Price) before the Closing Date, or (iii) the cost of
which is reasonably expected to be substantially recovered through rates.
“Excluded Matter” means any one or more of the following: (A) any change in the
international, national, regional, or local markets or industries in which the
Business operates or of which the Business is a part, (B) any Law or Order
(other than a Law adopted or an Order issued specifically with respect to the
Business, the Purchased Assets, or the transactions contemplated by this
Agreement), (C) any change in accounting standards, principles, or
interpretations, (D) this Agreement or the transactions contemplated hereby
(including any announcement with respect to this Agreement or the transactions
contemplated hereby or the performance by the Parties of their obligations
hereunder), (E) any change in international, national, regional, or local
economic, regulatory, or political conditions, including prevailing interest
rates, (F) weather conditions or customer use patterns, (G) any matter disclosed
in this Agreement, or any Schedule or Exhibit hereto, (H) any change in the
market price of commodities or publicly traded securities, or (I) any action
permitted under this Agreement.

“Member” means each of the six Class A rural electric cooperative members of
Buyer, which collectively own all of the equity interests of Buyer.

“Natural Gas Distribution Business” means the natural gas utility business
conducted by Seller serving customers in the state of Kansas.

“Non-Unionized Buyer Party” means a Buyer Party that, at the Effective Time, is
not subject to a collective bargaining agreement.

“Order” means any order, judgment, writ, injunction, decree, directive, or award
of a court, administrative judge, or other Governmental Entity acting in an
adjudicative or regulatory capacity, or of an arbitrator with applicable
jurisdiction over the subject matter.

“Party” means either a Buyer Party or Seller, as indicated by the context, and
“Parties” means each Buyer Party and Seller.

“Permits” means all permits, certifications, licenses, franchises, approvals,
consents, waivers or other authorizations of Governmental Entities issued under
or with respect to applicable Laws or Orders and used or held by Seller for the
operation of the Business, other than Environmental Permits.

 

7

 



 

 

“Permitted Encumbrances” means (i) those Encumbrances set forth in Schedule
1.1-E; (ii) the Preferential Purchase Rights set forth on Schedule 5.8;
(iii) Encumbrances securing or created by or in respect of any of the Assumed
Obligations; (iv) statutory liens for current Taxes or assessments not yet due
or delinquent or the validity or amount of which is being contested in good
faith by appropriate proceedings, none of which contested matters is material;
(v) mechanics’, carriers’, workers’, repairers’, landlords’, and other similar
liens arising or incurred in the ordinary course of business relating to
obligations as to which there is no default on the part of Seller or the
validity or amount of which is being contested in good faith by appropriate
proceedings, none of which contested matters is material, or pledges, deposits,
or other liens securing the performance of bids, trade contracts, leases, or
statutory obligations (including workers’ compensation, unemployment insurance,
or other social security legislation); (vi) zoning, entitlement, restriction,
and other land use, water use, and environmental regulations by Governmental
Entities which do not materially interfere with the present use of the Purchased
Assets; (vii) any Encumbrances set forth in any state, local, or municipal
franchise or governing ordinance under which any portion of the Business is
conducted; (viii) all rights of condemnation, eminent domain, or other similar
rights of any Person; and (ix) such other Encumbrances (including requirements
for consent or notice in respect of assignment of any rights) which do not
materially interfere with Seller’s use of the Purchased Assets for the Business,
and do not secure indebtedness or the payment of the deferred purchase price of
property (except for Assumed Obligations).

“Person” means any individual, partnership, limited liability company, joint
venture, corporation, trust, unincorporated organization, or Governmental
Entity.

“Preferential Purchase Rights” means rights of any Person (other than rights of
condemnation, eminent domain, or other similar rights of any Person) to purchase
or acquire any interest in any of the Purchased Assets, including rights that
are conditional upon a sale of any Purchased Assets or any other event or
condition.

“Prime Rate” means, for any day, the per annum rate of interest quoted as the
“Bank Prime Rate” rate for the most recent weekday for which such rate is quoted
in the statistical release designated as H.15(519), or any successor
publication, published from time to time by the Board of Governors of the
Federal Reserve System.

“Regulatory Order” means an Order issued by the KCC or FERC that affects or
governs the rates, services, or other utility operations of the Business.

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, or disposing of Hazardous
Materials into the Environment.

“Required Regulatory Approvals” means the Seller Required Regulatory Approvals
and the Buyer Required Regulatory Approvals.

“SEC” means the Securities and Exchange Commission.

“Seller Disclosure Schedule” means, collectively, all Schedules other than
Schedule 1.1-C and Schedule 6.3.

“Seller Marks” means the names “Aquila,” “Aquila Networks,” “Energy One,”
“Service Guard,” “UtiliCorp,” “WestPlains Energy,” and any derivative of any of
the foregoing, and any related, similar, and other trade names, trademarks,
service marks, and logos of Seller.

 

8

 



 

 

“Seller Pension Plan” means the Aquila, Inc. Retirement Income Plan, as amended
from time to time.

“Seller Required Regulatory Approvals” means (i) the filings by Seller and Buyer
(or the appropriate ultimate parent entity or entities thereof) required by the
HSR Act and the expiration or earlier termination of all waiting periods under
the HSR Act, and (ii) the approvals set forth on Schedule 1.1-F.

“Seller’s Knowledge,” or words to similar effect, means the actual knowledge of
the persons set forth in Schedule 1.1-G.

“Seller’s Representatives” means Seller’s accountants, employees, counsel,
environmental consultants, financial advisors, and other representatives.

“Subsidiary,” when used in reference to a Person, means any Person of which
outstanding securities or other equity interests having ordinary voting power to
elect a majority of the board of directors or other Persons performing similar
functions of such Person are owned directly or indirectly by such first Person.

“Tax” and “Taxes” means all taxes, charges, fees, levies, penalties, or other
assessments imposed by any foreign or United States federal, state, or local
taxing authority, including income, excise, property, sales, transfer,
franchise, license, payroll, withholding, social security, or other taxes
(including any escheat or unclaimed property obligations), including any
interest, penalties, or additions attributable thereto.

“Tax Affiliate” of a Person means a member of that Person’s Affiliated Group and
any other Subsidiary of that Person which is a partnership or is disregarded as
an entity separate from that Person for Tax purposes.

“Tax Return” means any return, report, information return, or other document
(including any related or supporting information) required to be supplied to any
Governmental Entity with respect to Taxes.

“Territory” means the service territory described in Schedule 1.1-H.

“Transferred Employee Records” means the following records relating to
Transferred Employees: (i) skill and development training records and resumes,
(ii) seniority histories, (iii) salary and benefit information, (iv)
Occupational, Safety and Health Administration medical reports, (v) active
medical restriction forms, and (vi) job performance reviews and applications;
provided that such records will not be deemed to include any record which Seller
is restricted by Law, Order, or agreement from providing to a Buyer Party.

“Transitional Services Agreement” means the Transitional Services Agreement to
be executed and delivered by Seller and Buyer at Closing, in the form of Exhibit
1.1-E.

“Unionized Buyer Party” means a Buyer Party that, at the Effective Time, is
subject to a collective bargaining agreement.

“WARN Act” means the Worker Adjustment Retraining and Notification Act of 1988,
as amended.

(b)          In addition, each of the following terms has the meaning specified
in the Exhibit or Section set forth opposite such term:

 

9

 



 

 

 

Term

Reference

 

 

Accounting Principles

Exhibit 3.1

 

 

Accounts Payable

Section 2.4(c)

 

 

Accrued Liability

Exhibit 7.9(d)(ii)(C)

 

 

Acquisition Proposal

Section 7.15

 

 

Adjustment Dispute Notice

Section 3.2(c)

 

 

Allocated Rights and Obligations

Section 7.4(e)

 

 

Applicable Period

Section 7.9(d)(ii)(D)

 

Assumed Environmental Liabilities

Section 2.3(f)

 

 

Assumed Obligations

Section 2.3

 

 

Base Price

Section 3.1

 

 

Benefit Plan

Section 5.12(a)

 

 

Book Value

Exhibit 3.1

 

 

Buyer Pension Plan Trust

Exhibit 7.9(d)(ii)(C)

 

 

Closing

Section 4.1

 

 

Closing Assumed Indebtedness Amount

Exhibit 3.1

 

 

Closing Date

Section 4.1

 

 

Closing Payment Amount

Section 3.2

 

 

Collective Bargaining Agreement

Section 5.11

 

 

Confidential Information

Section 7.2(b)

 

 

Current Retirees

Section 7.9(d)(ii)(D)

 

Customer Notification

Section 7.13

 

 

Direct Loss

Section 9.3(c)

 

 

Division Income Statement Information

Section 5.5(b)

 

 

Easements

Section 7.4(b)

 

 

Effective Time

Section 4.1

 

 

Excluded Assets

Section 2.2

 

 

Excluded Liabilities

Section 2.4

 

 

FERC Accounting Rules

Exhibit 3.1

 

 

FERC Accounts

Exhibit 3.1

 

 

Financing Commitment

Section 6.7

 

 

Franchises

Section 5.13(b)

 

 

GAAP

Exhibit 3.1

 

 

Grandfathered Active Employees

Section 7.9(d)(ii)(D)

 

Grandfathered Individuals

Section 7.9(d)(ii)(D)

 

Indemnifiable Loss

Section 9.2(a)

 

 

Indemnifying Party

Section 9.3(a)

 

 

Indemnitee

Section 9.2(c)

 

 

Initial Transfer Amount

Exhibit 7.9(d)(ii)(C)

 

 

Initial Transfer Date

Exhibit 7.9(d)(ii)(C)

 

 

JEC Lease Buy-Out

Section 7.13(a)

 

 

Locals

Section 7.9(a)

 

 

New CBA

Section 7.9(a)

 

 

New Pension Plan

Exhibit 7.9(d)(ii)(C)

 

 

New Plan Section 4044 Amount

Exhibit 7.9(d)(ii)(C)

 

 

Other Arrangements

Section 7.4(e)

 

 

 



 

10

 

 

 

Other Plan Participants

Exhibit 7.9(d)(ii)(C)

 

 

Post-Closing Adjustment Statement

Section 3.2(b)

 

 

Post-Retirement Welfare Benefits

Section 7.9(d)(ii)(D)

 

Purchase Price

Section 3.1

 

 

Purchased Assets

Section 2.1

 

 

Qualifying Offer

Section 7.9(b)

 

 

Real Property

Section 2.1(a)

 

 

Reduction Amount

Exhibit 7.9(d)(ii)(C)

 

 

Required Waiver Rights

Section 7.10(c)

 

 

Retained Agreements

Section 2.2(l)

 

 

Savings Plan

Section 7.9(d)(ii)(E)

 

 

Section 4044 Amount

Exhibit 7.9(d)(ii)(C)

 

 

Selected Balance Sheet Information

Section 5.5(a)

 

 

Seller Pension Plan Trust

Exhibit 7.9(d)(ii)(C)

 

 

SFAS 132 Assumptions

Exhibit 7.9(d)(ii)(C)

 

 

Shared Agreements

Section 7.4(e)

 

 

Shared Easement Rights

Section 7.4(b)

 

 

Shared Easements

Section 7.4(b)

 

 

Spin-Off Date

Exhibit 7.9(d)(ii)(C)

 

 

Substitute Arrangements

Section 7.4(e)

 

 

Termination Date

Section 10.1(b)

 

 

Third Party Claim

Section 9.3(a)

 

 

Transferable Environmental Permits

Section 2.1(h)

 

 

Transferable Permits

Section 2.1(g)

 

 

Transferred Employee

Section 7.9(b)

 

 

Transition Committee

Section 7.1(b)

 

 

True-Up Amount

Exhibit 7.9(d)(ii)(C)

 

 

True-Up Date

Exhibit 7.9(d)(ii)(C)

 

 

Water Rights

Section 5.8(b)

 

 

1.2          Other Definitional and Interpretive Matters. Unless otherwise
expressly provided, for purposes of this Agreement, the following rules of
interpretation apply:

(a)          Calculation of Time Period. When calculating the period of time
before which, within which, or following which any act is to be done or step
taken pursuant to this Agreement, the date that is the reference date in
calculating such period will be excluded. If the last day of such period is a
non-Business Day, the period in question will end on the next succeeding
Business Day.

 

(b)          Dollars. Any reference in this Agreement to “dollars” or “$” means
U.S. dollars.

 

(c)          Exhibits and Schedules. Unless otherwise expressly indicated, any
reference in this Agreement to an “Exhibit” or a “Schedule” refers to an Exhibit
or Schedule to this Agreement. The Exhibits and Schedules to this Agreement are
hereby incorporated and made a part hereof as if set forth in full herein and
are an integral part of

 

11

 



 

this Agreement. Any capitalized terms used in any Schedule or Exhibit but not
otherwise defined therein are defined as set forth in this Agreement.

 

(d)          Gender and Number. Any reference in this Agreement to gender
includes all genders, and the meaning of defined terms applies to both the
singular and the plural of those terms.

(e)          Headings. The provision of a Table of Contents, the division of
this Agreement into Articles, Sections, and other subdivisions, and the
insertion of headings are for convenience of reference only and do not affect,
and will not be utilized in construing or interpreting, this Agreement. All
references in this Agreement to any “Section” are to the corresponding Section
of this Agreement unless otherwise specified.

(f)           “Herein”. The words such as “herein,” “hereinafter,” “hereof,” and
“hereunder” refer to this Agreement (including the Schedules and Exhibits to
this Agreement) as a whole and not merely to a subdivision in which such words
appear unless the context otherwise requires.

(g)          “Including”. The word “including” or any variation thereof means
“including, without limitation” and does not limit any general statement that it
follows to the specific or similar items or matters immediately following it.

(h)          “To the extent”. The words “to the extent” when used in reference
to a liability or other matter, means that the liability or other matter
referred to is included in part or excluded in part, with the portion included
or excluded determined based on the portion of such liability or other matter
exclusively related to the subject. For example, if 40 percent of a liability is
attributable to the Business, then a statement that Buyer will assume the
liability “to the extent related to the operation of the Business” means that
Buyer will assume 40 percent of the liability. As an additional example, if a
performance obligation attributable to the Business is by its terms to be
performed prior to and following the Effective Time, a statement that Buyer will
assume the obligation “to the extent such obligation relates to the period from
and after the Effective Time” means that Buyer will assume all liability for the
performance from and after the Effective Time, and that Seller would remain
liable for any failure to perform such obligations prior to the Effective Time.

(i)           “Principally in the Business”. With reference to assets owned by
Seller, and liabilities of Seller, which are used by, in, or for, or relate to,
the Business, the phrases “principally in the Business,” “principally for the
Business,” and other statements of similar import will be construed to refer to
assets or liabilities that are: (A) specifically listed in a Schedule setting
forth Purchased Assets or Assumed Obligations; or (B) otherwise are devoted
principally to (or in the case of liabilities, are related principally to) the
Business other than Excluded Assets and Excluded Liabilities.

1.3          Joint Negotiation and Preparation of Agreement. The Parties have
participated jointly in the negotiation and drafting of this Agreement and, in
the event an ambiguity or question of intent or interpretation arises, this
Agreement will be construed as jointly drafted by the Parties hereto and no
presumption or burden of proof favoring or disfavoring any Party will exist or
arise by virtue of the authorship of any provision of this Agreement.

 

12

 



 

 

ARTICLE II

PURCHASE AND SALE

2.1          The Sale. Upon the terms and subject to the satisfaction of the
conditions contained in this Agreement, at the Closing, Seller will sell,
assign, convey, transfer, and deliver to Buyer, and Buyer will purchase and
acquire from Seller, free and clear of all Encumbrances (except for Permitted
Encumbrances), all of Seller’s right, title, and interest in, to, and under the
real and personal property, tangible or intangible, described below, as the same
exists at the Effective Time (and, as applicable and as permitted or
contemplated hereby, with such additions and deletions as shall occur from the
date hereof through the Effective Time), except to the extent that such assets
are Excluded Assets (collectively, the “Purchased Assets”):

(a)          the real property and real property interests described on Schedule
2.1(a), including buildings, structures, other improvements, and fixtures
located thereon, the leasehold and subleasehold interests under the leases
described on Schedule 5.9 (to the extent such leasehold and subleasehold
interests are assignable), and the Easements and Shared Easement Rights to be
conveyed at the Closing pursuant to Section 7.4(b) (to the extent such Easements
and Shared Easement Rights are assignable) (collectively, the “Real Property”);

(b)          all water rights owned by Seller and used or allocated for use by
the Business, including all such rights represented by Order Determining and
Establishing Vested Right, DWR file number FO70 (excluding rights previously
disposed of as described in DWR file no. FO 070-D1) and Certificates of
Appropriation DWR file numbers 885, 4370, 9339, 9378, and 22,863, in each case
as supplemented or modified by orders of the Chief Engineer of the DWR;

(c)          the JEC Transferred Interest and all rights and obligations of
Seller related thereto;

(d)          the accounts receivable and inventories owned by Seller and
principally related to the Business, and other similar or related items
principally related to the Business, all as reflected in the applicable FERC
Accounts set forth on Exhibit 3.1;

 

(e)

the Documents;

(f)           the machinery, equipment, vehicles, furniture, electrical
distribution assets, and other tangible personal property owned by Seller and
used principally in the Business, including the vehicles and equipment listed on
Schedule 2.1(f), and all warranties against and service agreements of
manufacturers or vendors relating thereto, to the extent that such warranties
and service agreements are freely transferable;

(g)          the Business Agreements and the Franchises, in each case, to the
extent the same are assignable;

(h)          the Allocated Rights and Obligations to the extent transferred to
Buyer pursuant to Section 7.4(e);

 

13

 



 

 

(i)           the Permits listed on Schedule 5.15, in each case to the extent
the same are assignable (the “Transferable Permits”);

(j)           the Environmental Permits listed on Schedule 5.10(a)-2, in each
case to the extent the same are assignable (the “Transferable Environmental
Permits”);

(k)          Claims and defenses of Seller to the extent such Claims or defenses
relate to the Assumed Obligations or Purchased Assets, provided that any such
Claims and defenses will be assigned to Buyer without warranty or recourse;

(l)           any assets acquired by Seller pursuant to Section 7.4(d) for
inclusion in the Purchased Assets;

 

(m)

assets transferred pursuant to Section 7.9;

 

 

(n)

any other assets owned by Seller and set forth on Schedule 2.1(n);

(o)          proceeds of insurance policies of Sellers to the extent provided in
Section 7.10(b);

 

(p)

any other assets owned by Seller and used principally in the Business.

2.2          Excluded Assets. The Purchased Assets do not include any property
or assets of Seller not described in Section 2.1 and, notwithstanding any
provision to the contrary in Section 2.1 or elsewhere in this Agreement, the
Purchased Assets do not include the following property or assets of Seller (all
assets excluded pursuant to this Section 2.2, the “Excluded Assets”):

 

(a)

cash, cash equivalents, and bank deposits;

(b)          certificates of deposit, shares of stock, securities, bonds,
debentures, evidences of indebtedness, and any other debt or equity interest in
any Person;

 

(c)

the Seller Marks;

(d)          properties and assets principally used in or for the conduct of the
Natural Gas Distribution Business;

(e)          subject to Section 3.4 hereof, any refund or credit (i) related to
Taxes paid by or on behalf of Seller, whether such refund is received as a
payment or as a credit against future Taxes payable, or (ii) relating to a
period before the Closing Date;

 

(f)

all books, records, or the like other than the Documents;

(g)          any assets that have been disposed of in the ordinary course of
business or otherwise in compliance with this Agreement prior to Closing;

(h)          except as expressly provided in Section 2.1(f) and Section 2.1(k),
all of the Claims or causes of action of Seller against any Person;

 

14

 



 

 

 

(i)

assets used for performance of the Central or Shared Functions;

(j)           all insurance policies, and rights thereunder, including any such
policies and rights in respect of the Purchased Assets or the Business;

(k)          the rights of Seller arising under or in connection with this
Agreement, any certificate or other document delivered in connection herewith,
and any of the transactions contemplated hereby and thereby;

(l)           all (i) agreements and contracts set forth on Schedule 2.2(l) (the
“Retained Agreements”), (ii) Shared Agreements (except to the extent provided by
Section 7.4(e)), and (iii) other agreements and contracts not specifically
included in the Business Agreements and Franchises;

(m)         all software, software licenses, information systems, management
systems, and any items set forth in or generally described in subparts (i)
through (vi) of the definition of “Documents” in Section 1.1(a) other than the
software and related assets set forth on Schedule 2.1(n);

 

(n)

the JEC Retained Interest; and

 

 

(o)

the assets and other rights set forth on Schedule 2.2(o).

2.3          Assumed Obligations. On the Closing Date, Buyer will deliver to
Seller the Assignment and Assumption Agreement pursuant to which Buyer will
assume and agree to discharge all of the debts, liabilities, obligations,
duties, and responsibilities of Seller of any kind and description, whether
absolute or contingent, monetary or non-monetary, direct or indirect, known or
unknown, or matured or unmatured, or of any other nature, to the extent related
to the Purchased Assets or the Business, other than Excluded Liabilities (the
“Assumed Obligations”), in accordance with the respective terms and subject to
the respective conditions thereof, including the following liabilities and
obligations:

(a)          all liabilities and obligations of Seller under the Business
Agreements, the Franchises, the Transferable Permits, the Transferable
Environmental Permits, Preferential Purchase Rights assigned to Buyer pursuant
to Section 7.10(c), the Allocated Rights and Obligations transferred to Buyer
pursuant to Section 7.4(e), and any other agreements or contractual rights
assigned to Buyer pursuant to the terms of this Agreement, except as provided in
Section 2.4(b);

(b)          all liabilities and obligations of Seller with respect to customer
deposits, customer advances for construction and other similar items reflected
in the applicable FERC Accounts set forth on Exhibit 3.1;

(c)          all liabilities and obligations relating to unperformed service
obligations, Easement relocation obligations, and engineering and construction
required to complete scheduled construction, construction work in progress, and
other capital expenditure projects, in each case related principally to the
Business and outstanding on or arising after the Effective Time;

 

15

 



 

 

(d)          all liabilities and obligations associated with the Purchased
Assets or the Business in respect of Taxes for which Buyer is liable pursuant to
Section 3.4 or Section 7.7;

(e)          all liabilities and obligations for which Buyer is responsible
pursuant to Section 7.9;

(f)            all liabilities, obligations, Environmental Claims, and demands
arising under, in respect of, or relating to compliance or non-compliance by
Seller with past, present, and future Environmental Laws, existing, arising, or
asserted with respect to the Business or the Purchased Assets, whether before,
on, or after the Closing Date (the “Assumed Environmental Liabilities”). For
avoidance of doubt, the Assumed Environmental Liabilities include all
liabilities and obligations (including liabilities and obligations based upon
the presence, Release, or threatened Release of Hazardous Materials at any
location whatsoever) of Seller directly or indirectly relating to, caused by, or
arising in connection with the operation, ownership, use, or other control of or
activity at or relating to any installation, facility, plant, or site that at
the Closing is, or at any time prior to the Closing was, (i) operated, owned,
leased, or otherwise under the control of or attributed to Seller with respect
to the Business or any predecessor in interest of Seller with respect to the
Business, and (ii) located in the Territory or any areas previously served by
the Business or any predecessor of the Business;

 

(g)

the JEC Lease Obligations and any Assumed Indebtedness; and

(h)          all liabilities and obligations of Seller or Buyer related to the
Purchased Assets or the Business arising on or after the Effective Time under
(i) any Regulatory Orders applicable to the Business or the Purchased Assets, or
(ii) imposed on Buyer or the Purchased Assets or Business in connection with any
Required Regulatory Approval.

2.4          Excluded Liabilities. Buyer does not assume and will not be
obligated to pay, perform, or otherwise discharge any of the following
liabilities or obligations (collectively, the “Excluded Liabilities”):

(a)          any liabilities or obligations of Seller to the extent related to
any Excluded Assets;

(b)          any liabilities or obligations of Seller for any breach or default
by Seller prior to the Effective Time, or any event prior to the Effective Time,
which after the giving of notice or passage of time or both would constitute a
default or breach by Seller, of or under the Business Agreements, the
Franchises, the Permits, or the Environmental Permits, except to the extent that
such liability or obligation is taken into account in determining the Adjustment
Amount;

(c)          all trade accounts payable and other accrued and unpaid current
expenses in respect of goods and services incurred by or for the Business in the
ordinary course of business to the extent attributable to the period prior to
the Effective Time (the “Accounts Payable”);

 

16

 



 

 

(d)          any liabilities or obligations of Seller in respect of indebtedness
for borrowed money except for the Assumed Indebtedness;

(e)          any liabilities or obligations in respect of Taxes of Seller or any
Tax Affiliate of Seller, or any liability of Seller for unpaid Taxes of any
Person under Treasury Regulation section 1.1502-6 (or similar provision of
state, local, or foreign law) as a transferee or successor, by contract or
otherwise, except for Taxes for which Buyer is liable pursuant to Section 3.4 or
Section 7.7;

(f)           any obligations of Seller for wages, employment Taxes, or
severance pay to the extent attributable to the period prior to the Effective
Time (except, with respect to vacation days and severance pay, as otherwise
provided in Section 7.9);

(g)          except for the Assumed Environmental Liabilities, liabilities, or
obligations arising from: (i) any lawsuit (including any workers compensation
claim) against Seller involving the Business filed prior to the Effective Time,
or (ii) any lawsuit (including any workers compensation claim) arising from an
Actionable Incident related to the Purchased Assets or Business which occurred
prior to the Effective Time;

(h)          except as otherwise provided in Section 7.9, any liability or
obligation of Seller under any deferred compensation arrangement or severance
policy or any obligation to make any parachute or retention payment; and

(i)           any liabilities or obligations of Seller arising under or in
connection with this Agreement, any certificate or other document delivered in
connection in herewith, and any of the transactions contemplated hereby and
thereby.

ARTICLE III

PURCHASE PRICE

3.1          Purchase Price. The purchase price for the Purchased Assets (the
“Purchase Price”) will be an amount equal to $255,200,000.00 (the “Base Price”),
adjusted as follows: (i) the Base Price will be increased by the Adjustment
Amount if the Adjustment Amount is a positive number; and (ii) the Base Price
will be reduced by the Adjustment Amount if the Adjustment Amount is a negative
number. The Adjustment Amount will be determined in accordance with the
requirements set forth on Exhibit 3.1. In addition, to the extent not reflected
in the Adjustment Amount, the Base Price (a) will be increased by (i) the JEC
Lease Buy-Out Price, (ii) any fees and expenses of any party to the JEC Lease
Documents (other than Seller) required to be paid by Seller pursuant thereto in
connection with the JEC Lease Buy-Out or the assumption of any JEC Lease
Indebtedness, and (iii) any transfer, documentary, stamp, registration, sales,
or use Taxes or other similar Taxes required to be paid by Seller in connection
with the JEC Lease Buy-Out or the assumption of any JEC Lease Indebtedness, and
(b) will be decreased by the principal amount of, and all accrued but unpaid
interest on, the Assumed Indebtedness determined as of the Effective Time.

 

3.2

Determination of Purchase Price.

 

 

17

 



 

 

(a)          No later than 15 days prior to the Closing Date, Seller will
prepare and deliver to Buyer a good faith estimate of the Purchase Price, based
on Seller’s good faith estimates of the Adjustment Amount and the Closing
Assumed Indebtedness Amount (such estimated Purchase Price being referred to
herein as the “Closing Payment Amount”).

(b)          Within 90 days after the Closing Date, Seller will prepare and
deliver to Buyer a statement (the “Post-Closing Adjustment Statement”) that
reflects Seller’s determination of (i) the Adjustment Amount, (ii) the Closing
Assumed Indebtedness Amount, and (iii) the Purchase Price based on the
Adjustment Amount and the Closing Assumed Indebtedness Amount. In addition,
Seller will provide Buyer with supporting calculations, in reasonable detail,
for such determinations at the time it delivers the Post-Closing Adjustment
Statement. Buyer agrees to cooperate with Seller in connection with Seller’s
preparation of the Post-Closing Adjustment Statement and related information,
and will provide Seller with access to its books, records, information, and
employees as Seller may reasonably request.

(c)          The amounts determined by Seller as set forth in the Post-Closing
Adjustment Statement will be final, binding, and conclusive for all purposes
unless, and only to the extent, that within 30 days after Seller has delivered
the Post-Closing Adjustment Statement Buyer notifies Seller of any dispute with
matters set forth in the Post-Closing Adjustment Statement. Any such notice of
dispute delivered by Buyer (an “Adjustment Dispute Notice”) will identify with
specificity each item in the Post-Closing Adjustment Statement with respect to
which Buyer disagrees, the basis of such disagreement, and Buyer’s position with
respect to such disputed item.

(d)          If Buyer delivers an Adjustment Dispute Notice in compliance with
Section 3.2(c), then (i) the undisputed portion of the total proposed Adjustment
Amount set forth in the Post-Closing Adjustment Statement (together with
interest thereon for the period commencing on the Closing Date through the date
of payment calculated at the Prime Rate in effect on the Closing Date) will be
paid by Seller or Buyer, as appropriate, in accordance with the payment
procedures set forth in Section 3.2(e); and (ii) Buyer and Seller will attempt
to reconcile their differences and any resolution by them as to any disputed
amounts will be final, binding, and conclusive for all purposes on the Parties.
If Buyer and Seller are unable to reach a resolution with respect to all
disputed items within 45 days of delivery of the Adjustment Dispute Notice,
Buyer and Seller will submit any items remaining in dispute for determination
and resolution to the Independent Accounting Firm, which will be instructed to
determine and report to Buyer and Seller, within 30 days after such submission,
upon such remaining disputed items. The report of the Independent Accounting
Firm will be final, binding, and conclusive on the Parties for all purposes. The
fees and disbursements of the Independent Accounting Firm will be allocated
between Buyer and Seller so that Buyer’s share of such fees and disbursements
will be in the same proportion that the aggregate amount of such remaining
disputed items so submitted to the Independent Accounting Firm that is
unsuccessfully disputed by Buyer (as finally determined by the Independent
Accounting Firm) bears to the total amount of such remaining disputed amounts so
submitted to the Independent Accounting Firm.

 

18

 



 

 

(e)          Within five days following the final determination of the Purchase
Price pursuant to Sections 3.2(c) and 3.2(d), (i) if the Purchase Price is
greater than the Closing Payment Amount, Buyer will pay the difference (adjusted
to reflect any payment pursuant to Section 3.2(d)(i)) to Seller; or (ii) if the
Purchase Price is less than the Closing Payment Amount, Seller will pay the
difference (adjusted to reflect any payment pursuant to Section 3.2(d)(i)) to
Buyer. Any amount paid under this Section 3.2(e) will be paid with interest for
the period commencing on the Closing Date through the date of payment,
calculated at the Prime Rate in effect on the Closing Date, in cash by wire
transfer of immediately available funds to the account specified by the Party
receiving payment.

3.3          Allocation of Purchase Price. The sum of the Purchase Price and the
Assumed Obligations will be allocated among the Purchased Assets on a basis
consistent with section 1060 of the Code and the Treasury Regulations
thereunder. Within 60 days following the final determination of the Purchase
Price, Buyer and Seller will work together in good faith to agree upon such
allocation; provided that in the event that such agreement has not have been
reached within such 60-day period, the allocation will be determined by the
Independent Accounting Firm, and such determination will be binding on the
Parties. Each of Buyer and Seller will pay one-half of the fees and expenses of
the Independent Accounting Firm in connection with such determination. Each
Party will report the transactions contemplated by the Agreement for federal
Income Tax and all other Tax purposes in a manner consistent with such
allocation. Buyer and Seller will provide the other promptly with any other
information required to complete Form 8594 under the Code. Each Party will
notify the other Parties, and will provide the other with reasonably requested
cooperation, in the event of an examination, audit, or other proceeding
regarding the allocations provided for in this Section 3.3.

 

3.4

Proration.

(a)          All Taxes, utility charges, and similar items customarily prorated,
including those listed below, to the extent relating to the Business or the
Purchased Assets will be prorated as of the Effective Time, with Seller liable
to the extent such items relate to any period prior to the Effective Time, and
Buyer liable to the extent such items relate to any period from and after the
Effective Time. To the extent that Seller determines in good faith that amounts
to be prorated under this Section 3.4 can be reasonably estimated at Closing,
Seller shall provide Buyer with such estimate and the Buyer and Seller shall
adjust the amounts paid at Closing to reflect such prorations. Such items to be
prorated will include:

(i)           personal property and real property Taxes, assessments, franchise
Taxes, and other similar charges, including charges for water, telephone,
electricity, and other utilities;

(ii)          any permit, license, registration, compliance assurance fees or
other fees with respect to any Transferable Permits and Transferable
Environmental Permits; and

 

19

 



 

 

(iii)        rents under any leases of real or personal property (including all
payments under the JEC Lease).

(b)          In connection with any real property Tax prorations, including
installments of special assessments, Buyer will be credited with an amount equal
to the amount of the current real property Tax or installment of special
assessments, as the case may be, multiplied by a fraction, (i) the numerator of
which is the number of days from the date of the immediately preceding
installment to the day before the Closing Date, and (ii) the denominator of
which is the total number of days in the assessment period in which the Closing
Date occurs. In connection with any other prorations, in the event that actual
amounts are not available at the Closing Date, the proration will be based upon
the Taxes, assessments, charges, fees, or rents for the most recent period
completed prior to the Closing Date for which actual Taxes, assessments,
charges, fees, or rents are available. All prorations will be based upon the
most recent available Tax rates, assessments, and valuations. Any prorations
shall be made so as to avoid duplication of any items, and will not include
items which are otherwise taken into account in determining the Purchase Price,
including the Adjustment Amount.

(c)          The proration of all items under this Section 3.4 will be
recalculated by Buyer within 60 days following the date upon which the actual
amounts become available to Buyer. Buyer will notify Seller promptly of such
recalculated amounts, and will provide Seller with all documentation relating to
such recalculations, including tax statements and other notices from third
parties. Seller and Buyer will make such payments to each other as are necessary
to reconcile any estimated amounts prorated as of the Effective Time with the
final amounts to be prorated. Seller and Buyer agree to furnish each other with
such documents and other records as may be reasonably requested in order to
confirm all proration calculations made pursuant to this Section 3.4.

ARTICLE IV

THE CLOSING

4.1          Time and Place of Closing. Upon the terms and subject to the
satisfaction of the conditions contained in Article VIII of this Agreement, the
closing of the purchase and sale of the Purchased Assets and assumption of the
Assumed Obligations (the “Closing”) will take place at the offices of Blackwell
Sanders Peper Martin LLP in Kansas City, Missouri, beginning at 10:00 A.M.
(Kansas City, Missouri time) on the first Business Day of the calendar month
following the calendar month during which the conditions set forth in Article
VIII (other than conditions to be satisfied by deliveries at the Closing) have
been satisfied or waived, or at such other place or time as the Parties may
agree. The date on which the Closing occurs is referred to herein as the
“Closing Date.” The purchase and sale of the Purchased Assets and assumption of
the Assumed Obligations will be effective as of 12:01 A.M., Great Bend, Kansas
time on the Closing Date (the “Effective Time”).

4.2          Payment of Closing Payment Amount. At the Closing, Buyer will pay
or cause to be paid to Seller the Closing Payment Amount, by wire transfer of
immediately available funds or by such other means as may be agreed upon by
Seller and Buyer.

 

20

 



 

 

4.3          Deliveries by Seller. At or prior to the Closing, Seller will
deliver the following to Buyer:

 

(a)

the Bill of Sale, duly executed by Seller;

 

 

(b)

the Assignment and Assumption Agreement, duly executed by Seller;

 

(c)

the Transitional Services Agreement, duly executed by Seller;

 

(d)          all consents, waivers or approvals obtained by Seller from third
parties in connection with this Agreement;

 

(e)

the certificate contemplated by Section 8.2(d);

(f)           one or more deeds of conveyance of the parcels of Real Property
with respect to which Seller holds fee interests, substantially in the form of
the General Warranty Deed, duly executed and acknowledged by Seller and in
recordable form;

(g)          one or more instruments of assignment or conveyance, substantially
in the form of the Assignment of Easements, as are necessary to transfer the
Easements and the Shared Easement Rights pursuant to Section 7.4(b);

(h)          all such other instruments of assignment or conveyance as are
reasonably requested by Buyer in connection with the transfer of the Purchased
Assets (including the Transferable Environmental Permits) to Buyer in accordance
with this Agreement;

(i)           certificates of title for certificated motor vehicles or other
titled Purchased Assets, duly executed by Seller as may be required for transfer
of such titles to Buyer pursuant to this Agreement;

(j)           terminations or releases of Encumbrances on the Purchased Assets
other than the Permitted Encumbrances; and

(k)          such other agreements, documents, instruments, and writings as are
required to be delivered by Seller at or prior to the Closing Date pursuant to
this Agreement.

4.4          Deliveries by Buyer. At or prior to the Closing, Buyer will deliver
the following to Seller:

 

(a)

the Assignment and Assumption Agreement, duly executed by Buyer;

 

(b)

the Transitional Services Agreement, duly executed by Buyer;

 

 

(c)

the certificate contemplated by Section 8.3(c);

 

(d)          all consents, waivers, or approvals obtained by Buyer from third
parties in connection with this Agreement;

 

21

 



 

 

(e)          all such other documents, instruments, and undertakings as are
reasonably requested by Seller in connection with the assumption by Buyer of the
Assumed Obligations in accordance with this Agreement; and

(f)           such other agreements, documents, instruments and writings as are
required to be delivered by Buyer at or prior to the Closing Date pursuant to
this Agreement.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF SELLER

As an inducement to Buyer to enter into this Agreement and to consummate the
transactions contemplated hereby, except as set forth in, or qualified by any
matter set forth in, the Seller Disclosure Schedule (as the same may be
supplemented or amended pursuant to Section 7.8), Seller represents and warrants
to Buyer as set forth in this Article V. For convenience of reference, selected
Sections of Article V refer to specific, numbered Schedules, but such references
do not limit the general applicability of the exceptions, qualifications, and
other matters set forth in the Seller Disclosure Schedule (as the same may be
supplemented or amended pursuant to Section 7.8) to all of the representations
and warranties set forth in this Article V, to the extent that it is reasonably
apparent that such exceptions, qualifications, or other matters relate to, or
are applicable to, any of such representations or warranties.

5.1          Organization; Qualification. Seller is a corporation duly
organized, validly existing, and in good standing under the laws of Delaware and
has all requisite corporate power and authority to own, lease, and operate the
Purchased Assets and to carry on the Business as presently conducted. Seller is
duly qualified or licensed to do business as a foreign corporation and is in
good standing in each jurisdiction in which the conduct of the Business, or the
ownership or operation of any Purchased Assets, by Seller makes such
qualification necessary.

5.2          Authority Relative to this Agreement. Seller has all corporate
power and authority necessary to execute and deliver this Agreement and to
consummate the transactions contemplated hereby. The execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby have
been duly and validly authorized by the board of directors of Seller and no
other corporate proceedings on the part of Seller are necessary to authorize
this Agreement or to consummate the transactions contemplated hereby. This
Agreement has been duly and validly executed and delivered by Seller, and
constitutes a valid and binding agreement of Seller, enforceable against Seller
in accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, moratorium, or other similar laws affecting
or relating to enforcement of creditors’ rights generally or general principles
of equity.

5.3          Consents and Approvals; No Violation. Except as set forth in
Schedule 5.3, the execution and delivery of this Agreement by Seller, and the
consummation by Seller of the transactions contemplated hereby, do not:

 

(a)

conflict with or result in any breach of Seller’s Governing Documents;

 

 

22

 



 

 

(b)          result in a material default (including with notice, lapse of time,
or both), or give rise to any right of termination, cancellation, or
acceleration, under any of the terms, conditions, or provisions of any note,
bond, mortgage, indenture, agreement, lease, or other instrument or obligation
to which Seller or any of its Affiliates is a party or by which Seller or any of
its Affiliates or any of the Purchased Assets may be bound, except for such
defaults (or rights of termination, cancellation, or acceleration) as to which
requisite waivers or consents have been, or will prior to the Effective Time be,
obtained or which if not obtained or made would not, individually or in the
aggregate, prevent or materially delay the consummation of the transactions
contemplated by this Agreement;

(c)          violate any Law or Order applicable to Seller, any of its
Affiliates, or any of the Purchased Assets;

(d)          require any declaration, filing, or registration with, or notice
to, or authorization, consent, or approval of any Governmental Entity, other
than (i) the Seller Required Regulatory Approvals, (ii) such declarations,
filings, registrations, notices, authorizations, consents, or approvals which,
if not obtained or made, would not, individually or in the aggregate, prevent or
materially delay the consummation of the transactions contemplated by this
Agreement, or (iii) any requirements which become applicable to Seller as a
result of the specific regulatory status of Buyer (or any of its Affiliates) or
as a result of any other facts that specifically relate to any business or
activities in which Buyer (or any of its Affiliates) is or proposes to be
engaged.

5.4          Governmental Filings. Since June 30, 2005, Seller has filed or
caused to be filed with the KCC and FERC all material forms, statements,
reports, and documents (including all exhibits, amendments, and supplements
thereto) required by Law or Order to be filed by Seller with the KCC or FERC
with respect to the Business and the Purchased Assets. As of the respective
dates on which such forms, statements, reports, and documents were filed, each
(to the extent prepared by Seller and excluding information prepared or provided
by third parties) complied in all material respects with all requirements of any
Law or Order applicable to such form, statement, report, or document in effect
on such date.

 

5.5

Financial Information.

(a)          Schedule 5.5(a) sets forth the Book Values, as of December 31,
2004, and June 30, 2005, respectively, of selected balance sheet information
with respect to the Purchased Assets and the Business. The information set forth
in Schedule 5.5(a) is referred to herein as the “Selected Balance Sheet
Information.”

(b)          Schedule 5.5(b) sets forth the division income statements for the
Business for the 12-month period ended December 31, 2004, and the six-month
period ended June 30, 2005. The information set forth in Schedule 5.5(b) is
referred to herein as the “Division Income Statement Information.”

(c)          The Selected Balance Sheet Information and the Division Income
Statement Information fairly present as of the dates thereof or for the periods
covered thereby, in all material respects, the items reflected therein, all in
accordance with FERC

 

23

 



 

Accounting Rules applied on a consistent basis in accordance with the Seller’s
normal accounting practices.

5.6          No Material Adverse Effect. Except as set forth in Schedule 5.6, or
as otherwise contemplated by this Agreement, since June 30, 2005, and until the
date hereof, no change or event has occurred which, either individually or in
the aggregate, has resulted in a Material Adverse Effect.

5.7          Operation in the Ordinary Course. Except as otherwise disclosed
herein or set forth in Schedule 5.7, or otherwise contemplated or permitted
pursuant to the terms hereof, since June 30, 2005, and until the date hereof,
the Business has been operated in the ordinary course of business consistent
with past practice.

 

5.8

Title. Except as set forth on Schedule 5.8:

(a)          (i) Seller owns, and has good title to, the Purchased Assets, free
and clear of all Encumbrances other than Permitted Encumbrances; and (ii) the
Purchased Assets are not subject to Preferential Purchase Rights; and

(b)          The DWR has issued an Order Determining and Establishing Vested
Right, file no. FO70 (excluding rights previously disposed of as described in
DWR file no. FO 070-D1), and has issued Certificates of Appropriation for DWR
file nos. 885, 4370, 9339, 9378, and 22,863. The water rights represented by the
foregoing, as modified or supplemented by orders of the Chief Engineer of the
DWR (the “Water Rights”), have been properly established or perfected and the
Purchased Assets include all or substantially all of the places of use for each
of such Water Rights. Seller and its predecessors have filed Water Use Reports
in respect of such Water Rights since 1990 to and including 2004.

5.9          Leases. Schedule 5.9 lists all real property leases under which
Seller is a lessee or lessor that (a) relate principally to the Business or the
Purchased Assets, and (b) either (i) provide for annual payments of more than
$100,000 or (ii) to Seller’s Knowledge exist and provide for annual payments of
more than $25,000.

5.10       Environmental. The only representations and warranties given in
respect to Environmental Laws, Environmental Permits, Environmental Claims, or
other environmental matters are those contained in this Section 5.10, and none
of the other representations and warranties contained in this Agreement will be
deemed to constitute, directly or indirectly, a representation and warranty with
respect to Environmental Laws, Environmental Permits, Environmental Claims,
other environmental matters, or matters incident to or arising out of or in
connection with any of the foregoing. All such matters are governed exclusively
by this Section 5.10 and by Article IX, which are intended to cover all of the
Purchased Assets and the Business, including the JEC Transferred Interest.

(a)          Except as set forth on Schedule 5.10(a)-1, to Seller’s Knowledge,
(i) Seller presently possesses all Environmental Permits necessary to operate
the Business as it is currently being operated, and (ii) except as set forth or
alleged in any matter set forth on Schedule 5.10(b), the Purchased Assets and
the Business are in compliance, in all

 

24

 



 

material respects, with the requirements of such Environmental Permits and
Environmental Laws. Schedule 5.10(a)-2 sets forth a list of all material
Environmental Permits held by Seller for the operation of the Business.

(b)          Except as set forth on Schedule 5.10(b), neither Seller nor any
Affiliate of Seller has received within the last three years any written notice
from any Governmental Entity alleging a violation of Environmental Laws or, to
Seller’s Knowledge, any other written notice, report, or other information
regarding any actual or alleged violation of Environmental Laws or any
liabilities or potential liabilities, including any investigatory, remedial, or
corrective obligations, in any case relating to the operation of the Business or
the Purchased Assets arising under Environmental Laws.

(c)          Except as set forth on Schedule 5.10(c), (i) to Seller’s Knowledge,
there is and has been no Release from, in, on, or beneath the Real Property that
could form a basis for an Environmental Claim, and (ii) there are no
Environmental Claims related to the Purchased Assets or the Business, which are
pending or, to Seller’s Knowledge, threatened against Seller.

(d)          Seller has advised Buyer of the existence of, or made available to
Buyer, all material correspondence, studies, audits, reviews, investigations,
analyses, and reports on material environmental matters relating to the
Purchased Assets or the Business that are in the possession or reasonable
control of Seller.

(e)          Schedule 5.10(e) sets forth all capital expenditures exceeding
$100,000 per project that are currently budgeted by Seller for the three-year
period commencing January 1, 2005 for matters identified by Seller as likely to
be necessary for the Business or the Purchased Assets to achieve or maintain
compliance with Environmental Laws as such Environmental laws exist on the date
hereof.

5.11       Labor Matters. Schedule 5.11 lists each collective bargaining
agreement covering any of the Business Employees to which Seller is a party or
is subject (each, a “Collective Bargaining Agreement”). Except to the extent set
forth in Schedule 5.11, (i) Seller is in compliance with all Laws applicable to
the Business Employees respecting employment and employment practices, terms and
conditions of employment, and wages and hours; (ii) Seller has not received
written notice of any unfair labor practice complaint against Seller pending
before the National Labor Relations Board with respect to any of the Business
Employees; (iii) Seller has not received notice that any representation petition
respecting the Business Employees has been filed with the National Labor
Relations Board; (iv) Seller is in compliance with its obligations under the
Collective Bargaining Agreements; (v) no arbitration proceeding arising out of
or under the Collective Bargaining Agreements is pending against Seller; and
(vi) there is no labor strike, slowdown, work stoppage, or lockout actually
pending or, to Seller’s Knowledge, threatened against Seller in respect of the
Purchased Assets or the Business. Except for obligations to be assumed or
undertaken by Buyer pursuant to Section 7.9, there are no employment, severance,
or change in control agreements or contracts between Seller and any Business
Employee under which Buyer would have any liability.

 

25

 



 

 

 

5.12

ERISA; Benefit Plans.

(a)          Schedule 5.12(a) lists each employee benefit plan (as such term is
defined in section 3(3) of ERISA) and each other health, accident, life
insurance, disability, equity compensation, bonus, deferred or incentive
compensation, retention, change in control, severance or separation, pension,
profit sharing, retirement, welfare or other benefit plan, program, or
arrangement providing benefits to employees that is maintained by, contributed
to, or required to be contributed to by Seller or any ERISA Affiliate as of the
date hereof on account of current Business Employees or persons who have retired
or may retire from, or terminated employment with, the Business (each, a
“Benefit Plan”). Copies of such plans and all amendments thereto, together with
the most recent annual report and actuarial report with respect thereto, if any,
have been made available to Buyer.

(b)          Each Benefit Plan that is intended to be qualified under section
401(a) of the Code has received a determination from the Internal Revenue
Service that such Benefit Plan is so qualified, and each trust that is intended
to be exempt under section 501(a) of the Code has received a determination
letter that such trust is so exempt. Nothing has occurred since the date of such
determination that would materially adversely affect the qualified or exempt
status of such Benefit Plan or trust, nor will the consummation of the
transactions provided for by this Agreement have any such effect. Seller has
made available to Buyer a copy of the most recent determination letter of the
IRS with respect to each such Benefit Plan or trust.

(c)          Each Benefit Plan has been maintained, funded, and administered in
material compliance with its terms, the terms of any applicable Collective
Bargaining Agreements, and all applicable Laws, including ERISA and the Code.
There is no “accumulated funding deficiency” within the meaning of section 412
of the Code with respect to any Benefit Plan which is an “employee pension
benefit plan” as defined in section 3(2) of ERISA and no such Benefit Plan has
applied for or received a waiver of an accumulated funding or an extension of
any amortization period within the meaning of Section 412 of the Code or Section
303 or 304. No reportable event (within the meaning of section 4043 of ERISA)
and no event described in section 4041, 4042, 4062, 4063, 4064 or 4069 of ERISA
has occurred in connection with any Benefit Plan other than events which would
not, individually or in the aggregate, have an adverse effect on the Purchased
Assets or Business. Neither Seller nor any ERISA Affiliate has been required to
provide information to the Pension Benefit Guaranty Corporation under Section
4010 of ERISA with respect to any Benefit Plan for the last three plan years. No
proceeding has been initiated to terminate the Seller Pension Plan or any other
Benefit Plan that is subject to Title IV of ERISA. Neither Seller nor any ERISA
Affiliate has any obligation to contribute to or any other liability under or
with respect to any multiemployer plan (as such term is defined in section 3(37)
of ERISA). No liability under Title IV or section 302 of ERISA has been incurred
by Seller or any ERISA Affiliate that has not been satisfied in full, and no
condition exists that presents a material risk to Seller or any ERISA Affiliate
of incurring any such liability, other than liability for premiums due to the
Pension Benefit Guaranty Corporation. No Person has provided or is required to

 

26

 



 

provide security to the Seller Pension Plan under section 401(a)(29) of the Code
due to a plan amendment that results in an increase in current liability.

(d)          Except as set forth on Schedule 5.12(d), the administrator and the
fiduciaries of each Benefit Plan have in all material respects complied with the
applicable requirements of ERISA, the Code, and any other requirements of
applicable Laws, including the fiduciary responsibilities imposed by Part 4 of
Title I, Subtitle B of ERISA. Except as set forth on Schedule 5.12(d), there
have been no non-exempt “prohibited transactions” as described in section 4975
of the Code or Title I, Part 4 of ERISA involving any Benefit Plan, and to
Seller’s Knowledge there are no facts or circumstances which could give rise to
any tax imposed by section 4975 of the Code with respect to any Benefit Plan.

(e)          All contributions (including all employer matching and other
contributions and all employee salary reduction contributions) for all periods
ending prior to the Effective Time (including periods from the first day of the
current plan year to the Effective Time) have been paid to the Benefit Plans
within the time required by Law or will be paid to the Benefit Plans prior to or
as of the Closing, notwithstanding any provision of any Benefit Plan to the
contrary. All returns, reports, and disclosure statements required to be made
under ERISA and the Code with respect to the Benefit Plans have been timely
filed or delivered.

(f)           Each Benefit Plan that is a group health plan (within the meaning
of Code section 5000(b)(1)) in all material respects complies with and has been
maintained and operated in material compliance with each of the health care
continuation requirements of section 4980B of the Code and Part 6 of Title I,
Subtitle B of ERISA and the requirements of the Health Insurance Portability and
Accountability Act of 1996.

(g)          Except as set forth on Schedule 5.12(g), Seller does not provide,
and is not obligated to provide medical or life insurance benefits currently
provided by Seller to any currently retired or former employees of the Business
other than pursuant to Part 6 of Subtitle B of Title I of ERISA, section 4980B
of the Code, or similar provisions of state law.

(h)          Except as provided in Section 7.9, no provision of any Benefit Plan
would require the payment by Buyer of any money or other property, or the
provision by Buyer of any other rights or benefits, to any employee or former
employee of Seller as a result of the transactions contemplated by this
Agreement, whether or not such payment would constitute a parachute payment
within the meaning of section 280G of the Code.

(i)           Except as set forth on Schedule 5.12(d) or Schedule 5.12(i), there
are no actions, suits or claims pending, or, to Seller’s Knowledge, threatened
(other than routine claims for benefits) with respect to any Benefit Plan.

(j)           Except as set forth on Schedule 5.12(j), to Seller’s Knowledge
there are no audits, inquiries, or proceedings pending or threatened by any
Governmental Entity with respect to any Benefit Plan.

 

27

 



 

 

(k)          Each Benefit Plan that is a “nonqualified deferred compensation
plan” (within the meaning of section 409A of the Code) has been administered in
good faith compliance with the requirements of section 409A and the Treasury
guidance promulgated thereunder.

(l)           Each Benefit Plan that provides prescription drug coverage to
Medicare-eligible retirees (or their Medicare-eligible dependents) is expected
to be a “qualified retiree prescription drug plan” (within the meaning of 42 CFR
Section 423.882) and Seller will timely apply for the Medicare Part D retiree
drug subsidy with respect to each such Benefit Plan in accordance with the
requirements of 42 CFR Part 423, Subpart R.  Seller has provided or will make
available to Buyer copies of the subsidy application as completed as of the date
hereof and all communications related to Medicare Part D that it has furnished
to employees and retirees of the Business.

 

5.13

Certain Contracts and Arrangements.

(a)          Except for contracts, agreements, leases, commitments,
understandings, or instruments which (i) are listed on Schedule 5.9, Schedule
5.11, or Schedule 5.13(a), or (ii) have been entered into in the ordinary course
of business and do not individually involve annual payment obligations in excess
of $100,000, or (iii) to Seller’s Knowledge have been entered into in the
ordinary course of business and do not individually involve annual payments of
more than $25,000, Seller is not a party to any contract, agreement, lease,
commitment, understanding, or instrument which is principally related to the
Business or the Purchased Assets other than the Retained Agreements, the Shared
Agreements, and any other contracts, agreements, personal property leases,
commitments, understandings, or instruments which are Excluded Assets. Except as
disclosed in Schedule 5.13(a), each material Business Agreement constitutes a
valid and binding obligation of Seller and, to Seller’s Knowledge, constitutes a
valid and binding obligation of the other parties thereto and is in full force
and effect. Seller is not in breach or default (nor has any event occurred
which, with notice or the passage of time, or both, would constitute such a
breach or default) under, and has not received written notice that it is in
breach or default under, any material Business Agreement, except for such
breaches or defaults as to which requisite waivers or consents have been
obtained. Except as set forth in Schedule 5.13(a), to Seller’s Knowledge, no
other party to any material Business Agreement is in breach or default (nor has
any event occurred which, with notice or the passage of time, or both, would
constitute such a breach or default) under any material Business Agreement.

(b)          Schedule 5.13(b) sets forth a list of each municipal or county
franchise agreement relating to the Business to which Seller is a party (the
“Franchises”). Except as disclosed in Schedule 5.13(b), Seller is not in default
under such agreements and, to Seller’s Knowledge, each such agreement is in full
force and effect.

5.14       Legal Proceedings and Orders. Except as set forth in Schedule 5.14,
there are no material Claims relating to the Purchased Assets or the Business,
which are pending or, to Seller’s Knowledge, threatened against Seller. Except
for any Regulatory Orders, or as set forth

 

28

 



 

in Schedule 5.14, Seller is not subject to any outstanding Orders that would
reasonably be expected to apply to the Purchased Assets or the Business
following Closing.

5.15       Permits. Seller has all Permits required by Law for the operation of
the Business as presently conducted. Schedule 5.15 sets forth a list of all
material Permits held by Seller and required for the operation of the Business
as presently conducted.

5.16       Compliance with Laws. Seller is in material compliance with all Laws
and Orders applicable to the Purchased Assets or the Business.

5.17       Insurance. Except as set forth on Schedule 5.17, since June 30, 2005,
the Purchased Assets have been continuously insured with financially sound
insurers in such amounts and against such risks and losses as are customary in
the electric utility industry, and Seller has not received any written notice of
cancellation or termination with respect to any material insurance policy of
Seller providing coverage in respect of the Purchased Assets. All insurance
policies of Seller covering the Purchased Assets are in full force and effect;
however, coverage of the Purchased Assets under Seller’s insurance policies will
terminate as of the Effective Time.

 

5.18

Taxes.

(a)          All Tax Returns relating to the Business or the Purchased Assets
required to be filed by or on behalf of Seller have been filed in a timely
manner, and all Taxes required to be shown on such Tax Returns have been paid in
full, except to the extent being contested in good faith by appropriate
proceedings. None of the Purchased Assets is (i) an asset or property that is or
will be required to be treated as described in section 168(f)(8) of the Internal
Revenue Code of 1954 as in effect immediately before the enactment of the Tax
Reform Act of 1986, or (ii) tax-exempt use property within the meaning of
section 168(h)(1) of the Code.

(b)          Seller has withheld and paid all Taxes required to have been
withheld and paid in connection with amounts paid or owing to any employee or
independent contractor of the Business, and all forms W-2 and 1099 required with
respect thereto have been properly completed and timely filed.

(c)          None of the Assumed Obligations is an obligation to make a payment
that is not or will not be deductible under Code section 280G. Seller is not a
party to any Tax allocation or sharing agreement relating to the Business or the
Purchased Assets.

(d)          On or before Closing, Seller will have paid all Taxes, deferred or
otherwise, for which Seller has received prior to Closing pass through cost
adjustments from the KCC.

5.19       Regulation as a Utility. Neither Seller nor any of its Affiliates is
a “Holding Company,” a “Subsidiary Company,” or an “Affiliate” of a “Holding
Company” within the meaning of the Holding Company Act. The Business is
regulated as a public utility only by the KCC and FERC.

 

29

 



 

 

5.20       Fees and Commissions. No broker, finder, or other Person is entitled
to any brokerage fees, commissions, or finder’s fees for which any Buyer Party
could become liable or obligated in connection with the transactions
contemplated hereby by reason of any action taken by Seller.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF BUYER PARTIES

As an inducement to Seller to enter this Agreement and to consummate the
transactions contemplated hereby, Buyer as to itself and each other Buyer Party,
each Member as to itself and Buyer, and Sunflower as to itself represents and
warrants to Seller as follows:

6.1          Organization. Such Buyer Party is a limited liability company (in
the case of Buyer) or corporation duly organized, validly existing, and in good
standing under the laws of the State of Kansas, and has all requisite power and
authority to own, lease, and operate its properties and to carry on its business
as is now being conducted.

6.2          Authority Relative to this Agreement. Such Buyer Party has all
power and authority necessary to execute and deliver this Agreement and to
consummate the transactions contemplated hereby. The execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby have
been duly and validly authorized by the governing body of such Buyer Party and
no other proceedings on the part of such Buyer Party are necessary to authorize
this Agreement or to consummate the transactions contemplated hereby. This
Agreement has been duly and validly executed and delivered by such Buyer Party,
and constitutes a valid and binding agreement of such Buyer Party, enforceable
against such Buyer Party in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency, moratorium,
or other similar laws affecting or relating to enforcement of creditors’ rights
generally or general principles of equity.

6.3          Consents and Approvals; No Violation. Except as set forth in
Schedule 6.3, the execution and delivery of this Agreement by such Buyer Party,
and the consummation of the transactions and performance of the obligations
contemplated hereby by such Buyer Party, do not:

(a)          conflict with or result in any breach of the Governing Documents of
such Buyer Party;

(b)          result in a material default (including with notice, lapse of time,
or both), or give rise to any right of termination, cancellation, or
acceleration, under any of the terms, conditions, or provisions of any note,
bond, mortgage, indenture, agreement, lease, or other instrument or obligation
to which such Buyer Party or any of its Affiliates is a party or by which such
Buyer Party or any of its Affiliates or any of their respective assets may be
bound, except for such defaults (or rights of termination, cancellation, or
acceleration) as to which requisite waivers or consents have been, or will prior
to the Effective Time be, obtained or which if not obtained or made would not,
individually or in the aggregate, prevent or materially delay the consummation
of the transactions contemplated by this Agreement;

 

30

 



 

 

(c)          violate any Law or Order applicable to such Buyer Party, any of its
Affiliates, or any of their respective assets;

(d)          require any declaration, filing, or registration with, or notice
to, or authorization, consent, or approval of any Governmental Entity, other
than (i) the Buyer Required Regulatory Approvals, or (ii) such declarations,
filings, registrations, notices, authorizations, consents, or approvals which,
if not obtained or made, would not, individually or in the aggregate, prevent or
materially delay the consummation of the transactions contemplated by this
Agreement.

6.4          Regulation as a Utility. Neither Buyer nor any of its Affiliates is
a “Holding Company,” a “Subsidiary Company,” or an “Affiliate” of a “Holding
Company” within the meaning of the Holding Company Act.

6.5          Buyer’s Knowledge. Such Buyer Party is a sophisticated party, and
has conducted (or has had conducted on its behalf) a due diligence investigation
of the Business, the Purchased Assets, and the Assumed Obligations to the
fullest extent permitted by Seller. Such Buyer Party understands and agrees that
any financial forecasts or projections relating to the Business prepared by or
on behalf of Seller have been provided to such Buyer Party with the
understanding and agreement that Seller is making no representation or warranty
with respect to such forecasts or projections and that actual future results
will vary from those forecast or projected based upon numerous factors. Such
Buyer Party does not have knowledge of any inaccuracy or breach of or in any of
Seller’s factual representations, warranties, or other statements set forth in
this Agreement or any of the Exhibits or Schedules hereto.

6.6          Fees and Commissions. Seller acknowledges that UBS Securities, LLC
has been retained by one or more of the Buyer Parties as an advisor in
connection with the transactions contemplated hereby. Notwithstanding the
foregoing, no broker, finder, or other Person is entitled to any brokerage fees,
commissions, or finder’s fees for which Seller could become liable or obligated
in connection with the transactions contemplated hereby by reason of any action
taken by such Buyer Party.

6.7          Financial Capability. Buyer (i) has received a written commitment
from National Cooperative Services Corporation to fund the transactions
contemplated hereby and the costs of such transactions (a true and complete copy
of which has been provided to Seller) (the “Financing Commitment”), and such
Financing Commitment is in full force and effect, (ii) at the Closing will have
proceeds from such financing available to pay the Purchase Price and any
expenses incurred by Buyer in connection with the transactions contemplated by
this Agreement, (iii) has, and at the Closing will have, the resources and
capabilities (financial or otherwise) to perform its obligations hereunder, and
(iv) has not incurred any obligation, commitment, restriction, or liability of
any kind, which would impair or adversely affect such resources and
capabilities. National Cooperative Services Corporation has reviewed this
Agreement and has confirmed in writing to Buyer that this Agreement is
acceptable to National Cooperative Services Corporation in form and substance
and that the condition set forth in the Financing Commitment to the effect of
the foregoing has been satisfied.

 

31

 



 

 

ARTICLE VII

COVENANTS OF THE PARTIES

 

7.1

Conduct of Business.

(a)          Except as contemplated in this Agreement, required by any Business
Agreement, Law, or Order, or otherwise described in Schedule 7.1, during the
period from the date of this Agreement to the Closing Date, Seller will operate
the Purchased Assets and the Business in the ordinary course consistent with
Good Utility Practice and will use commercially reasonable efforts to preserve
intact the Business, and to preserve the goodwill and relationships with
customers, suppliers, and others having business dealings with the Business.
Without limiting the generality of the foregoing, except as contemplated in this
Agreement, required by any Business Agreement, Law, or Order, or otherwise
described in Schedule 7.1, prior to the Closing Date, without the prior written
consent of Buyer, which will not be unreasonably withheld, delayed or
conditioned, Seller will not:

(i)           create, incur, assume, or suffer to exist any Encumbrance (other
than Permitted Encumbrances) upon the Purchased Assets;

(ii)          make any material change in the level of inventories customarily
maintained by Seller with respect to the Business, other than in the ordinary
course of business or consistent with Good Utility Practice;

(iii)         other than any such sales, leases, transfers, or dispositions
involving any Purchased Assets involving less than $25,000 on an individual
basis, or $100,000 in the aggregate, sell, lease (as lessor), transfer, or
otherwise dispose of any of the Purchased Assets, other than (A) in the ordinary
course of business, (B) consistent with Good Utility Practice, or (C) to the
extent that any such sales, leases, transfers, or dispositions are reflected in
the Adjustment Amount;

(iv)         other than in the ordinary course of business or consistent with
Good Utility Practice, (A) enter into, terminate, extend, renew, or otherwise
amend any material Business Agreement, or (B) waive any material default by, or
release, settle, or compromise any material claim against, any other Person who
is a party thereto;

(v)          grant severance or termination pay to any present or former
employee of the Business that would be the responsibility of Buyer;

(vi)         enter into any collective bargaining agreement in which the terms
and conditions to be applicable to Transferred Employees materially differ from
those currently applicable to Business Employees, except where such differences
are appropriate based upon job classifications or seniority;

(vii)       grant any increase in the compensation of or grant or agree to any
bonus for Business Employees not covered by collective bargaining who will

 

32

 



 

become Transferred Employees, except for increases and bonuses in the ordinary
course of business and consistent with past practice;

(viii)      incur any obligation which would represent additional Assumed
Indebtedness (other than interest accruing under the terms of the Assumed
Indebtedness); or

(ix)         agree or commit to take any action which would be a violation of
the restrictions set forth in Section 7.1(a)(i) through Section 7.1(a)(viii).

(b)          A committee comprised of one Person designated by Seller and one
Person designated by Buyer, and such additional Persons as may be appointed by
the Persons originally appointed to such committee (the “Transition Committee”)
will be established promptly following the execution of this Agreement to
examine transition issues relating to or arising in connection with the
transactions contemplated hereby. From time to time, the Transition Committee
will report its findings to the senior management of each of Seller and Buyer.

 

7.2

Access to Information.

(a)          Between the date of this Agreement and the Closing Date, Seller
will, during ordinary business hours and upon reasonable notice, (i) give Buyer
and Buyer’s Representatives reasonable access to the Purchased Assets to which
Buyer is not denied access by Law and to which Seller has the right to grant
access without the consent of any other Person (and in the case where consent of
another Person is required, only on such terms and conditions as may be imposed
by such other Person); (ii) permit Buyer to make such reasonable inspections
thereof as Buyer may reasonably request; (iii) furnish Buyer with such financial
and operating data and other information with respect to the Business as Buyer
may from time to time reasonably request; and (iv) furnish Buyer with a copy of
each material report, schedule, or other document principally relating to the
Business filed by Seller with, or received by Seller from, any Governmental
Entity; provided, however, that (A) any such investigation will be conducted in
such a manner as not to interfere unreasonably with the operation of the
Business or any other Person, (B) Buyer will indemnify and hold harmless Seller
from and against any Losses caused to Seller by any action of Buyer or Buyer’s
Representatives while present on any of the Purchased Assets or other premises
to which Buyer is granted access hereunder (including restoring any such
premises to the condition substantially equivalent to the condition such
premises were in prior to any such investigation), (C) Seller will not be
required to take any action which would constitute a waiver of the
attorney-client privilege, and (D) Seller need not supply Buyer with any
information which Seller is under a contractual or other legal obligation not to
supply; provided, however, if Seller relies upon clauses (C) or (D) as a basis
for withholding information from disclosure to Buyer, to the fullest extent
possible without causing a waiver of the attorney-client privilege, or a
violation of a contractual or legal obligation, as the case may be, Seller will
provide Buyer with a description of the information withheld and the basis for
withholding such information. Notwithstanding anything in this Section 7.2 to
the contrary, (x) no Buyer Party will have access to personnel and medical
records if such

 

33

 



 

access could, in Seller’s good faith judgment, subject Seller to risk of
liability or otherwise violate the Health Insurance Portability and
Accountability Act of 1996, and (y) any investigation of environmental matters
by or on behalf of Buyer will be limited to visual inspections and site visits
commonly included in the scope of “Phase 1” level environmental inspections, and
no Buyer Party will have the right to perform or conduct any other sampling or
testing at, in, on, or underneath any of the Purchased Assets.

(b)          Unless and until the transactions contemplated hereby have been
consummated, each Buyer Party will, and will cause its Affiliates and Buyer’s
Representatives to, hold in strict confidence and not use or disclose to any
other Person all Confidential Information. “Confidential Information” means all
information in any form heretofore or hereafter obtained from Seller in
connection with any Buyer Party’s evaluation of the Business or the negotiation
of this Agreement, whether pertaining to financial condition, results of
operations, methods of operation or otherwise, other than information which is
in the public domain through no violation of this Agreement or the
Confidentiality Agreement by any Buyer Party, its Affiliates, or Buyer’s
Representatives. Notwithstanding the foregoing, a Buyer Party may disclose
Confidential Information to the extent that such information is required to be
disclosed by such Buyer Party by Law or in connection with any proceeding by or
before a Governmental Entity, including any disclosure, financial or otherwise,
required to comply with any SEC rules. In the event that any Buyer Party
believes any such disclosure is required, such Buyer Party will give Seller
notice thereof as promptly as possible and will cooperate with Seller in seeking
any protective orders or other relief as Seller may determine to be necessary or
desirable. In no event will any Buyer Party make or permit to be made any
disclosure of Confidential Information other than to the extent such Buyer
Party’s legal counsel has advised in writing is required by Law, and such Buyer
Party will use its best efforts to assure that any Confidential Information so
disclosed is protected from further disclosure to the maximum extent permitted
by Law. If the transactions contemplated hereby are not consummated, each Buyer
Party will promptly return to Seller all copies of any Confidential Information,
including any materials prepared by such Buyer Party or Buyer’s Representatives
incorporating or reflecting Confidential Information, and an officer of such
Buyer Party shall certify in writing compliance by such Buyer Party with the
foregoing.

(c)          Each Buyer Party agrees that, without Seller’s written consent,
except as otherwise provided for in this Agreement, neither such Buyer Party nor
any Affiliate of such Buyer Party will directly or indirectly solicit for
employment or employ any person who is now employed by Seller; provided, that a
Buyer Party and its Affiliates are not prohibited from: (i) employing a person
who contacts such Buyer Party or its Affiliates on his own initiative and
without any direct or indirect solicitation by such Buyer Party or its
Affiliates; or (ii) conducting generalized solicitations for employees that are
not specifically targeted at Seller’s employees, through the use of media
advertisements, professional search firms, or otherwise.

(d)          The provisions of Section 7.2(b) and 7.2(c) supersede the
Confidentiality Agreement, and will survive for a period of two years following
the Closing or the termination of this Agreement, except that if the Closing
occurs, the provisions of Section

 

34

 



 

7.2(b) will expire with respect to any information principally related to the
Purchased Assets and the Business.

(e)          For a period of seven years after the Closing Date, each Party and
its representatives will have reasonable access to all of the books and records
relating to the Business or the Purchased Assets, including all Transferred
Employee Records, in the possession of any other Party to the extent that such
access may reasonably be required by such Party in connection with the Assumed
Obligations or the Excluded Liabilities, or other matters relating to or
affected by the operation of the Business and the Purchased Assets. Such access
will be afforded by the Party in possession of such books and records upon
receipt of reasonable advance notice and during normal business hours; provided,
however, that (i) any review of books and records will be conducted in such a
manner as not to interfere unreasonably with the operation of the business of
any Party or its Affiliates, (ii) no Party will be required to take any action
which would constitute a waiver of the attorney-client privilege, and (iii) no
Party need supply any other Party with any information which such Party is under
a contractual or other legal obligation not to supply. The Party exercising the
right of access hereunder will be solely responsible for any costs or expenses
incurred by it pursuant to this Section 7.2(e). If Seller or any Buyer Party in
possession of such books and records desires to dispose of any such books and
records prior to the expiration of such seven-year period, such Party will,
prior to such disposition, give Buyer or Seller, respectively, a reasonable
opportunity at such other Party’s expense to segregate and take possession of
such books and records as such other Party may select.

 

7.3

Expenses.

Except to the extent specifically provided herein, and irrespective of whether
the transactions contemplated hereby are consummated, all costs and expenses
incurred in connection with this Agreement and the transactions contemplated
hereby will be borne by the Party incurring such costs and expenses, except
Buyer and Seller will each pay 50% of the following expenses: (i) all filing
fees in connection any Required Regulatory Approvals, and (ii) except as
provided in Section 7.7, all other filing, recording, transfer, or other fees or
charges of any nature payable pursuant to any provision of Law or any Order or
Franchise in connection with the sale, transfer, and assignment of the Purchased
Assets and the Assumed Obligations.

7.4          Further Assurances; Procedures with Respect to Certain Agreements
and other Assets.

(a)          Subject to the terms and conditions of this Agreement, each of the
Parties will use commercially reasonable efforts to take, or cause to be taken,
all action, and to do, or cause to be done, all things necessary, proper, or
advisable to consummate and make effective the transactions contemplated hereby,
including using commercially reasonable efforts to obtain satisfaction of the
conditions precedent to each Party’s obligations hereunder within its reasonable
control. Neither Seller nor any Buyer Party will, without the prior written
consent of Buyer or Seller, respectively, take any action which would reasonably
be expected to prevent or materially impede, interfere with or delay the
transactions contemplated by this Agreement. From time to time on or after the

 

35

 



 

Closing Date, Seller will, at its own expense, execute and deliver such
documents to any Buyer Party as such Buyer Party may reasonably request in order
to more effectively consummate the transactions contemplated hereby between
Seller and such Buyer Party. From time to time after the date hereof, each Buyer
Party will, at its own expense, (i) execute and deliver such documents to Seller
as Seller may reasonably request in order to more effectively consummate the
transactions contemplated hereby between Seller and such Buyer Party, and (ii)
cooperate with Seller in connection with obtaining any releases or discharges of
Seller from any of the Assumed Obligations.

(b)          Seller has easements, license agreements (including railroad
crossing rights), rights-of-way, and leases for rights-of-way, some of which
relate solely to the Business and Purchased Assets (the “Easements”) and others
of which relate to both the Business and Purchased Assets and Seller’s other
businesses (the “Shared Easements”). At the Closing, Seller will convey and
assign to Buyer, subject to the obtaining of any necessary consents, (i) by the
Assignment of Easements, all Easements, and (ii) by separate sub-easement or
other document, sufficient rights under the Shared Easements to permit Buyer to
use the same, as presently used by Seller with respect to the Business, on a
nonexclusive basis (the “Shared Easement Rights”).

(c)          To the extent that Seller’s rights under any Business Agreement may
not be assigned without the consent of another Person which consent has not been
obtained, this Agreement will not constitute an agreement to assign the same if
an attempted assignment would constitute a breach thereof or be unlawful. Seller
will use its commercially reasonable efforts (without being required to make any
payment to any third party or to incur any economic burden) to obtain any such
required consent as promptly as possible. Buyer agrees to cooperate with Seller
in its efforts to obtain any such consent (including the submission of such
financial or other information concerning Buyer and the execution of any
assumption agreements or similar documents reasonably requested by a third
party) without being required to make any payment to any third party (other than
as provided under Section 7.3) or to incur any economic burden (other than the
assumption of Seller’s obligations under the applicable Business Agreement).
Seller and Buyer agree that if any consent to an assignment of any Business
Agreement is not obtained or if any attempted assignment would be ineffective or
would impair Buyer’s rights and obligations under the Business Agreement in
question so that Buyer would not acquire the benefit of all such rights and
obligations, then (i) Seller may elect to exercise its rights under Section
7.4(d) with respect to any such Business Agreement that is a personal property
lease, or (ii) if Seller does not exercise such rights or if such Business
Agreement is not a personal property lease, then at the Closing Seller and Buyer
will, to the maximum extent permitted by Law and such Business Agreement, enter
into such arrangements with each other as are reasonably necessary to provide
Buyer with the benefits and obligations of such Business Agreement from and
after the Effective Time.

(d)          With respect to equipment or other personal property that is used
principally for the Business and that is leased by Seller either (i) pursuant to
a personal property lease that is a Business Agreement that cannot be assigned
to Buyer, or (ii) pursuant to any other agreements, Seller will prior to the
Effective Time purchase the assets leased under such lease and used principally
for the Business, or cause title to such

 

36

 



 

assets to be transferred directly by the lessor to Buyer as of the Effective
Time, and such assets will be included in the Purchased Assets, if such purchase
can be accomplished on a commercially reasonable basis; provided, however, that
the foregoing shall not apply with respect to the JEC Lease, which shall be
governed by Section 7.13 hereof.

(e)          The Parties have agreed that the agreements set forth on Schedule
7.4(e) (the “Shared Agreements”) will be governed by this Section 7.4(e) and are
not Business Agreements. Seller’s rights and obligations under the Shared
Agreements, to the extent such rights and obligations relate to the Business,
are described on Schedule 7.4(e), and are referred to herein as the “Allocated
Rights and Obligations.” Unless Seller elects to enter into Other Arrangements,
Buyer and Seller agree to cooperate with each other and use commercially
reasonable efforts to enter into agreements with the other party or parties to
each Shared Agreement providing for (i) assignment to and assumption by Buyer,
effective from and after the Effective Time, of the Allocated Rights and
Obligations, and (ii) retention by Seller of all rights and obligations of
Seller under the Shared Agreements other than the Allocated Rights and
Obligations (such agreements set forth in (i) and (ii) being referred to as
“Substitute Arrangements”); provided, that neither Seller nor Buyer will be
obligated to enter into or agree to any such Substitute Arrangements unless such
Substitute Arrangements have the effect of transferring to the Buyer the
Allocated Rights and Obligations (and reserving to Seller the rights and
obligations which are not Allocated Rights and Obligations) on a fair and
equitable basis, as determined in the reasonable discretion of Seller and Buyer.
In connection with the foregoing, the Parties agree, as reasonably requested, to
submit such financial or other information concerning themselves, and to execute
such assumption agreements or similar documents reasonably requested by a third
party; provided that neither Party will be required to make any payment to any
third party or to incur any economic burden (other than the assumption of the
Allocated Rights and Obligations by Buyer, and the retention of the other rights
and obligations under the Shared Agreements by Seller). In the event that (x)
Buyer and Seller are unable to enter into Substitute Arrangements with respect
to a Shared Agreement in accordance with the foregoing, or (y) Seller notifies
Buyer that it elects not to pursue Substitute Arrangements with respect to such
Shared Agreement, then in either case at the Closing Buyer and Seller will, to
the maximum extent permitted by Law and such Shared Agreement, enter into such
arrangements with each other as are necessary to provide Buyer with the benefits
and obligations of the Allocated Rights and Obligations under such Shared
Agreement, with Seller retaining the other benefits and obligations under such
Shared Agreement from and after the Effective Time (the “Other Arrangements”).

(f)           Seller from time to time provides collateral or other security
(including prepayments) to certain other Persons in connection with certain
Business Agreements and Shared Agreements. Seller and Buyer agree to use
commercially reasonable efforts to cause such collateral or other security to be
returned to Seller (including in the case of a letter of credit a return of the
letter of credit to Seller), or released (in the case of other credit support
previously provided by Seller) at the Closing. In the event that such collateral
or other security is not returned to Seller or otherwise released at the Closing
or, in the case of prepayments, credited to Seller in determining the Adjustment
Amount, at the Closing Buyer will pay to Seller an amount equal to any cash
collateral posted or

 

37

 



 

prepayment made by Seller (in which case such cash collateral and amount of such
prepayments shall be a Purchased Asset) or otherwise compensate Seller for such
collateral or other security in a manner reasonably acceptable to Seller.

(g)          Following the Closing, each Party will promptly remit to the
appropriate Party any payments such Party receives that are in satisfaction of
any rights or assets belonging to such other Party.

 

7.5

Public Statements.

Seller and each Buyer Party will consult with Buyer or Seller, respectively,
prior to issuing, and will consider in good faith any comments by the other to
or in respect of, any public announcement, statement, or other disclosure with
respect to this Agreement or the transactions contemplated hereby, except as may
be required by Law or stock exchange rules and provided that any such public
announcement, statement, or other disclosure issued by any Buyer Party will be
subject to Section 7.2(b).

 

7.6

Consents and Approvals.

(a)          Seller and Buyer (or the appropriate ultimate parent entity or
entities thereof) will each file or cause to be filed with the Federal Trade
Commission and the United States Department of Justice, Antitrust Division any
notifications required to be filed under the HSR Act and the rules and
regulations promulgated thereunder with respect to the transactions contemplated
hereby. The Parties will consult and cooperate with each other as to the
appropriate time of filing such notifications and will (i) make such filings at
the agreed upon time, (ii) respond promptly to any requests for additional
information made by either of such agencies, and (iii) use their commercially
reasonable efforts to cause the waiting periods under the HSR Act to terminate
or expire at the earliest possible date after the date of such filings.

(b)          The Parties will cooperate with each other and use commercially
reasonable efforts to (i) promptly prepare and file all necessary applications,
notices, petitions, and filings, and execute all agreements and documents to the
extent required by Law or Order for consummation of the transactions
contemplated by this Agreement (including the Required Regulatory Approvals),
(ii) obtain the transfer to Buyer of all Transferable Permits and Transferable
Environmental Permits, and the reissuance to Buyer of all Permits that are not
Transferable Permits and all Environmental Permits that are not Transferable
Environmental Permits, (iii) obtain the consents, approvals, and authorizations
of all Governmental Entities to the extent required by Law or Order for
consummation of the transactions contemplated by this Agreement (including the
Required Regulatory Approvals) (including by taking all structural corporate
actions necessary to consummate the transactions contemplated hereby in a timely
manner), and (iv) obtain all consents, approvals, and authorizations of all
other Persons to the extent necessary to consummate the transactions
contemplated by this Agreement as required by the terms of any note, bond,
mortgage, indenture, deed of trust, license, franchise, permit, concession,
contract, lease, or other instrument to which Seller or any Buyer Party is a
party or by which either of them is bound. Seller and Buyer each will have the
right to

 

38

 



 

review in advance all characterizations of the information relating to it or the
transactions contemplated by this Agreement which appear in any filing made by
any Party in connection with the transactions contemplated hereby.

(c)          No Party will on an ex parte basis initiate, directly or
indirectly, any communications, meetings, or other contacts with any
Governmental Entity in connection with the transactions contemplated hereby or
any matters relating to any declaration, filing, or registration with, notice
to, or authorization, consent, or approval of any such Governmental Entity in
connection with this Agreement. In connection with any communications, meetings,
or other contacts, formal or informal, oral or written, with any Governmental
Entity in connection with the transactions contemplated hereby or any such
declaration, filing, registration, notice, authorization, consent, or approval,
Seller and each Buyer Party agrees: (i) to inform Buyer or Seller, respectively,
in advance of any such communication, meeting, or other contact which such Party
proposes or intends to make, including the subject matter, contents, intended
agenda, and other aspects of any of the foregoing; (ii) to consult and cooperate
with Buyer or Seller, respectively, and to take into account the comments of
such other Party in connection with any of the matters covered by Section
7.6(c)(i); (iii) to arrange for representatives of Buyer or Seller,
respectively, to participate to the maximum extent possible in any such
communications, meetings, or other contacts; (iv) to notify Buyer or Seller,
respectively of any oral communications with any Governmental Entity relating to
any of the foregoing; and (v) to provide Buyer or Seller, respectively with
copies of all written communications with any Governmental Entity relating to
any of the foregoing. Notwithstanding the foregoing, nothing in this Section 7.6
will apply to or restrict communications or other actions by Seller with or with
regard to Governmental Entities in connection with (x) the Purchased Assets or
the Business in the ordinary course of business, or (y) the transactions
contemplated by Section 7.9.

(d)          Seller and Buyer will cooperate with each other and promptly
prepare and file notifications with, and request Tax clearances from, state and
local taxing authorities in jurisdictions in which a portion of the Purchase
Price may be required to be withheld or in which Buyer would otherwise be liable
for any Tax liabilities of Seller pursuant to such state and local Tax Law
(other than any such liabilities which under the terms hereof are to be paid by
Buyer).

 

7.7

Tax Matters.

(a)          All transfer, documentary, stamp, registration, sales and use
Taxes, including real property conveyance Taxes, incurred in connection with
this Agreement and the transactions contemplated hereby will be paid by Buyer,
and Buyer, at its own expense, will file, to the extent required by applicable
Law, all necessary Tax Returns and other documentation with respect to all such
transfer or sales and use Taxes, and, if required by applicable Law, Seller will
join in the execution of any such Tax Returns or other documentation.

(b)          Seller will be responsible for the preparation and timely filing of
all Tax Returns reflecting Taxes payable by Seller and the timely payment of all
Taxes shown to

 

39

 



 

be due on such returns. Buyer will be responsible for the preparation and timely
filing of all Tax Returns reflecting Taxes payable by Buyer and the timely
payment of all Taxes shown to be due on such returns. Any Tax Return that
reflects Taxes to be prorated in accordance with Section 3.4 will be subject to
the approval of Seller and Buyer, which approval will not be unreasonably
withheld or delayed. Each of Seller and Buyer will make any such Tax Return
prepared by or on behalf of such Party available for the other’s review and
approval no later than 20 Business Days prior to the due date for filing such
Tax Return. Within 15 Business Days after receipt of such Tax Return, the
approving Party will pay to the Party preparing the Tax Return the amount of
such prorated Taxes shown as due on such approved Tax Return for which such
approving Party is responsible under Section 3.4.

(c)          Buyer and Seller will provide each other with such assistance as
may reasonably be requested by the other in connection with the preparation of
any Tax Return, any audit or other examination by any taxing authority, or any
judicial or administrative proceedings relating to liability for Taxes, and each
Buyer Party and Seller will retain and provide the other with any records or
information which may be relevant to such return, audit or examination or
proceedings. Any information obtained pursuant to this Section 7.7(c) or
pursuant to any other Section hereof providing for the sharing of information in
connection with the preparation of, or the review of, any Tax Return or other
schedule relating to Taxes will be kept confidential by the Parties hereto in
accordance with Section 7.2(b).

 

7.8

Supplements to Schedules.

Prior to the Closing Date, Seller may supplement or amend the Schedules
furnished by it under this Agreement to properly reflect matters arising after
the date hereof that are not prohibited by Section 7.1, or (in the case of items
that are based on Seller’s knowledge) matters of which Seller first acquires
knowledge after the date hereof, except that Schedules 7.1, 8.1(d), and 8.3(e)
may not be supplemented or amended. In the event that such supplements and
amendments reflect matters that, considered collectively, would constitute or
give rise to a Material Adverse Effect if not set forth in such Schedules, Buyer
may either (i) terminate this Agreement without liability to or of any Party, or
(ii) not so terminate this Agreement (in which event any breach of any
representation or warranty made by Seller which would otherwise exist absent
such supplements and amendments will be deemed cured for all purposes of this
Agreement). In order to terminate this Agreement pursuant to this Section 7.8,
Buyer must give notice of such termination to Seller within 10 Business Days
following receipt of such supplemented or amended Schedules from Seller. In the
event that Buyer terminates this Agreement pursuant to this Section 7.8, such
termination shall be Buyer’s sole remedy hereunder, and Seller shall have no
further liability or obligation to Buyer.

 

7.9

Employees and Employee Benefits.

(a)          If Transferred Employees will constitute the majority of an
appropriate unit of a Non-Unionized Buyer Party, or if the Buyer Party is
otherwise required by Law to recognize the union local set forth on Schedule
7.9(a) (the “Local”) as the exclusive bargaining representative of the
bargaining unit set forth on Schedule 7.9(a) that includes

 

40

 



 

Transferred Employees, then from and after the Effective Time, such Buyer Party
will recognize the applicable Local as the exclusive bargaining representative
of such Transferred Employees. In addition, if any Transferred Employees to be
employed by a Buyer Party will not be accreted into an existing bargaining unit,
such Buyer Party will negotiate and reach agreement with the applicable Local on
the terms and conditions of a new collective bargaining agreement to be
effective from and after the Effective Time with respect to the appropriate
bargaining unit of Transferred Employees (each such agreement being referred to
as a “New CBA”). Should a Buyer Party fail to successfully negotiate a New CBA
with a Local pursuant to the foregoing at least 20 Business Days prior to the
Closing Date, then at the Closing, such Buyer Party will assume the existing
Collective Bargaining Agreement applicable to the bargaining unit represented by
such Local. Buyer agrees that (A) no later than 30 Business Days after the date
hereof, Buyer will notify Seller of all negotiations between any Buyer Party and
any Local that will be required by this Section 7.9(a), (B) upon request by
Seller, Buyer will notify Seller of the status of all negotiations between any
Buyer Party and any Local, (C) no later than 19 Business Days prior to the
Closing Date, Buyer will notify Seller of each New CBA that has been
successfully negotiated.

(b)          No later than 20 Business Days prior to the Closing, one or more
Buyer Parties collectively will give Qualifying Offers of employment to all
Business Employees. Each such person who becomes employed by a Buyer Party
pursuant to this Section 7.9(b) is referred to herein as a “Transferred
Employee.” For this purpose, a “Qualifying Offer” means an offer for employment
effective upon the Closing at a level of base pay at least equal to the
Transferred Employee’s base pay in effect immediately prior to the Closing Date,
and with a primary work location no more than 50 miles from the Transferred
Employee’s primary work location immediately prior to the Closing Date. The
severance compensation agreement listed on Schedule 7.9 (b) will be assumed by
the Buyer Party delivering a Qualifying Offer to the Transferred Employee that
is party thereto.

(c)          All offers of employment made by any Buyer Party pursuant to
Section 7.9(b) will be made in accordance with all applicable Laws, will be
conditioned only on the occurrence of the Closing, and will remain open for a
period expiring no earlier than ten Business Days prior to the Closing Date. Any
such offer which is accepted before it expires will thereafter be irrevocable,
except for good cause. Following acceptance of such offers, Buyer will provide
written notice thereof to Seller and Seller will provide Buyer with access to
the Transferred Employee Records.

(d)          The following will be applicable with respect to the Business
Employees, Current Retirees, and Other Plan Participants:

(i)           From and after the Effective Time, the Transferred Employees will
accrue no additional benefits under any Benefit Plan or any other employee
benefit plan, policy, program, or arrangement of Seller or its Affiliates.

(ii)          As of the Effective Time, each Buyer Party employing any
Transferred Employees will cause the Transferred Employees to be covered by that

 

41

 



 

Buyer Party’s benefit plans available to similarly situated employees of such
Buyer Party and, except as provided below, on the same terms and conditions as
are made available to such similarly situated employees. If a Buyer Party has no
similarly situated employees, such Buyer Party will cause the Transferred
Employees to be covered by benefit plans sponsored by such Buyer Party that
provide benefits that are comparable, in the aggregate, to the benefits provided
to the Transferred Employees as of the date immediately preceding the Closing
Date. The commitments under this Section 7.9(d)(ii) require the following:

(A)         With respect to welfare benefit plans, each Buyer Party agrees to
waive or to cause the waiver of all limitations as to pre-existing conditions
and actively-at-work exclusions and waiting periods for the Transferred
Employees who were covered by a Benefit Plan providing similar benefits prior to
the Effective Time. With respect to the calendar year in which the Closing Date
occurs, all health care expenses incurred by any such employees or any eligible
dependent thereof, including any alternate recipient pursuant to qualified
medical child support orders, in the portion of the calendar year preceding the
Closing Date that were qualified to be taken into account for purposes of
satisfying any deductible or out-of-pocket limit under any Seller health care
plans will be taken into account for purposes of satisfying any deductible or
out-of-pocket limit under the health care plan of such Buyer Party for such
calendar year, provided that such Buyer Party will take such expenses into
account only to the extent that Seller first provides Buyer or such Buyer Party
with evidence of the year-to-date deductibles paid and out-of-pocket expenses
incurred by such employees and eligible dependents under Seller’s benefit plans.

(B)         With respect to service and seniority, each Buyer Party will
recognize the service and seniority of each of the Transferred Employees
recognized by Seller for all non-pension purposes, including the determination
of eligibility, the extent of service or seniority-related welfare benefits such
as vacation and sick pay benefits, and levels of benefits other than pension
benefits, including eligibility for and level of retiree health benefits.

(C)         The Parties will comply with the provisions set forth on Exhibit
7.9(d)(ii)(C). For purposes thereof, Buyer will, prior to the Effective Time,
notify Seller of the Buyer Party that will assume the obligations set forth in
Exhibit 7.9(d)(ii)(C) relating to each Other Plan Participant.

(D)         Prior to the Effective Time, Buyer shall notify Seller of the Buyer
Party that will assume the obligations set forth in this Section 7.9(d)(ii)(D)
in relation to each Grandfathered Individual and member of the West Plains
Group; provided, however, that liabilities, obligations, and responsibilities
with respect to providing Post-Retirement Welfare Benefits to each Grandfathered
Individual will be assumed in their entirety by a Buyer Party that provides
Post-Retirement Welfare Benefits on the date hereof and at the Effective Time.

 

42

 



 

 

(1)          The Buyer Parties that provide post-retirement health and life
insurance benefits (“Post-Retirement Welfare Benefits”) will assume all
liabilities, obligations, and responsibilities with respect to providing such
Post-Retirement Welfare Benefits to (i) the persons listed on Schedule
7.9(d)(ii)(D)(1) and any Business Employee who retires between the date hereof
and the Closing Date (such listed persons and Business Employees, the “Current
Retirees”) and their spouses and eligible dependents, and (ii) the Business
Employees who have, as of the Closing Date, satisfied the age and service
eligibility requirements for Post-Retirement Welfare Benefits under the
applicable Seller plans (the “Grandfathered Active Employees” and, together with
the Current Retirees, the “Grandfathered Individuals”) and their spouses and
eligible dependents. The Grandfathered Individuals as of the date hereof are
listed on Schedule 7.9(d)(ii)(D)(1). The Buyer Parties will provide to the
Current Retirees Post-Retirement Welfare Benefits that are comparable to or more
favorable in the aggregate than those Post-Retirement Welfare Benefits provided
to such Current Retirees immediately prior to the Closing Date, under
cost-sharing structures that are at least as favorable as the cost-sharing
structures in effect for and available to the Current Retirees immediately prior
to the Closing Date, for the applicable period set forth on Schedule
7.9(d)(ii)(D)(1) (the “Applicable Period”). The Buyer Parties will provide to
the Grandfathered Active Employees Post-Retirement Welfare Benefits that are
comparable to or more favorable in the aggregate than those Post-Retirement
Welfare Benefits that would have been available to such Grandfathered Active
Employees immediately prior to the Closing Date, commencing at the time such
Grandfathered Active Employees retire until the later of (x) the date that is
five years following the Closing Date, or (y) the end of the Applicable Period
stated on Schedule 7.9(d)(ii)(D)(1) under cost-sharing structures that are at
least as favorable as the cost-sharing structures in effect for and available to
the Grandfathered Active Employees immediately prior to the Closing Date (if
such employees had retired immediately prior to the Closing Date). For the
avoidance of doubt, any Grandfathered Active Employee who earns 1,000 hours of
service with Seller in the calendar year in which the Closing occurs will be
given credit for an additional year of service for purposes of Seller’s
Post-Retirement Welfare Benefits. Following the periods set out above,
Grandfathered Individuals, all other Transferred Employees, and the spouses and
eligible dependents of all of the above will be covered by the post-retirement
health and life insurance plans available to similarly situated retirees,
spouses, and eligible dependents of the applicable Buyer Party. If a Buyer Party
has no similarly situated retirees, such Buyer Party will provide Grandfathered
Individuals employed or otherwise assumed by such Buyer Party and their spouses
and eligible dependents Post-Retirement Welfare Benefits that are comparable in
the aggregate to the Post-Retirement Welfare Benefits offered by Seller as of
the date immediately prior to the Closing Date and

 

43

 



 

 

will provide Post-Retirement Welfare Benefits to all other Transferred Employees
employed by such Buyer Party and their spouses and eligible dependents that are
comparable in the aggregate to the Post-Retirement Welfare Benefits that are
available to Transferred Employees who retire after January 1, 2005 under
Seller’s Benefit Plans.

(2)          In lieu of the provisions of Section 7.9(d)(ii)(D)(1) and
notwithstanding any other provision of this Agreement, those Current Retirees
and surviving spouses, and their spouses and eligible dependents, for whom
Schedule 7.9(d)(ii)(D)(1) lists the code “RBPAZE” or “RBPAZK” (the “West Plains
Group”) will continue to participate in the Aquila, Inc. Employee Health Care
Plan (the “Health Plan”) for the Applicable Period stated on Schedule
7.9(d)(ii)(D)(1). For so long as any member of the West Plains Group
participates in the Health Plan following Closing, Buyer will (or will cause one
or more other Buyer Parties to) reimburse Seller for the health, dental, and
vision care benefits or premiums paid by Seller to or on behalf of, and any life
insurance premiums paid by Seller on behalf of, all members of the West Plains
Group. Following the end of each calendar quarter, Seller will submit to Buyer a
statement of benefits and premiums paid by Seller to or on behalf of the members
of the West Plains Group during the previous calendar quarter, and Buyer will
(or will cause one or more other Buyer Parties to) reimburse Seller in cash
within 10 Business Days after receiving such statement. Buyer will have the
right to audit the benefits and premiums paid by Seller to or on behalf of the
members of the West Plains Group at Buyer’s expense no more than once each
calendar year.

(E)          With respect to the Aquila, Inc. Retirement Investment Plan (the
“Savings Plan”), Seller will vest Transferred Employees in their Savings Plan
account balances as of the Closing Date. Each Buyer Party will take all actions
necessary to cause such Buyer Party’s 401(k) plan in which Transferred Employees
are eligible to participate (x) to recognize the years of service that the
Transferred Employees had in the Savings Plan for purposes of determining such
Transferred Employees’ eligibility to participate, vesting under the vesting
schedule of such Buyer party’s 401(k) plan, attainment of retirement dates,
contribution levels, and, if applicable, eligibility for optional forms of
benefit payments, and (y) to accept direct rollovers of Transferred Employees’
account balances in the Savings Plan, including transfers of loan balances and
related promissory notes, provided that such loans would not be treated as
taxable distributions at any time prior to such transfer. Notwithstanding the
foregoing, the Buyer Parties’ 401(k) plans shall not be required to accept a
direct or indirect rollover as of an account balance that is in a form other
than cash (except for loan balances and related promissory notes).

(F)          Within 60 days after the Closing Date, Seller will transfer to
flexible spending plans maintained by each Buyer Party any balances standing to
the credit of Transferred Employees employed by such Buyer Party under Seller’s

 

44

 



 

flexible spending plan as of the day immediately preceding the Closing Date. As
soon as practicable after the Closing Date, Seller will provide to Buyer a list
of those Transferred Employees that have participated in the health or dependent
care reimbursement accounts of Seller, together with (x) their elections made
prior to the Closing Date with respect to such account and (y) balances standing
to their credit as of the day immediately preceding the Closing Date. Within 45
days after the Closing Date, Buyer shall provide to Seller all necessary
information to enable Seller to transfer balances as provided in this Section.

(G)         The Buyer Parties will honor all vacation days accrued by the
Transferred Employees during the calendar year of the Closing and unused as of
the Closing.

(iii)       With respect to severance benefits, each Buyer Party will provide to
any Transferred Employee who is not subject to a Collective Bargaining Agreement
and who is terminated by such Buyer Party (other than for cause) prior to the
date which is one year following the Closing Date, severance benefits comparable
to those provided by Seller under Seller’s severance plans and policies (other
than any plans or policies with respect to stock options) in effect immediately
prior to the Closing Date. Any employee who is provided severance benefits under
this Section 7.9(d)(iii) may be required to execute a release of claims against
Seller and such Buyer Party, in such form as such Buyer Party reasonably
prescribes, as a condition for the receipt of such benefits.

(iv)       Seller will be responsible, with respect to the Business, for
performing and discharging all requirements under the WARN Act and under
applicable state and local laws and regulations for the notification of its
employees of any “employment loss” within the meaning of the WARN Act which
occurs at or prior to the Effective Time, except that the Buyer Parties will be
solely responsible for the foregoing if resulting from any breach by one or more
Buyer Parties of the obligations thereof under this Agreement.

(v)         Seller will be responsible for providing COBRA Continuation Coverage
to any current and former Business Employees, or to any qualified beneficiaries
of such Business Employees, who become or became entitled to COBRA Continuation
Coverage on or before the Closing, including those for whom the Closing occurs
during their COBRA election period. The Buyer Parties are responsible for
extending and continuing to extend COBRA Continuation Coverage to all
Transferred Employees (and their qualified beneficiaries) who become entitled to
such COBRA Continuation Coverage following the Closing.

(vi)       Seller or its Affiliates will pay or cause to be paid to all
Transferred Employees, all compensation (including any accrued vacation carried
over to the calendar year of the Closing from a previous calendar year),
workers’ compensation or other employment benefits to which they are entitled
under the terms of the applicable compensation or Seller benefit plans or
programs prior to the Effective Time. The Buyer Parties will pay to each
Transferred Employee all unpaid salary or other compensation or employment
benefits (but not including any compensation attributable to stock options

 

45

 



 

granted by Seller) which have accrued to such employee from and after the
Effective Time, at such times as provided under the terms of the applicable
compensation or benefit programs.

(vii)      Individuals who would otherwise be Transferred Employees but who on
the Closing Date are not actively at work due to a leave of absence covered by
the Family and Medical Leave Act or other authorized leave of absence, including
short-term or long-term disability, will be treated as Transferred Employees on
the date that they are able to return to work (provided that such return to work
occurs within the authorized period of their leaves (but no more than six
months) following the Closing Date) and perform the essential functions of their
jobs with or without reasonable accommodation.

(viii)    The Buyer Parties will be responsible, with respect to the Business,
for performing and discharging all requirements under the WARN Act and under
applicable state and local laws and regulations for the notification of its
employees of any “employment loss” within the meaning of the WARN Act which
occurs following the Effective Time, or which occurs at the Effective Time if
(and only if) resulting from any breach by one or more Buyer Parties of the
obligations thereof under this Agreement.

(ix)         The Buyer Parties will assume Seller’s obligations as of the
Effective Time to pay nonqualified deferred compensation to the persons set
forth on Schedule 7.9(d)(ix).

(x)        Except for Section 7.9(d)(ii)(D), the provisions of this Section 7.9
are not, and will not be construed as being, for the benefit of any Person other
than the Parties hereto, and are not enforceable by any Persons (including
Transferred Employees, Current Retirees, and Other Plan Participants) other than
such Parties.

(e)          Notwithstanding any other provision of this Agreement, any Buyer
Party may, subject to the requirements of this paragraph, delegate all of its
rights and obligations under this Section 7.9 (other than this paragraph) and
provisions of this Agreement relating to the enforcement thereof with respect to
any Transferred Employees and Grandfathered Individuals to any wholly owned
subsidiary of such Buyer Party, in which case references to “Buyer Party” in
this Section 7.9 and provisions of this Agreement relating to the enforcement
thereof will, with respect to such Transferred Employees and Grandfathered
Individuals, be deemed to be references to such subsidiary; provided, however,
that (i) such Buyer Party shall provide written notice to Seller within thirty
(30) days after the date hereof identifying such Transferred Employees and
Grandfathered Individuals; (ii) such subsidiary shall expressly agree in writing
to assume such rights and obligations in a writing that is expressly enforceable
by Seller; (iii) such Buyer Party shall not thereby be released from its
obligations under this Section 7.9 or any such other provision of this Agreement
and shall remain primarily liable for the performance thereof; and (iv) benefits
required to be provided to such Transferred Employees and Grandfathered
Individuals pursuant to Section 7.9(d) hereof shall be at least comparable, in
the aggregate, to those that would be required to be provided if such
Transferred Employees and Grandfathered Individuals were employed

 

46

 



 

or otherwise assumed directly by such Buyer Party. Nothing in this Section
7.9(d) shall prohibit a Buyer Party who delegates such rights and obligations
with respect to any Transferred Employees or Grandfathered Individuals from
directly employing or assuming obligations with respect to any other Transferred
Employees or Grandfathered Individuals.

 

7.10

Eminent Domain; Casualty Loss.

(a)          If, before the Closing Date, any of the Purchased Assets are taken
by eminent domain or condemnation, or are the subject of a pending or (to
Seller’s Knowledge) contemplated taking which has not been consummated, Seller
will (i) notify Buyer promptly in writing of such fact and (ii) at the Closing
assign to Buyer all of Seller’s right, title, and interest in and to any
proceeds or payments received, or to be received, in compensation for such
taking. Upon such assignment, such taking or takings, and their effects, will be
disregarded in determining whether a Material Adverse Effect has occurred.

(b)          If, before the Closing Date, all or any material portion of the
Purchased Assets are damaged or destroyed by fire or other casualty, Seller will
notify Buyer promptly in writing of such fact. At the Closing, Seller shall
assign to Buyer all of Seller’s right, title, and interest in and to any
insurance recoveries received, or to be received, in compensation for damage to
or destruction of any Purchased Assets by fire or other casualty, less any such
amounts received, or to be received, to reimburse Seller for expenditures
incurred by Seller. If such damage or destruction, individually or in the
aggregate, would create a Material Adverse Effect, Buyer may terminate this
Agreement within 20 Business Days following Buyer’s receipt of such notice from
Seller unless (i) Seller notifies Buyer within such 20 Business Day period of
Seller’s intention to cure such Material Adverse Effect, and (ii) Seller uses
commercially reasonable efforts to effect such cure. Any such termination by
Buyer will be treated as a termination by the Parties pursuant to Section
10.1(a).

(c)          Seller and Buyer will use their commercially reasonable efforts
(without being required to make payment to any third party or to incur any
economic burden) to obtain from each holder of any Preferential Purchase Right a
written waiver of such Preferential Purchase Right if required with respect to
the transactions contemplated by this Agreement (an “Applicable Preferential
Purchase Right”). Except as set forth in Section 8.1(d), if Seller and Buyer
cannot obtain a waiver of an Applicable Preferential Purchase Right, Seller and
Buyer will cooperate, using commercially reasonable efforts, to provide for
compliance with the terms of such Applicable Preferential Purchase Right. In the
event that any Purchased Asset remains subject to such Applicable Preferential
Purchase Right as of the Closing, in lieu of any adjustment to the Purchase
Price Seller will at the Closing assign to Buyer, as a Purchased Asset, all of
Seller’s right, title, and interest in and to all rights of Seller with respect
to such Applicable Preferential Purchase Right, including proceeds received or
to be received in respect to such Applicable Preferential Purchase Right, and
will assign to Buyer and Buyer will assume, as Assumed Obligations, all
obligations of Seller with respect to such Applicable Preferential Purchase
Right.

 

47

 



 

 

(d)          Except to the extent expressly provided in this Section 7.10 or
Section 8.1(d), no condemnation or taking of, or exercise of a Preferential
Purchase Right set forth in Schedule 5.8 with respect to, any Purchased Asset,
nor any effects thereof (including any resulting termination of any Franchise or
other agreement principally related to such Purchased Asset), or any supplements
or amendments to any Schedules in relation thereto, will constitute or be taken
into account in determining whether there has occurred a breach of any
representation, warranty, or covenant of Seller, a Material Adverse Effect, or a
grounds for asserting a failure to satisfy any condition to Closing under this
Agreement.

(e)          The Parties hereby expressly acknowledge and agree that nothing in
this Agreement constitutes an offer or agreement to sell, transfer, dispose of,
purchase, assume, or acquire any asset subject to a Preferential Purchase Right
except upon the Closing following the satisfaction of all conditions to Closing
specified in this Agreement. Neither this Agreement nor anything herein or in
connection herewith shall be deemed to obligate Seller to sell, transfer, assign
or otherwise dispose of any Purchased Asset or Assumed Obligation, to Buyer or
any other Person, except upon the Closing following the satisfaction or waiver
of all conditions to Closing specified in this Agreement.

7.11       Transitional Use of Signage and Other Materials Incorporating
Seller’s Name or other Logos.

Buyer acknowledges that it will have no ongoing claim or rights in or to the
Seller Marks. Buyer will not use or permit the use of any Seller Marks, and
within 120 days following the Closing Date, Buyer will remove or cause the
removal of the Seller Marks from all signage or other items relating to or used
in the Business or the Purchased Assets.

 

7.12

Litigation Support.

In the event and for so long as any Party is actively contesting or defending
against any third-party Claim in connection with (i) any transaction
contemplated under this Agreement or (ii) any fact, situation, circumstance,
status, condition, activity, practice, plan, occurrence, event, incident,
action, failure to act, or transaction on or prior to the Closing Date involving
Seller, the other Parties will cooperate with the contesting or defending Party
and its counsel in the contest or defense, make available its personnel, and
provide such testimony and access to its books and records as is reasonably
necessary in connection with the contest or defense, all at the sole cost and
expense of the contesting or defending Party (unless the contesting or defending
Party is entitled to indemnification therefor under Article IX hereof).

 

7.13

JEC Lease Buy-Out.

(a)            Prior to Closing, only if Buyer and Seller mutually agree, Seller
may (but will not be obligated to) exercise rights granted under Section 6.1 and
related provisions of the JEC Lease to purchase the JEC Leased Assets (or, in
lieu thereof, the JEC Lease Trust Interests) (any such purchase being referred
to as the “JEC Lease Buy-Out”), and to

 

48

 



 

take any and all actions Seller and Buyer mutually agree are necessary or
appropriate in connection therewith, including:

 

(i)

negotiating and agreeing upon the JEC Lease Buy-Out Price;

(ii)          negotiating with the KCC and its staff, entering into any
agreement with the KCC or its staff, and consenting to the issuance of any Order
by the KCC, in any case on terms that are reasonably agreed by Buyer and Seller,
regarding or establishing the portion of the JEC Lease Buy-Out Price that the
owner of the Business will be permitted to recover in rates;

(iii)         electing to assume and assuming any JEC Lease Indebtedness in
connection with the consummation of the JEC Lease Buy-Out;

(iv)         amending or consenting to the amendment of the JEC Lease and other
JEC Lease Documents to extend any notice period applicable to a possible JEC
Lease Buy-Out, accelerate or extend the closing date of any JEC Lease Buy-Out,
or otherwise modify any procedural requirements applicable to the JEC Lease
Buy-Out;

(v)          amending or consenting to the amendment of the JEC Lease and other
JEC Lease Documents to provide for the purchase of the JEC Lease Trust Interests
in lieu of the JEC Leased Assets; and

(vi)         executing and delivering notices, certificates, and documents, and
taking other actions, in connection with any of the foregoing.

(b)          In the event that the JEC Lease Buy-Out is consummated prior to
Closing, Seller will pay the JEC Lease Buy-Out Price (including, to the extent
Seller has elected to do so under the JEC Lease, assumption of the JEC Lease
Indebtedness), and at Closing, Buyer will assume such JEC Lease Indebtedness.

(c)          Between the date hereof and prior to Closing, Seller will provide
to Buyer copies of all notices and material correspondence delivered or
received, and filings made, by Seller in connection with the JEC Lease Buy-Out,
reasonably promptly following the delivery, receipt, or filing thereof and will
otherwise keep Buyer reasonably informed concerning all matters related to the
JEC Lease Buy-Out. Buyer will cooperate with Seller and will use its
commercially reasonable efforts to take such actions as may be reasonably
requested by Seller in connection with the JEC Lease Buy-Out.

(d)            In the event that the JEC Lease Buy-Out has not been consummated
prior to Closing, at Closing Buyer will assume all of Seller’s then-existing
rights and obligations, if any, with regard to the JEC Lease Buy-Out and the JEC
Lease Documents.

(e)          Except to the extent expressly prohibited by this Section 7.13,
neither the exercise of rights with respect to or closing of, or failure to
exercise rights with respect to or close, the JEC Lease Buy-Out, nor any matter
relating thereto or arising therefrom, nor any effects of any of the foregoing,
nor any supplements or amendments to any Schedules to this Agreement reflecting
any of the foregoing, will constitute or be taken

 

49

 



 

into account in determining whether there shall have occurred a breach of any
representation, warranty, or covenant of Seller, a Material Adverse Effect, a
condition to Closing, or grounds for asserting a failure to satisfy any
condition to Closing under this Agreement.

 

7.14

Notification of Customers.

As soon as practicable following the Closing, Seller and Buyer will cause to be
sent to customers of the Business a notice of the transfer of the customers from
Seller to Buyer (the “Customer Notification”). The Customer Notification will
contain such information as is required by Law and approved by Buyer and Seller,
which approval will not be unreasonably withheld or delayed.

7.15       Exclusivity. As an inducement to Buyer to enter into this Agreement,
and in consideration of the time and expense which Buyer has devoted and will
devote to the transactions contemplated hereby during the period subsequent to
the execution of this Agreement and until the earlier of (a) the Closing Date or
(b) the termination of this Agreement in accordance with Article X, neither the
Seller nor any of its Affiliates or Representatives will (i) initiate, solicit,
or accept any inquiry or proposal with respect to a sale or other transfer of
all or any substantial portion of the Purchased Assets or the Business (an
“Acquisition Proposal”), (ii) discuss, negotiate or agree to any Acquisition
Proposal with, or in connection with any Acquisition Proposal disclose any
information concerning the Purchased Assets or the Business or afford access to
the Business’ properties or books and records to, any Person other than Buyer or
any of its Affiliates or Representatives, or (iii) facilitate in any manner any
effort or attempt by any Person to do or seek any of the foregoing; provided
that none of the foregoing shall apply to any transaction or proposed
transaction involving any merger, consolidation, or reorganization of Seller
with or into, or a sale or other disposition of all or substantially all of the
assets of Seller to, any Person, provided, however, that upon the consummation
of any such transaction such Person (or the surviving Person in the case of a
merger, consolidation, or similar transaction) assumes, expressly in writing or
by operation of law, all rights and obligations of Seller under this Agreement.

7.16       Financing Commitment. During the period subsequent to the execution
of this Agreement and until the earlier of (a) the Closing Date or (b) the
termination of this Agreement in accordance with Article X, no Buyer Party will
amend, supplement, otherwise modify, or terminate the Financing Commitment, or
consent to or approve any of the foregoing, without in each case the prior
written consent of Seller, such consent of Seller not to be unreasonably
withheld or delayed. Each Buyer Party will in good faith use its commercially
reasonable efforts to consummate the financing contemplated by the Financing
Commitment, including using commercially reasonable efforts to obtain
satisfaction of the conditions precedent to such financing. No Buyer Party will,
without the prior written consent of Seller, take any action which would
reasonably be expected to prevent or materially impede, interfere with or delay
the satisfaction of any such condition or consummation of such financing. Buyer
shall immediately notify Seller of any termination of the Financing Commitment.
In the event of any termination or failure of any condition to funding of the
financing described in the Financing Agreement, the Buyer Parties shall use
their commercially reasonable efforts to obtain from other financing

 

50

 



 

sources financing adequate to pay the Purchase Price and any expenses incurred
by Buyer in connection with the transactions contemplated by this Agreement.

 

ARTICLE VIII

CONDITIONS TO CLOSING

8.1          Conditions to Each Party’s Obligations to Effect the Closing. The
respective obligations of each Party to effect the transactions contemplated
hereby are subject to the fulfillment at or prior to the Closing Date of the
following conditions:

(a)          The waiting period under the HSR Act, including any extension
thereof, applicable to the consummation of the transactions contemplated hereby
shall have expired or been terminated;

(b)          No Order which prevents the consummation of any material aspect of
the transactions contemplated hereby shall have been issued and remains in
effect (each Party agreeing to use its commercially reasonable efforts to have
any such Order lifted) and no Law shall have been enacted which prohibits the
consummation of the transactions contemplated hereby;

(c)          All consents and approvals for the consummation of the transactions
contemplated hereby required from third parties shall have been obtained
(including the consents and approvals set forth in Schedule 5.3 and Schedule
6.3), other than any of such consents or approvals that the failure to obtain
would not, in the aggregate, create a Material Adverse Effect; provided that
satisfaction of the foregoing condition shall be determined (i) without
consideration of any Required Regulatory Approval, and (ii) after taking into
account the reasonably expected effects of any actions taken, or to be taken, by
the Parties, or which Seller has offered to take but which Buyer has declined,
pursuant to Section 7.4; and

(d)          Each consent, approval, and waiver of Preferential Purchase Rights
described on Schedule 8.1(d) shall have been obtained.

8.2          Conditions to Obligations of Buyer. The obligation of Buyer to
effect the transactions contemplated hereby is subject to the fulfillment at or
prior to the Closing Date of the following additional conditions:

(a)          Since the date of this Agreement and through the period ending
immediately prior to the Effective Time, no Material Adverse Effect shall have
occurred and be continuing;

(b)          Seller shall have performed and complied in all material respects
with the covenants and agreements contained in this Agreement which are required
to be performed and complied with by Seller on or prior to the Closing Date;

(c)          The representations and warranties of Seller which are set forth in
Article V of this Agreement shall be true and correct as of the Effective Time
as though made at

 

51

 



 

and as of the Effective Time (except to the extent that any such representation
or warranty speaks as of a particular date, in which case such representation
and warranty will be true and correct only as of such date), except for any
failure or failures of such representations and warranties to be true and
correct that would not, individually or in the aggregate, cause, constitute, or
represent a Material Adverse Effect;

(d)          Buyer shall have received a certificate from the Chief Executive
Officer of Seller, dated the Closing Date, to the effect that, to the best of
such officer’s knowledge, the conditions set forth in Sections 8.1(d), 8.2(b),
and 8.2(c) have been satisfied;

(e)          The Required Regulatory Approvals shall have been obtained and
become Final Regulatory Orders, and no terms in addition to the Required
Regulatory Approvals shall have been imposed in connection with such Final
Regulatory Orders by any Governmental Entity which terms, individually or in the
aggregate, would cause a Material Adverse Effect;

(f)           Any Encumbrances on the Purchased Assets that are not Permitted
Encumbrances shall have been released other than any of such releases that the
failure to obtain would not, in the aggregate, create a Material Adverse Effect;
and

(g)          Buyer shall have received the other items to be delivered pursuant
to Section 4.3; and

(h)          Buyer shall have obtained adequate funds to pay the Purchase Price
hereunder; provided, however, that the condition set forth in this Section
8.2(h) will apply only if the Buyer Parties have satisfied their obligations
under this Agreement relating to the Financing Commitment and otherwise.

8.3          Conditions to Obligations of Seller. The obligation of Seller to
effect the transactions contemplated hereby is subject to the fulfillment at or
prior to the Closing Date of the following additional conditions:

(a)          Each Buyer Party shall have performed and complied in all material
respects with the covenants and agreements contained in this Agreement which are
required to be performed and complied with by such Buyer Party on or prior to
the Closing Date;

(b)          The representations and warranties of each Buyer Party which are
set forth in Article VI shall be true and correct as of the Effective Time as
though made at and as of the Effective Time (except to the extent that any such
representation or warranty speaks as of a particular date, in which case such
representation and warranty will be true and correct only as of such date),
except for any failure or failures of such representations and warranties to be
true and correct that do not, individually or in the aggregate, cause such
representations and warranties of such Buyer Party to be materially inaccurate
taken as a whole;

(c)          Seller shall have received a certificate from the President or
Chief Executive Officer of each Buyer Party, dated the Closing Date, to the
effect that, to the

 

52

 



 

best of such officer’s knowledge, the conditions set forth in Sections 8.3(a)
and 8.3(b) have been satisfied with regard to such Buyer Party;

(d)          The Required Regulatory Approvals shall have been obtained and
become Final Regulatory Orders; and no terms in addition to the Required
Regulatory Approvals shall have been imposed in connection with such Final
Regulatory Orders by any Governmental Entity which terms, individually or in the
aggregate, would cause (i) a Material Adverse Effect, or (ii) any other adverse
effect, or the imposition of any adverse requirements, on Seller or any other
operations or assets of Seller;

(e)          Seller shall have received releases from any obligation or
liability for the Assumed Obligations set forth on Schedule 8.3(e); and

(f)           Seller shall have received the other items to be delivered
pursuant to Section 4.4.

ARTICLE IX

INDEMNIFICATION

9.1          Survival of Representations and Warranties. The representations and
warranties of the Parties contained in this Agreement will survive the Closing
and will expire one year after the Closing Date, except that (i) the
representations and warranties in Sections 5.8 and 5.10 will survive the Closing
and will expire three years after the Closing Date, and (ii) the representations
and warranties in Sections 5.1, 5.2, 5.3(a), 5.18, 5.20, 6.1, 6.2, 6.3(a), 6.5,
and 6.6 will survive the Closing and will expire upon the expiration of the
applicable statute of limitations.

 

9.2

Indemnification.

(a)          Subject to Section 9.1 and Section 9.4 hereof, from and after the
Closing, Seller will indemnify, defend, and hold harmless Buyer from and against
any and all Claims and Losses (each, an “Indemnifiable Loss”), asserted against
or suffered by Buyer relating to, resulting from, or arising out of (i) any
breach by Seller of any covenant or agreement of Seller contained in this
Agreement which by its terms is to be performed prior to or at the Closing, (ii)
any inaccuracy in or breach by Seller of the representations and warranties of
Seller contained in this Agreement, (iii) any breach by Seller of any covenant
or agreement of Seller contained in this Agreement not covered by Section
9.2(a)(i), or (iv) the Excluded Liabilities.

(b)          Subject to Section 9.1 and Section 9.4 hereof, from and after the
Closing, Buyer will indemnify, defend, and hold harmless Seller from and against
any and all Indemnifiable Losses asserted against or suffered by Seller relating
to, resulting from, or arising out of (i) any breach by any Buyer Party of any
covenant or agreement of any Buyer Party contained in this Agreement which by
its terms is to be performed prior to the Closing, (ii) any inaccuracy in or
breach by any Buyer Party of the representations and warranties of such Buyer
Party contained in this Agreement, (iii) any breach by any Buyer Party of any
covenant or agreement of such Buyer Party contained in this Agreement not
covered by Section 9.2(b)(i), (iv) the Assumed Obligations, or (v) any and

 

53

 



 

all liabilities and obligations associated with the ownership and operation of
the Purchased Assets and the Business from and after the Effective Time.

(c)          Any Person entitled to receive indemnification under this Agreement
(an “Indemnitee”) having a claim under these indemnification provisions will use
commercially reasonable efforts to mitigate any Losses, including commercially
reasonable efforts to recover all Losses from insurers of such Indemnitee under
applicable insurance policies so as to reduce the amount of any Indemnifiable
Loss hereunder, and will not take any action specifically excluding from any of
its insurance policies any Indemnifiable Losses if Losses of such type are
otherwise covered by such policies. The amount of any Indemnifiable Loss will be
reduced (i) to the extent that Indemnitee receives any insurance proceeds with
respect to an Indemnifiable Loss and (ii) to take into account any net Tax
benefit recognized by the Indemnitee arising from the recognition of the
Indemnifiable Loss and any payment actually received with respect to an
Indemnifiable Loss.

 

9.3

Indemnification Procedures.

(a)          Third Party Claims. If an Indemnitee receives notice of the
assertion or commencement of any Claim by any Person who is neither a Party to
this Agreement nor an Affiliate of a Party to this Agreement (a “Third Party
Claim”) for which the Indemnitee claims a right to indemnification hereunder
from the other Party (the “Indemnifying Party”), the Indemnitee will promptly
give written notice of such Third Party Claim to the Indemnifying Party. Such
notice will describe the nature of the Third Party Claim in reasonable detail
and will indicate the estimated amount, to the extent practicable, of the
Indemnifiable Loss that the Indemnitee claims it has sustained or may sustain as
a result of such Third Party Claim. The Indemnifying Party, at its sole cost and
expense, will have the right, upon written notice to the Indemnitee, to assume
the defense of the Third Party Claim while reserving its right to contest the
issue of whether it is liable to the Indemnitee for any indemnification
hereunder with respect to such Third Party Claim.

(b)          Defense of Third Party Claims. If the Indemnifying Party assumes
the defense of a Third Party Claim pursuant to Section 9.3(a), the Indemnifying
Party will appoint counsel reasonably satisfactory to the Indemnitee for the
defense of such Third Party Claim, will diligently pursue such defense, and will
keep the Indemnitee reasonably informed with respect to such defense. The
Indemnitee shall cooperate with the Indemnifying Party and its counsel,
including permitting reasonable access to books, records, and personnel, in
connection with the defense of any Third Party Claim (provided, that any
out-of-pocket costs incurred by the Indemnitee in providing such cooperation
shall be paid by the Indemnifying Party). The Indemnitee will have the right to
participate in such defense, including appointing separate counsel, but the
costs of such participation shall be borne solely by the Indemnitee. The
Indemnifying Party will have full authority, in consultation with the
Indemnitee, to make all decisions and determine all actions to be taken with
respect to the defense and settlement of the Third Party Claim, including the
right to pay, compromise, settle, or otherwise dispose of such Third Party Claim
at the Indemnifying Party’s expense; provided, that any such settlement will

 

54

 



 

be subject to the prior consent of the Indemnitee, which shall not be
unreasonably withheld or delayed. If a firm offer is made to settle a Third
Party Claim, which the Indemnifying Party desires to accept and which acceptance
requires the consent of the Indemnitee pursuant to the immediately preceding
sentence, the Indemnifying Party will give written notice to the Indemnitee to
that effect. If the Indemnitee fails to consent to such firm offer within 10
days after its receipt of such notice, and such firm offer involves only the
payment of money, the maximum liability of the Indemnifying Party with respect
to such Third Party Claim will be the amount of such settlement offer, plus
reasonable costs and expenses paid or incurred by the Indemnitee up to the date
of such notice for which the Indemnifying Party is otherwise liable. In no event
will the Indemnifying Party have authority to agree to any relief binding on the
Indemnitee other than the payment of money damages by the Indemnifying Party
unless agreed to by the Indemnitee.

(c)          Failure of Indemnifying Party to Assume Defense. If the
Indemnifying Party does not assume the defense of a Third Party Claim in
accordance with the terms hereof within 20 Business Days after the receipt of
notice thereof, the Indemnitee may elect to defend against the Third Party
Claim, and the Indemnifying Party will be liable for all reasonable expenses of
such defense (including reasonable attorneys fees and other litigation costs) to
the extent the Indemnifying Party is otherwise obligated hereunder to indemnify
Indemnitee with respect to such Third Party Claim.

(d)          Direct Losses. Any claim by an Indemnitee on account of an
Indemnifiable Loss which does not result from a Third Party Claim (a “Direct
Loss”) will be asserted by giving the Indemnifying Party prompt written notice
thereof, stating the nature of such Loss in reasonable detail and indicating the
estimated amount, if practicable. The Indemnifying Party will have a period of
20 Business Days within which to respond to such claim of a Direct Loss. If the
Indemnifying Party rejects such claim, or does not respond within such period,
the Indemnitee may seek enforcement of its rights to indemnification under this
Agreement. Any failure by the Indemnifying Party to respond under this Section
9.3(d) will not constitute an admission by the Indemnifying Party with respect
to the claim asserted.

(e)          If the amount of any Indemnifiable Loss, at any time subsequent to
the making of an indemnity payment in respect thereof, is reduced by recovery,
settlement, or otherwise under or pursuant to any insurance coverage, or
pursuant to any claim, recovery, settlement, or payment by or against any other
Person, the amount of such reduction, less any costs, expenses, or premiums
incurred in connection therewith, will promptly be repaid by the Indemnitee to
the Indemnifying Party. Upon making any indemnity payment, the Indemnifying
Party will, to the extent of such indemnity payment, be subrogated to all rights
of the Indemnitee against any third party in respect of the Indemnifiable Loss
to which the indemnity payment relates; provided, however, that (i) the
Indemnifying Party is then in compliance with its obligations under this
Agreement in respect of such Indemnifiable Loss and (ii) until the Indemnitee
recovers full payment of its Indemnifiable Loss, any and all claims of the
Indemnifying Party against any such third party on account of said indemnity
payment will be subordinated to the Indemnitee’s rights against such third
party. Without limiting the generality or

 

55

 



 

effect of any other provision hereof, the Indemnitee and the Indemnifying Party
will duly execute upon request all instruments reasonably necessary to evidence
and perfect the above described subrogation and subordination rights, and
otherwise cooperate in the prosecution of such claims at the direction of the
Indemnifying Party.

(f)           A failure to give timely notice as provided in this Section 9.3
will affect the rights or obligations of a Party hereunder only to the extent
that, as a result of such failure, the Party entitled to receive such notice was
actually prejudiced as a result of such failure. Notwithstanding the foregoing,
no claim for indemnification made after expiration of the applicable time
periods set forth in this Article IX will be valid.

 

9.4

Limitations on Indemnification.

(a)          Buyer or Seller may assert a claim for indemnification under
Section 9.2(a)(ii) or Section 9.2(b)(ii), as the case may be, only to the extent
the Indemnitee gives notice of such claim to the Indemnifying Party prior to the
expiration of the applicable time period set forth in Section 9.1. Any claims
pursuant to Section 9.2(a)(i) or Section 9.2(b)(i) must be asserted within one
year following the Closing Date. Any claim for indemnification not made in
accordance with Section 9.3 by Buyer or Seller on or prior to the applicable
date set, if any, forth in this Article IX, and the other Party’s
indemnification obligations with respect thereto, will be irrevocably and
unconditionally released and waived.

(b)          Notwithstanding any other provision of this Article IX: (i) Seller
will not have any indemnification obligations for Indemnifiable Losses under
Sections 9.2(a)(i) and 9.2(a)(ii) (A) for any individual item where the Loss
relating thereto is less than $25,000 and (B) in respect of each individual item
where the Loss relating thereto is equal to or greater than $25,000, unless the
aggregate amount of all such Losses exceeds 1% of the Purchase Price, and then
only to the extent of such excess; and (ii) in no event will the aggregate
indemnification to be paid by Seller under Sections 9.2(a)(i) and 9.2(a)(ii)
exceed 15% of the Purchase Price. Notwithstanding the foregoing, (x) the
limitations set forth in Sections 9.4(b)(i) and 9.4(b)(ii) will not apply to
claims asserted by Buyer for breaches of Sections 5.1, 5.2, 5.3(a), 5.18, and
5.20, and (y) the aggregate indemnification to be paid by Seller under Section
9.2(a)(ii) with respect to breaches of Sections 5.1, 5.2, 5.3(a), 5.18, and
5.20, will not exceed 50% of the Purchase Price, less any other indemnification
payments made by Seller pursuant to Sections 9.2(a)(i) and 9.2(a)(ii).

(c)          Notwithstanding any other provision of this Article IX: (i) Buyer
will not have any indemnification obligations for Indemnifiable Losses under
Sections 9.2(b)(i) and 9.2(b)(ii) (A) for any individual item where the Loss
relating thereto is less than $25,000 and (B) in respect of each individual item
where the Loss relating thereto is equal to or greater than $25,000, unless the
aggregate amount of all such Losses exceeds 1% of the Purchase Price, and then
only to the extent of such excess; and (ii) in no event will the aggregate
indemnification to be paid by Buyer under Sections 9.2(b)(i) and 9.2(b)(ii)
exceed 15% of the Purchase Price. Notwithstanding the foregoing, (x) the
limitations set forth in Sections 9.4(c)(i) and 9.4(c)(ii) will not apply to
claims asserted by

 

56

 



 

Seller for breaches of Sections 6.1, 6.2, 6.3(a), 6.5, and 6.6, and (y) the
aggregate indemnification to be paid by Buyer under Section 9.2(b)(ii) with
respect to breaches of Sections 6.1, 6.2, 6.3(a), 6.5, and 6.6 will not exceed
50% of the Purchase Price, less any other indemnification payments made by Buyer
pursuant to Sections 9.2(b)(i) and 9.2(b)(ii).

(d)          No representation or warranty of any Party contained herein will be
deemed untrue or incorrect, and such Party will not be deemed to have breached a
representation, warranty, or covenant as a consequence of the existence of any
fact, circumstance, action, or event that is permitted to be taken by such Party
under the terms of this Agreement, or that is disclosed in this Agreement, any
Schedule, or Exhibit hereto, or any certificate or other instrument delivered in
accordance with the terms hereof.

(e)          Notwithstanding anything contained in this Agreement to the
contrary, except for the representations and warranties contained in this
Agreement, neither Seller nor any other Person is making any other express or
implied representation or warranty with respect to Seller, the Business, the
Purchased Assets, the Assumed Obligations or the transactions contemplated by
this Agreement, and Seller disclaims any other representations or warranties,
whether made by Seller or its Affiliates, officers, directors, employees,
agents, or representatives, INCLUDING THE IMPLIED WARRANTY OF MERCHANTABILITY
AND ANY IMPLIED WARRANTY OF FITNESS. Any claims Buyer may have for breach of
representation or warranty must be based solely on the representations and
warranties of Seller set forth in this Agreement. In furtherance of the
foregoing, except for Seller’s representations and warranties contained in this
Agreement in favor of Buyer, each Buyer Party acknowledges and agrees that none
of Seller, any of its Affiliates or any other Person will have or be subject to
any liability to any Buyer Party or any other Person for, and Seller hereby
disclaims all liability and responsibility for, any representation, warranty,
projection, forecast, statement, or information made, communicated, or furnished
(orally or in writing) to any Buyer Party or any of Buyer’s Representatives,
including any confidential memoranda distributed on behalf of Seller relating to
the Business, the Purchased Assets, or the Assumed Obligations or other
publications or data room information provided to any Buyer Party or Buyer’s
Representatives, or any other document or information in any form provided to
any Buyer Party or Buyer’s Representatives in connection with the sale of the
Purchased Assets, the assumption of the Assumed Obligations, and the
transactions contemplated hereby (including any opinion, information,
projection, or advice that may have been or may be provided to a Buyer Party or
Buyer’s Representatives by any of Seller’s Representatives). EACH BUYER PARTY
HEREBY ACKNOWLEDGES THAT, EXCEPT FOR THE WARRANTIES EXPRESSLY SET FORTH IN
ARTICLE V, THE BUSINESS AND THE PURCHASED ASSETS ARE BEING PURCHASED ON AN “AS
IS, WHERE IS” BASIS, WITH ALL FAULTS.

(f)           Seller shall have no liability to any Buyer Party or Affiliate
thereof, other than Buyer, under or in connection with this Agreement or the
transactions and other matters contemplated hereby, except that Seller shall
indemnify each Buyer Party for any

 

57

 



 

actual, direct monetary damages incurred by such Buyer Party as a result of any
breach by Seller of its representations and warranties made in Section 5.11,
Section 5.12, or Section 5.20 hereof or of any of Seller’s obligations to such
Buyer Party under Section 7.2(e), Section 7.9, or Section 7.12 hereof, in each
case subject to and in accordance with the procedures for and all limitations
(as to both time and amount) on indemnification by Seller set forth in this
Article IX; provided, however, that all Claims of all Buyer Parties shall be
aggregated for purposes of determining and applying any limitations on the
amount of any such indemnification.

9.5          Applicability of Article IX. For the avoidance of doubt, Seller and
Buyer agree that the remedies and obligations under this Article IX (other than
the waiver of liability provided for in 9.4(f)) apply only following the
Closing, and that prior to the Closing or in the event that this Agreement is
terminated the Parties’ remedies will be determined by applicable Law and the
provisions of Article X, subject to Section 9.4(f).

9.6          Tax Treatment of Indemnity Payments. Seller and Buyer agree to
treat any indemnity payment made pursuant to this Article IX as an adjustment to
the Purchase Price for federal, state, and local income Tax purposes.

9.7          No Consequential Damages. Except as provided in the following
sentence, notwithstanding anything to the contrary elsewhere in this Agreement
or provided for under any applicable Law, from and after the Closing no Party
will, in any event, be liable to any other Party, either in contract or in tort,
for any consequential, incidental, indirect, special, or punitive damages of the
other Party, including loss of future revenue, income, or profits, diminution of
value, or loss of business reputation or opportunity, relating to the breach or
alleged breach hereof or otherwise, whether or not the possibility of such
damages has been disclosed to the other Party in advance or could have been
reasonably foreseen by such other Party. The exclusion of consequential,
incidental, indirect, special, and punitive damages as set forth in the
preceding sentence does not apply to any such damages sought by third parties
against Buyer or Seller, as the case may be, in connection with Losses that may
be indemnified pursuant to this Article IX.

9.8          Exclusive Remedy. The Parties acknowledge and agree that, from and
after the Closing, the sole and exclusive remedy for any breach or inaccuracy,
or alleged breach or inaccuracy, of any representation or warranty in this
Agreement or any covenant or agreement to be performed hereunder, will be
indemnification in accordance with this Article IX and the remedies provided for
in Section 10.4. In furtherance of the foregoing, Seller and each Buyer Party
hereby waive, to the fullest extent permitted by applicable Law, any and all
other rights, claims, and causes of action (including rights of contributions,
if any) that may be based upon, arise out of, or relate to this Agreement, or
the negotiation, execution, or performance of this Agreement (including any tort
or breach of contract claim or cause of action based upon, arising out of, or
related to any representation or warranty made in or in connection with this
Agreement or as an inducement to enter into this Agreement), known or unknown,
foreseen or unforeseen, which exist or may arise in the future, that it may have
against the other arising under or based upon any Law (including any such Law
under or relating to environmental matters), common law, or otherwise.

 

58

 



 

 

ARTICLE X

TERMINATION AND OTHER REMEDIES

 

10.1

Termination.

(a)          This Agreement may be terminated at any time prior to the Closing
Date by mutual written consent of Seller and Buyer.

(b)          This Agreement may be terminated by Seller or Buyer if the Closing
has not occurred on or before 12 months following the date of this Agreement
(the “Termination Date”); provided that the right to terminate this Agreement
under this Section 10.1(b) will not be available to a Party if any failure by
such Party (or, in the case of Buyer, by any Buyer Party) to fulfill any
obligation under this Agreement has been the cause of, or resulted in, the
failure of the Closing to occur on or before the Termination Date.

(c)          This Agreement may be terminated by either Seller or Buyer if (i)
any Required Regulatory Approval has been denied by the applicable Governmental
Entity and all appeals of such denial have been taken and have been
unsuccessful, or (ii) one or more courts of competent jurisdiction in the United
States or any State has issued an Order permanently restraining, enjoining, or
otherwise prohibiting the Closing, and such Order has become final and
nonappealable.

(d)          This Agreement may be terminated by Buyer if there has been a
breach by Seller of any representation, warranty, or covenant made by it in this
Agreement which has prevented the satisfaction of any condition to the
obligations of Buyer to effect the Closing and such breach has not been cured by
Seller or waived by Buyer within 20 Business Days after all other conditions to
Closing have been satisfied or are capable of being satisfied. For the avoidance
of doubt, supplements or amendments to Schedules pursuant to Section 7.8 shall
not be deemed a breach giving rise to a right to terminate pursuant to this
Section 10.1(d).

(e)          This Agreement may be terminated by Buyer in accordance with the
terms of Section 7.8.

(f)           This Agreement may be terminated by Seller if (i) there has been a
breach by any Buyer Party of any representation, warranty, or covenant made by
it in this Agreement which has prevented the satisfaction of any condition to
the obligations of Seller to effect the Closing and such breach has not been
cured by such Buyer Party or waived by Seller within 20 Business Days after all
other conditions to Closing have been satisfied or are capable of being
satisfied, or (ii) the Financing Commitment (or any replacement thereof
reasonably acceptable to Seller) has been terminated and a replacement financing
commitment upon terms reasonably acceptable to Seller has not been obtained by
Buyer or is not in full force and effect within 20 Business Days following such
termination of the Financing Commitment (or of any such replacement thereof).

 

59

 



 

 

10.2       Procedure and Effect of Termination. In the event of termination of
this Agreement by either or both of Seller and Buyer pursuant to Section 10.1,
written notice thereof will forthwith be given by the terminating Party to such
other Party and this Agreement will terminate and the transactions contemplated
hereby will be abandoned, without further action by any Party, whereupon the
liabilities of all of the Parties hereunder will terminate, except as otherwise
expressly provided in this Agreement (including Section 10.3).

 

10.3

Remedies upon Termination.

(a)          The obligations of the Parties under Articles I, X, and XI, and
Sections 7.2(b), 7.2(c), 7.2(d), 7.3, and 7.5 will survive the termination of
this Agreement pursuant to Section 10.1. In the event of any such termination,
each of the Parties shall be and remain liable for any breach of its obligations
under this Agreement prior to such termination, including liability for all
damages suffered or sustained by any other Party.

(b)          Upon any termination of this Agreement, all filings, applications
and other submissions made pursuant to this Agreement, to the extent
practicable, will be withdrawn from the Governmental Entity or other Person to
which they were made.

10.4       Specific Performance. This Agreement is being entered into (i) by
Buyer as a strategic action in furthering Buyer’s business strategy, and (ii) by
Seller as part of a strategic corporate-wide restructuring process, and
consummation of the transactions contemplated hereby will be a significant
contributing factor to the success of such process. The Parties acknowledge that
any failure to consummate the transactions provided for herein will frustrate
the Parties’ respective objectives in entering into this Agreement. Accordingly,
the Parties agree and stipulate that the Purchased Assets are unique and that
(x) any failure to consummate the transactions provided for in this Agreement
due to breach of this Agreement by any Party would result in irreparable injury
to the other Parties, (y) in the event of any such failure to consummate such
transactions it would be very difficult or impracticable to determine monetary
damages caused by such a breach, and (z) in any event, monetary damages would
not be an adequate remedy for any such breach. Therefore, the Parties expressly
agree that in the event of breach of this Agreement by any Party, any other
Party, individually and without action by or joinder of any other Party, will,
in addition to any other rights and remedies hereunder, have the right to
enforce this Agreement by obtaining an order for specific performance of the
Parties’ obligations hereunder.

10.5       Costs. If any Party resorts to legal proceedings to enforce this
Agreement, the prevailing Party in such proceedings will be entitled to recover
all costs incurred by such Party, including reasonable attorney’s fees, in
addition to any other relief to which such Party may be entitled under the terms
hereof.

ARTICLE XI

MISCELLANEOUS PROVISIONS

11.1       Amendment and Modification. Except as provided in Section 7.8, this
Agreement may be amended, modified, or supplemented only by written agreement of
Seller and Buyer.

 

60

 



 

 

11.2       Waiver of Compliance; Consents. Except as otherwise provided in this
Agreement, any failure of any Party to comply with any obligation, covenant,
agreement, or condition herein may be waived by the Party entitled to the
benefits thereof only by a written instrument signed by the Party granting such
waiver, but such waiver or failure to insist upon strict compliance with such
obligation, covenant, agreement, or condition will not operate as a waiver of,
or estoppel with respect to, any subsequent or other failure.

11.3       Notices. All notices and other communications hereunder will be in
writing and will be deemed given if delivered personally or by facsimile
transmission, or mailed by overnight courier or certified mail (return receipt
requested), postage prepaid, to the Party being notified at such Party’s address
indicated below (or at such other address for a Party as is specified by like
notice; provided that notices of a change of address will be effective only upon
receipt thereof):

 

(a)

If to Seller, to:

Aquila, Inc.

 

Attn: General Counsel

 

 

20 West Ninth Street

 

 

Kansas City, Missouri 64105

 

Fax:

(816) 467-3486

 

 

with a copy to:

 

Blackwell Sanders Peper Martin LLP

 

 

Attn: Robin V. Foster, Esq. and James G. Goettsch, Esq.

 

4801 Main Street, Suite 1000

 

 

Kansas City, Missouri 64112

 

 

Fax:

(816) 983-8080

 

 

 

(b)

if to any Buyer Party, to:

Mid-Kansas Electric Company

Attention: President

301 West 13th Street

Hays, Kansas 67601

Fax: (785) 623-3309

with a copy to:

 

Watkins Calcara, Chtd

 

 

Attention: Mark D. Calcara, Esq.

 

3121 Main

 

 

Great Bend, Kansas 67530

 

Fax: 785-623-3395

11.4       Assignment. This Agreement and all of the provisions hereof will be
binding upon and inure to the benefit of the Parties and their respective
successors and permitted assigns,

 

61

 



 

but neither this Agreement nor any of the rights, interests, or obligations
hereunder may be assigned by Seller without the prior written consent of Buyer
or by any Buyer Party without the prior written consent of Seller, nor is this
Agreement intended to confer upon any other Person except the Parties any rights
or remedies hereunder. No provision of this Agreement creates any third party
beneficiary rights in any employee or former employee of Seller (including any
beneficiary or dependent thereof) in respect of continued employment or resumed
employment, and no provision of this Agreement creates any rights in any such
Persons in respect of any benefits that may be provided, directly or indirectly,
under any employee benefit plan or arrangement except as expressly provided for
thereunder.

11.5       Governing Law. This Agreement is governed by and construed in
accordance with the laws of the State of Kansas (regardless of the laws that
might otherwise govern under applicable principles of conflicts of law) as to
all matters, including but not limited to matters of validity, construction,
effect, performance and remedies.

11.6       Severability. Any term or provision of this Agreement that is invalid
or unenforceable in any situation in any jurisdiction will not affect the
validity or enforceability of the remaining terms and provisions hereof or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.

11.7       Entire Agreement. This Agreement will be a valid and binding
agreement of the Parties only if and when it is fully executed and delivered by
the Parties, and until such execution and delivery no legal obligation will be
created by virtue hereof. This Agreement, together with the Schedules and
Exhibits hereto and the certificates and instruments delivered under or in
accordance herewith, embodies the entire agreement and understanding of the
Parties hereto in respect of the transactions contemplated by this Agreement.
There are no restrictions, promises, representations, warranties, covenants, or
undertakings in respect of the transactions contemplated by this Agreement,
other than those expressly set forth or referred to herein or therein, and it is
expressly acknowledged and agreed that there are no restrictions, promises,
representations, warranties, covenants, or undertakings contained in any other
material made available to any Buyer Party, including any such material made
available in any data room information, confidential information memoranda,
management information presentations, or otherwise. This Agreement supersedes
all prior agreements and understandings between the Parties with respect to such
transactions.

11.8       Bulk Sales or Transfer Laws. The Buyer Parties acknowledge that
Seller will not comply with the provision of any bulk sales or transfer laws of
any jurisdiction in connection with the transactions contemplated by this
Agreement. The Buyer Parties hereby waive compliance by Seller with the
provisions of the bulk sales or transfer laws of all applicable jurisdictions.

11.9       Delivery. This Agreement, and any certificates and instruments
delivered under or in accordance herewith, may be executed in multiple
counterparts (each of which will be deemed an original, but all of which
together will constitute one and the same instrument), and may be delivered by
facsimile transmission, with originals to follow by overnight courier or
certified mail (return receipt requested).

 

62

 



 

 

[Signature Pages Follow]

 

63

 



 

 

IN WITNESS WHEREOF, the Parties have caused this agreement to be signed by their
respective duly authorized officers as of the date first above written.

 

 

Seller:

Aquila, Inc.

 

 

By: /s/ Richard C. Green, Jr.

 

Name:

Richard C. Green

 

 

Title:

Chairman and Chief Executive Officer

 

 

 

Buyer:

Mid-Kansas Electric Company, LLC

 

 

 

By: /s/ Allan Miller



 

Name:

Allan Miller

 

 

Title:

Chairman

 

 

 

 

Sunflower:

Sunflower Electric Power Corporation

 

 

By: /s/ Charles McK. Ayers

 

Name:

Charles McK. Ayers

 

Title:

Chairman

 

 

 

 

Members:

Lane-Scott Electric Cooperative, Inc.

 

 

 

By: /s/ Earl N. Steffens



 

Name:

Earl N. Steffens

 

 

Title:

Manager

 

 

 

Pioneer Electric Cooperative, Inc.

 

 

 

By: /s/ David L. Jesse



 

Name:

David L. Jesse

 

 

Title:

Chief Executive Officer

 

 

 

 

64

 



 

 

Prairie Land Electric Cooperative, Inc.

 

 

 

By: /s/ Gilbert Berland



 

Name:

Gilbert Berland

 

 

Title:

President

 

 

 

Victory Electric Cooperative Association, Inc.

 

 

 

By: /s/ Terry Janson



 

Name:

Terry Janson

 

 

Title:

Manager

 

 

 

Western Cooperative Electric Association, Inc.

 

By: /s/ David L. Schneider

 

Name:

David L. Schneider

 

Title:

Manager

 

 

 

Wheatland Electric Cooperative, Inc.

 

By: /s/ Neil K. Norman

 

Name:

Neil K. Norman

 

Title:

Manager

 

 

 

65

 



 

 

Exhibit 1.1-A

Form of Assignment and Assumption Agreement

 

Assignment and Assumption Agreement (“Agreement”), made as of __________, 200__,
by and between Aquila, Inc., a Delaware corporation (“Seller”), and Mid-Kansas
Electric Company, LLC, a Kansas limited liability company (“Buyer”). Unless
otherwise indicated, capitalized terms used but not otherwise defined herein
have the meanings ascribed to such terms in the Asset Purchase Agreement (as
defined below).

WHEREAS, Seller and Buyer and certain other entities party thereto have entered
into that certain Asset Purchase Agreement, dated September 21, 2005 (the “Asset
Purchase Agreement”), pursuant to which, among other things, Buyer agreed to
assume from Seller the Assumed Obligations, and Seller agreed to assign to Buyer
all of Seller’s rights to the Purchased Assets.

 

NOW, THEREFORE, pursuant and subject to the terms of Asset Purchase Agreement
and in consideration of the mutual covenants set forth below and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller and Buyer agree as follows:

 

1.           Seller hereby assigns and transfers all of the Assumed Obligations
and all of Seller’s rights to the Purchased Assets to Buyer, and Buyer hereby
accepts such assignment and hereby assumes and agrees to pay, perform, and
discharge when due all of the Assumed Obligations.

 

2.           Seller and Buyer agree, on behalf of themselves and their
respective successors and assigns, to do, execute, acknowledge, and deliver, or
to cause to be done, executed, acknowledged, and delivered, all such further
acts, documents, and instruments that may reasonably be required to give full
effect to the intent of this Agreement.

 

3.          This Agreement is being delivered pursuant to the Asset Purchase
Agreement and will be construed consistently therewith. This Agreement is not
intended to, and does not, in any manner enhance, diminish, or otherwise modify
the rights and obligations of the Parties under the Asset Purchase Agreement. To
the extent that any provision of this Agreement conflicts or is inconsistent
with the terms of the Asset Purchase Agreement, the terms of the Asset Purchase
Agreement will govern.

 

4.          This Agreement may be executed in multiple counterparts (each of
which will be deemed an original, but all of which together will constitute one
and the same instrument), and may be delivered by facsimile transmission, with
originals to follow by overnight courier or certified mail (return receipt
requested).

 

5.          This Agreement and all of the provisions hereof will be binding upon
and inure to the benefit of Seller and Buyer and their respective successors and
permitted assigns.

 

[Signature Page Follows]

 

 

66

 



 

 

IN WITNESS WHEREOF, Seller and Buyer have caused this Agreement to be signed by
their respective duly authorized officers as of the date first above written.

 

Aquila, Inc.

 

By: _______________________________

 

Name:

 

Title:

 

 

 

 

Mid-Kansas Electric Company, LLC

 

By: _______________________________

 

Name:

 

Title:

 

 

 

 

67

 



 

 

Exhibit 1.1-B

Form of Assignment of Easements

 

Prepared by and please return to:

 

                                             

                                             

                                             

                                             

 

ASSIGNMENT OF EASEMENTS

 

In consideration of Ten Dollars ($10.00) and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
AQUILA, INC., a Delaware corporation (“Assignor”), with an address of 20 West
Ninth Street, Kansas City, Missouri 64105, has granted, sold, conveyed,
transferred, and assigned, and by these presents does hereby grant, sell,
convey, transfer, and assign unto MID-KANSAS ELECTRIC COMPANY, LLC, a Kansas
limited liability company (“Assignee”), with a mailing address of 301 West 13th
Street, Hays, Kansas 67601, without representation or warranty of any kind
except as set forth in that certain “Asset Purchase Agreement” dated as of
September 21, 2005, by and between Assignor and Assignee, all of Assignor’s
right, title, and interest in and to the Easements (as such term is defined in
the Asset Purchase Agreement) and the Shared Easement Rights (as such term is
defined in the Asset Purchase Agreement), including the interests and rights
described or set forth on Exhibit A attached hereto and by this reference made a
part hereof.

This Assignment is being delivered pursuant to the Asset Purchase Agreement and
will be construed consistently therewith. This Assignment is not intended to,
and does not, in any manner enhance, diminish, or otherwise modify the rights
and obligations of Assignor and Assignee under the Asset Purchase Agreement. To
the extent that any provision of this Assignment conflicts or is inconsistent
with the terms of the Asset Purchase Agreement, the terms of the Asset Purchase
Agreement will govern.

TO HAVE AND TO HOLD the above-described premises unto Assignee and its
successors and assigns, forever.

IN WITNESS WHEREOF, the undersigned has executed this Assignment effective the
____ day of _______________, 20       .

AQUILA, INC., a Delaware corporation

 

By:                                           
                                    

 

Name:                                           
                                

 

Title:                                           
                                  

 

 

68

 



 

 

STATE OF                               )

) ss.

COUNTY OF                           )

On this ______ day of _______________, 200_, before me appeared
______________________, to me personally known, who, being by me duly sworn did
say that (s)he is the ____________________ of Aquila, Inc., a corporation
organized under the laws of the State of Delaware, and that the foregoing
instrument was signed and sealed on behalf of said corporation by authority of
its Board of Directors, and said ____________________ acknowledged said
instrument to be the free act and deed of said corporation.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my notarial seal the
day and year last above written.

                                          
                                        

Notary Public

My Commission Expires:

 

                                                   

[SEAL]

 

 

69

 



 

 

EXHIBIT A

Easements  



 

70

 



 

 

Exhibit 1.1-C

Form of Bill of Sale

 

Bill of Sale, made as of ________________, ______ by and between Aquila, Inc., a
Delaware corporation (“Seller”), and Mid-Kansas Electric Company, LLC, a Kansas
limited liability company (“Buyer”). Unless otherwise indicated, capitalized
terms used but not otherwise defined herein have the meanings ascribed to such
terms in the Asset Purchase Agreement (as defined below).

WHEREAS, Seller and Buyer and certain other entities party thereto have entered
into that certain Asset Purchase Agreement, dated September 21, 2005 (the “Asset
Purchase Agreement”), pursuant to which, among other things, Seller agreed to
sell to Buyer and Buyer agreed to purchase from Seller the Purchased Assets.

 

NOW, THEREFORE, pursuant and subject to terms of the Asset Purchase Agreement
and in consideration of the mutual covenants set forth below and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller and Buyer agree as follows:

 

1.           Seller hereby sells, assigns, conveys, transfers, and delivers to
Buyer all of Seller’s right, title, and interest in, to, and under the Purchased
Assets, and Buyer hereby purchases and accepts from Seller, as of the date
hereof, all right, title, and interest of Seller in, to, and under the Purchased
Assets.

 

2.           From time to time, at the request of Buyer, Seller will do,
execute, acknowledge, and deliver, or will cause to be done, executed,
acknowledged, and delivered, all such further acts, documents, and instruments
that may reasonably be required to give full effect to the intent of this Bill
of Sale.

 

3.          This Bill of Sale is being delivered pursuant to the Asset Purchase
Agreement and will be construed consistently therewith. This Bill of Sale is not
intended to, and does not, in any manner enhance, diminish, or otherwise modify
the rights and obligations of the Parties under the Asset Purchase Agreement. To
the extent that any provision of this Bill of Sale conflicts or is inconsistent
with the terms of the Asset Purchase Agreement, the terms of the Asset Purchase
Agreement will govern.

 

4.          This Bill of Sale may be executed in multiple counterparts (each of
which will be deemed an original, but all of which together will constitute one
and the same instrument), and may be delivered by facsimile transmission, with
originals to follow by overnight courier or certified mail (return receipt
requested).

 

5.          This Bill of Sale and all of the provisions hereof will be binding
upon and inure to the benefit of Seller and Buyer and their respective
successors and permitted assigns.

 

[Signature Page Follows]

 

71

 



 

 

IN WITNESS WHEREOF, Seller and Buyer have caused this Bill of Sale to be signed
by their respective duly authorized officers as of the date first above written.

 

Aquila, Inc.

 

By: _______________________________

 

Name:

 

Title:

 

 

 

 

Mid-Kansas Electric Company, LLC

 

By: _______________________________

 

Name:

 

Title:

 

 

 

72

 



 

 

Exhibit 1.1-D

Form of General Warranty Deed

 

[ADD STATE RECORDING REQUIREMENTS]

 

General Warranty Deed

 

THIS DEED, made on the           day of                            , 20  , by
and between AQUILA, INC., a Delaware corporation, Grantor, and MID-KANSAS
ELECTRIC COMPANY, LLC, a Kansas limited liability company, Grantee, with a
mailing address of 301 West 13th Street, Hays, Kansas 67601.

 

WHEREAS, Grantor and Grantee and certain other entities party thereto have
signed that certain “Asset Purchase Agreement” dated as of September 21, 2005
(the “Agreement”), which Agreement provides for the conveyance of certain assets
to Grantee, including, without limitation, the real estate lying, being, and
situate in the County of ____________ and State of Kansas legally described on
Exhibit A attached hereto (the “Property”).

 

WITNESSETH: THAT GRANTOR, in consideration of the sum of Ten and 00/100 Dollars
($10.00), and other valuable consideration, to it in hand paid by Grantee, the
receipt of which is hereby acknowledged, does by these presents, sell and convey
unto Grantee and its successors and assigns, the Property;

 

SUBJECT TO taxes and assessments for _____ and subsequent years and further
subject to all Permitted Encumbrances, as defined in the Agreement.

 

TO HAVE AND TO HOLD, the Property aforesaid, with all and singular the rights,
privileges, appurtenances, and immunities thereto belonging or in anywise
appertaining, unto Grantee and unto its successors and assigns forever, Grantor
hereby covenanting that the Property is free and clear from any encumbrance,
except as hereinabove stated; and that Grantor will warrant and defend the title
of the Property unto Grantee and unto its successors and assigns forever,
against the lawful claims and demands of all persons whomsoever, lawfully
claiming the same, except as hereinafter stated; PROVIDED, HOWEVER,
notwithstanding the foregoing, Grantee shall not be entitled to recover any
remedies otherwise available to Grantee for any and all breaches of the
foregoing deed warranties unless such remedies are available to Grantee under
the Agreement (and then only to the extent and subject to all limitations
provided in the Agreement); and PROVIDED, FURTHER, the terms of the Agreement
shall govern in the event of any inconsistency between the terms of the
Agreement and the terms of this Deed.

 

 

73

 



 

 

                IN WITNESS WHEREOF, Grantor has caused this Indenture to be
executed by its duly authorized officer, the day and the year first above
written.

 

 

AQUILA, INC., a Delaware corporation

 

 

By:                                                                    

 

Name:                                                                

 

Title:                                                                  

 

 

STATE OF                               )

) ss.

COUNTY OF                           )

On this ______ day of _______________, 200_, before me appeared
______________________, to me personally known, who, being by me duly sworn did
say that (s)he is the ____________________ of Aquila, Inc., a Delaware
corporation, and that said instrument was signed on behalf of said corporation
by proper authority, and said ____________________ acknowledged said instrument
to be the free act and deed of said corporation.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my notarial seal the
day and year last above written.

                                                       

Notary Public

My Commission Expires:

 

                                                   

[SEAL]

 

 

 

74

 

 



 

EXHIBIT A

Legal Description

 

 

75

 



 

 

Exhibit 1.1-E

Form of Transitional Services Agreement

 

TRANSITIONAL SERVICES AGREEMENT

 

Transitional Services Agreement (“Services Agreement”) made as of _________ ___,
200___ (the “Execution Date”) by and between Aquila, Inc., a Delaware
corporation (“Aquila”), and Mid-Kansas Electric Company, LLC, a Kansas limited
liability company (“Buyer”). Aquila and Buyer are referred to collectively as
the “Parties” and each individually as a “Party.”

WHEREAS, Aquila is selling certain assets and assigning certain liabilities to
Buyer pursuant to that certain Asset Purchase Agreement dated as of September
21, 2005, between Aquila and Buyer and certain other entities parties thereto
(the “Purchase Agreement”);

WHEREAS, in connection with the transactions contemplated by the Purchase
Agreement, Buyer desires that Aquila provide certain transitional services to
Buyer in respect of the Business;

WHEREAS, Aquila has agreed to provide certain transitional services to Buyer in
accordance with the terms and conditions of this Services Agreement; and

WHEREAS, capitalized terms used but not defined herein have the meanings
ascribed to them in the Purchase Agreement;

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Aquila and Buyer agree as follows:

ARTICLE I

SERVICES

1.1          The Services. Aquila will provide Buyer the transitional services
set forth on Schedule 1.1 (the “Services”).

 

1.2         Service Parameters. Aquila will provide the Services only to the
extent that the Services were provided by Aquila for the Business prior to the
date hereof, and only for purposes of supporting the conduct of the Business
substantially in the manner it was conducted prior to the date hereof.

 

1.3          Performance Exceptions. Aquila is not required to provide any
Service to the extent the provision thereof (i) becomes impracticable, in any
material respect, as a result of a cause or causes outside of Aquila’s
reasonable control (including any labor dispute or labor or materials shortage
or interruption), or (ii) would require Aquila to violate any Law, Order, or
other binding commitment or obligation of Aquila to any Governmental Entity or
other third party.

1.4.         Cooperation; Information and Access. The Parties will cooperate in
good faith in all matters relating to the provision and receipt of the Services.
Without limiting the generality

 

76

 



 

of the foregoing, Buyer will provide Aquila, in a timely manner, all information
and access to facilities required or reasonably requested by Aquila in
connection with providing the Services.

1.5          Additional Resources. In providing the Services, Aquila is not
obligated to (i) hire any additional employees, (ii) maintain the employment of
any specific employee, or (iii) purchase, lease, or license any additional
equipment or materials.

ARTICLE II

TERM AND TERMINATION

2.1        Term. Except as otherwise provided on Schedule 1.1, the Services will
commence on the date hereof and terminate no later than _______________________.

 

2.2        Termination. This Services Agreement or Aquila’s obligation to
provide all or any of the Services may be terminated by the mutual written
consent of the Parties at any time. In addition, except as otherwise provided on
Schedule 1.1, Buyer may terminate this Services Agreement, or Aquila’s
obligation to provide any particular Service hereunder, at any time by providing
not less than 30 days prior written notice to Aquila. If any such termination is
with respect to less than all of the Services, then Aquila will continue to be
obligated to provide the remaining Services in accordance with this Services
Agreement.

 

2.3        Effect of Termination. Upon the termination of this Services
Agreement or Aquila’s obligation to provide all or any of the Services, the
Parties will have no further obligations hereunder with respect to the
terminated Service or Services; provided, however, that notwithstanding such
termination (i) Buyer will remain liable to Aquila for all amounts payable in
respect of the terminated Services provided prior to the effective date of the
termination, and (ii) the provisions of Articles II, IV, V, and VII of this
Services Agreement will survive any such termination indefinitely.

 

ARTICLE III

COMPENSATION

3.1          Fee for Services. Buyer will compensate Aquila for the Services in
accordance with Schedule 1.1 and this Article III.

3.2          Payment Terms. Aquila will bill Buyer one a monthly basis for all
Services provided hereunder. Such bills will be accompanied by documentation
reasonably supporting the amounts shown as payable thereunder, and must be paid
by Buyer within 30 days after receipt. Late payments will bear interest at the
Prime Rate plus 5%.

3.3          Sales and Use Taxes. For state and local sales and use tax
purposes, Aquila and Buyer will cooperate in good faith to segregate amounts
payable under this Services Agreement into the following categories: (i) taxable
Services; (ii) non-taxable Services; and (iii) payments made by Aquila merely as
a purchasing agent for Buyer in procuring goods or services. Aquila will collect
from Buyer all state and local sales and use taxes in respect of the Services
and will timely remit such taxes to the appropriate state and local tax
authorities. Buyer will pay such taxes to Aquila monthly, or as otherwise
reasonably required by Aquila. Within 20 days

 

77

 



 

following the receipt by Aquila of notice thereof, Aquila will notify Buyer of
the commencement of any sales or use tax audit by a taxing authority which
involves any Services provided hereunder or any payments made by Aquila as
purchasing agent pursuant hereto. Thereafter, Buyer may, at its own expense,
participate in the defense of that audit to the extent related to any such
Services or payments. Buyer will be responsible for any additional taxes imposed
in respect of the Services, and all related interest, as a result of any such
sales or use tax audit.

ARTICLE IV

PERFORMANCE STANDARDS; DISCLAIMER; LIMITATION OF LIABILITY

4.1          Performance Standards. Aquila will provide the Services in
accordance with its policies, procedures, and practices in effect immediately
prior to the date hereof and, in providing the Services, will exercise the same
degree of care and skill as it exercises in providing similar functions for its
own operations.

4.2          DISCLAIMER OF WARRANTIES. EXCEPT AS OTHERWISE SET FORTH HEREIN,
AQUILA MAKES NO REPRESENTATIONS OR WARRANTIES, EXPRESS, IMPLIED, OR STATUTORY,
INCLUDING BUT NOT LIMITED TO THE IMPLIED WARRANTIES OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE, WITH RESPECT TO THE SERVICES OR OTHER
DELIVERABLES PROVIDED BY IT HEREUNDER.

4.3          Indemnification. Buyer agrees to indemnify and hold harmless Aquila
and its directors, officers, employees, and agents from and against any and all
Losses arising out of, or resulting from, the provision of the Services by
Aquila hereunder, other than Losses arising or resulting from Aquila’s gross
negligence or willful misconduct.

 

4.4          Limitation of Liability. In no event will Aquila be liable to Buyer
for any lost profits, loss of data, loss of use, business interruption, or other
special, incidental, indirect, punitive, or consequential damages, however
caused, under any theory of liability, arising from Aquila’s performance of, or
relating to, the Services or this Services Agreement.

 

ARTICLE V

RELATIONSHIP BETWEEN THE PARTIES

The relationship of Aquila to Buyer under this Services Agreement is that of an
independent contractor, and Aquila will not be deemed an employee, partner,
joint venturer, or agent of Buyer in connection with the provision of the
Services by Aquila. Aquila will be solely responsible for the payment of any
employment-related costs, taxes, or benefits in respect of the provision of the
Services.

ARTICLE VI

SUBCONTRACTORS

Aquila may engage one or more subcontractors to provide all or any portion of
the Services, provided that Aquila remains directly responsible for its
obligations hereunder.

 

78

 



 

 

ARTICLE VII

MISCELLANEOUS

7.1          Amendment and Modification. This Services Agreement may be amended,
modified, or supplemented only by written agreement of the Parties.

7.2          Waiver of Compliance; Consents. Except as otherwise provided in
this Services Agreement, any failure of either Party to comply with any
obligation, covenant, agreement, or condition herein may be waived by the Party
entitled to the benefits thereof only by a written instrument signed by the
Party granting such waiver, but such waiver or failure to insist upon strict
compliance with such obligation, covenant, agreement, or condition will not
operate as a waiver of, or estoppel with respect to, any subsequent or other
failure.

7.3          Notices. All notices and other communications hereunder shall be
made in accordance with, and in the manner provided by, the provisions for
notices and other communications in the Purchase Agreement.

7.4          Assignment. This Services Agreement is binding upon and inures to
the benefit of the Parties and their respective successors and permitted
assigns, but neither this Services Agreement nor any of the rights, interests,
or obligations hereunder may be assigned by either Party without the prior
written consent of the other Party, except that Aquila may (i) engage one or
more subcontractors to provide all or any portion of the Services in accordance
with Article VI above or (ii) assign this Agreement, without the consent of
Buyer, to any Person that acquires, by purchase, merger, reorganization, or
otherwise, all or substantially all of Aquila’s assets. Other than as provided
in the preceding sentence, this Services Agreement does not confer upon any
Person other than the Parties any rights or remedies hereunder.

7.5          Governing Law. This Services Agreement is governed by and construed
in accordance with the laws of the State of Kansas (regardless of the laws that
might otherwise govern under applicable principles of conflicts of law) as to
all matters, including but not limited to matters of validity, construction,
effect, performance, and remedies.

7.6          Severability. Any term or provision of this Services Agreement that
is invalid or unenforceable in any situation in any jurisdiction will not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.

7.7          Entire Agreement. This Services Agreement will be a valid and
binding agreement of the Parties only if and when it is fully executed and
delivered by the Parties, and until such execution and delivery no legal
obligation will be created by virtue hereof. This Services Agreement, together
with the Schedules hereto (which are incorporated herein by this reference), (i)
embodies the entire agreement and understanding of the Parties hereto in respect
of provision of transitional services by Aquila to Buyer in connection with the
transactions contemplated by the Purchase Agreement, and (ii) supersedes all
prior agreements and understandings between the Parties with respect to such
transitional services.

7.8          Delivery. This Services Agreement may be executed in multiple
counterparts (each of which will be deemed an original, but all of which
together will constitute one and the

 

79

 



 

same instrument), and may be delivered by facsimile transmission, with originals
to follow by overnight courier or certified mail (return receipt requested).

IN WITNESS WHEREOF, the Parties have caused this Services Agreement to be signed
by their respective duly authorized officers as of the date first above written.

 

Aquila, Inc.

 

 

By: _______________________________

 

Name:

 

Title:

 

 

 

 

 

Mid-Kansas Electric Company, LLC

 

 

By: _______________________________

 

Name:

 

Title:

 

 

 

80

 



 

 

Schedule 1.1

The Services (and Terms); Fee for Services

 

The Services, together with the termination date for each (if different than the
termination date set forth in Section 2.1 of the Services Agreement), are set
forth below:

 

 

•

 



 

•

 



 

•

 

 

 

•

 

 

 

•

 

 

The fee to be paid by Buyer to Aquila for the Services is as follows:

 

 

81

 



 

 

Exhibit 3.1

Determination of Purchase Price

 

A.           The following principles (the “Accounting Principles”) will govern
certain accounting matters provided for herein:

 

1.            Unless otherwise indicated, all amounts will be determined in
accordance with GAAP and applicable FERC Accounting Rules.

 

2.            The amount of any item reflected in Seller’s financial statements
or in the attached Exhibit 3.1.A, Exhibit 3.1.B, or Exhibit 3.1.C as of any
specified time, including in any FERC Account, as determined in accordance with
GAAP and the FERC Accounting Rules, is referred to as the “Book Value” of such
item as of such specified time.

 

3.            “GAAP” means United States generally accepted accounting
principles, applied on a consistent basis.

 

4.            “FERC Accounting Rules” means the requirements of FERC with
respect to and in accordance with the Uniform System of Accounts established by
FERC.

 

5.            All determinations and calculations will be made and performed in
a manner to (a) avoid double counting of any item, to the extent that any such
item is otherwise accounted for in such determination or calculation, and (b)
give effect to the change in accounting policies described in note 1 to Exhibit
3.1.C. For purposes of computing the Adjustment Amount, any changes in
applicable accounting rules, including the FERC Accounting Rules, following the
date of this Agreement (other than the changes described in note 1 to Exhibit
3.1.C) will not be given effect for purposes of computing the Adjustment Amount
to the extent that such changes would have the effect of changing any of the
items included in Net Plant or the FERC Accounts in a manner that would cause
the Adjustment Amount, if computed taking such changes into account, to be
greater or lesser than the Adjustment Amount, as computed without taking such
changes into account.

 

6.            Certain account balances and other values will be determined as
set forth below:

 

“Base Net Plant Amount” equals the Net Plant as of June 30, 2005, which the
Parties stipulate is $186,987,000.

 

“Extraordinary Expenditures” means any expenditures by Seller during the period
from the date hereof through the Effective Time incurred for the purpose of
repair, replacement, or addition to assets (other than expenditures to the
extent reflected as Net Plant or in any FERC Account or otherwise recovered by
Seller in rates prior to Closing by reason of preexisting authorization or
extraordinary relief) as a result of (i) damage resulting from weather or other
extraordinary or catastrophic occurrence; or (ii) the

 

82

 



 

imposition of any requirement by a Governmental Entity; provided, however, that
any expenditure (which, with respect to any matter referred to in clauses (i) or
(ii) of this definition, will be deemed to include all costs, expenses, and
payments incurred by Seller in respect of such matter (e.g, all costs incurred
due to a catastrophic storm), except to the extent reflected as Net Plant or in
any FERC Account or otherwise recovered by Seller in rates prior to the Closing
by reason of preexisting authorization or extraordinary relief) of the type
described in clauses (i) and (ii) of this definition will be deemed an
Extraordinary Expenditure only if the amount of such expenditure in excess of
amounts thereof reflected as Net Plant or in any FERC Account or otherwise
recovered by Seller in rates prior to the Closing by reason of preexisting
authorization or extraordinary relief exceeds five percent of the Extraordinary
Expenditures Reference Amount, in which case the full amount of such expenditure
(from dollar one) in excess of amounts reflected as Net Plant or in any FERC
Account or otherwise recovered by Seller in rates prior to the Closing by reason
of preexisting authorization or extraordinary relief will be deemed an
Extraordinary Expenditure. Notwithstanding the foregoing, Extraordinary
Expenditures will be reduced by the amount of any insurance proceeds received by
Seller in respect of the matter giving rise to the Extraordinary Expenditure
unless (and to the extent) such proceeds are assigned to Buyer at Closing.

 

“Extraordinary Expenditures Adjustment” means all Extraordinary Expenditures,
plus interest on each such expenditure at the Prime Rate from the date of the
expenditure until the Closing Date.

 

“Extraordinary Expenditures Reference Amount” means the earnings before interest
and Income Taxes attributed to the Business after deducting all corporate-level
charges, determined in a manner consistent with Seller’s normal accounting
practices, for the annual period ended December 31, 2004.

 

“FERC Accounts” means the accounts listed on lines 13-35 and 42-51 of Exhibit
3.1.C maintained by Seller with respect to the Business in accordance with the
FERC Accounting Rules.

 

“Lease Buy-Out Amount” is the total amount paid or to be paid by Seller pursuant
to Section 7.4(d) of the Agreement in connection with the purchase of leased
assets to be included in the Purchased Assets. For purposes of calculating the
Purchase Price and the Adjustment Amount, the Book Value of assets purchased
pursuant to Section 7.4(d) will be excluded from Net Plant and the FERC Accounts
(even if the assets purchased would normally be reflected as Net Plant or in one
or more FERC Accounts following such purchase).

 

“Net Plant” means the Book Value of net plant of the Business, which is
comprised of the amounts listed on lines 3-7 of Exhibit 3.1.C.

 

“Net Plant Adjustment” may be a positive or negative number, and means Net Plant
at Closing minus the Base Net Plant Amount.

 

 

83

 



 

 

“Net Plant at Closing” will be the Net Plant, determined as of the Effective
Time.

 

 

B.

Determination of the Adjustment Amount

 

The Adjustment Amount will be the sum of the following amounts, in each case
determined as of the Effective Time: (i) the Net Plant Adjustment; (ii) the net
total Book Value of the FERC Accounts; (iii) the Lease Buy-Out Amount; and (iv)
the Extraordinary Expenditures Adjustment.

 

 

C.

Payments Unrelated to the Adjustment Amount.

 

The Adjustment Amount will not include or otherwise take into account any
amounts attributable to the adjustments and payments made with respect to (i)
items and amounts prorated pursuant to Section 3.4, (ii) collateral or other
security (other than, after January 1, 2006, prepayments), as contemplated by
Section 7.4(f), (iii) any and all payments made or to be made under any
provision of Section 7.9, (iv) any and all proceeds or payments received or to
be received by a Party under any provision of Section 7.10, (v) indemnification,
as contemplated by Article IX.

 

 

D.

Example of Computation of Purchase Price.

 

An example of the computation of the Purchase Price (using financial information
for the Business as of June 30, 2005) is depicted on Exhibit 3.1.A, Exhibit
3.1.B, and Exhibit 3.1.C. Specifically, (i) Exhibit 3.1.A provides a high-level
overview of the computation of the Closing Payment Amount, (ii) Exhibit 3.1.B
provides an example (in summary form) of the Post-Closing Adjustment Statement,
and (iii) Exhibit 3.1.C provides a sample determination of the Purchase Price
(including the Adjustment Amount) in detailed form.

 

84

 



 

 

Exhibit 3.1.A

Example of Kansas Electric Closing Payment Amount

 

See attached.



 

85

 



 

 

Exhibit 3.1.B

Example of Kansas Electric Post-Closing Adjustment Statement

 

See attached.



 

86

 



 

 

Exhibit 3.1.C

Sample Calculation of Kansas Electric Purchase Price

 

See attached.



 

87

 



 

 

Exhibit 7.9(d)(ii)(C)

Pension Matters

 

The following terms will govern the Parties’ obligations under Section
7.9(d)(ii)(C) of the Agreement (and any reference to Section 7.9 will be deemed
to include a reference to this Exhibit):

 

A.

Post-Closing Spin-Off to Buyer Plan

(1)

Transfer of Liabilities.

 

(a)          As of the Effective Time, each Buyer Party will cause a Buyer
Pension Plan of such Buyer Party to accept all liabilities for benefits under
the Seller Pension Plan that would have been paid or payable (but for the
transfer of assets and liabilities pursuant to this Paragraph A) to or with
respect to the Transferred Employees and Other Plan Participants (as defined
below) employed or otherwise assumed by such Buyer Party, and such Buyer Party
will become with respect to each such Transferred Employee and Other Plan
Participant responsible for all benefits due under the Seller Pension Plan.
Seller will not take any action to fully vest the Business Employees in their
accrued benefits under the Seller Pension Plan. No Buyer Party will amend any
Buyer Pension Plan of such Buyer Party, or permit such Buyer Pension Plan to be
amended, to eliminate any benefit accrued as of the Effective Time, whether or
not vested, with respect to which liabilities are transferred pursuant to this
Paragraph A. Notwithstanding any other provision of this Agreement, the Seller
Pension Plan will continue to make all benefit payments to Transferred Employees
and Other Plan Participants due under the Seller Pension Plan until both the
Initial Transfer Amount and the True-Up Amount have been transferred to the
respective Buyer Pension Plan. “Other Plan Participants” mean any individuals
(x) who have an accrued benefit under the Seller Pension Plan but who are not
actively employed by Seller on the Closing Date, or whose employment is
terminated by Seller on the Closing Date, and (y) whose employment was
principally associated with the Business. The Other Plan Participants are set
forth on Schedule 7.9(d)(ii)-A, as the same is amended by Seller on the Closing
Date.

(b)        As soon as practicable after the Closing Date, Seller will deliver to
Buyer a list reflecting each Transferred Employee’s date of birth, service and
compensation under the Seller Pension Plan, each Transferred Employee’s and
Other Plan Participant’s accrued benefit thereunder as of the Closing Date, and
a copy of each pending or final domestic relations order affecting the benefit
of any Transferred Employee or Other Plan Participant.

(2)

Transfer of Assets.

(a)          Not later than 10 days after the Closing, Seller will direct its
actuary to determine the amount of assets allocable to the benefits with respect
to the Transferred Employees and Other Plan Participants employed or otherwise
assumed by each Buyer Party in the Seller Pension Plan based on section 4044 of
ERISA, and in compliance with the safe harbor assumptions and other requirements
of section 414(l) of the Code (the “Section 4044 Amount”). The Section 4044
Amount will be subject to review by Buyer’s actuary for the purpose of
confirming that the Section 4044 Amount was calculated in accordance with this
Paragraph A(2)(a).

 

88

 



 

 

(b)          In accordance with the procedures set forth in this Paragraph
A(2)(b), Seller will cause cash (or other assets as Seller and Buyer mutually
agree) equal to the Section 4044 Amount to be transferred to the trust
established by each applicable Buyer Party as part of its Buyer Pension Plan
(the “Buyer Pension Plan Trust”). On the Initial Transfer Date, Seller will
cause the trust which is a part of the Seller Pension Plan (the “Seller Pension
Plan Trust”) to make a transfer of cash or other assets equal to the Initial
Transfer Amount to the applicable Buyer Pension Plan Trust. The “Initial
Transfer Date” is the date that is five Business Days after the requirements of
Paragraphs A(2)(d) and A(2)(e) have been met. The “Initial Transfer Amount”
means, for each Buyer Party, 75% of a good faith estimate of the Section 4044
Amount applicable to such Buyer Party (as shall be mutually agreed upon by
Seller’s actuary and Buyer’s actuary not less than 10 days prior to the Initial
Transfer Date). As soon as practicable after the Section 4044 Amount is
determined in accordance with the requirements of Paragraph A(2)(a) (the
“True-Up Date”), and in no event more than 60 days after such final
determination, the True-Up Amount shall be transferred as provided below. If the
Section 4044 Amount for any Buyer Party is greater than the Reduction Amount for
such Buyer Party, then Seller will cause a transfer in cash (or other assets as
Seller and Buyer mutually agree) equal to the True-Up Amount to be made from the
Seller Pension Plan Trust to such Buyer Party’s Buyer Pension Plan Trust. If the
Reduction Amount for any Buyer Party is greater than the Section 4044 Amount for
such Buyer Party, then such Buyer Party will cause a transfer in cash (or other
assets as Seller and Buyer mutually agree) equal to the True-Up Amount to be
made from such Buyer Party’s Buyer Pension Plan Trust to the Seller Pension Plan
Trust. The “True-Up Amount,” if any, for any Buyer Party means the difference
between the Section 4044 Amount for such Buyer Party, adjusted for interest
pursuant to Paragraph A(2)(c), and the Reduction Amount for such Buyer Party,
adjusted for interest pursuant to Paragraph A(2)(c). The “Reduction Amount” for
any Buyer Party equals the sum of (x) the Initial Transfer Amount for such Buyer
Party, plus (y) benefit payments made by the Seller Pension Plan after the
Effective Time to any Transferred Employees and Other Plan Participants that are
employed or otherwise assumed by such Buyer Party.

(c)          For purposes of Paragraph A(2)(b), (x) the Section 4044 Amount will
be increased by interest from the Closing Date through the True-Up Date, and (y)
interest on each payment that is included in the Reduction Amount will be
computed, and added to the Reduction Amount, from the date of such payment
through the True-Up Date. All interest will be compounded daily, and computed at
the Prime Rate as of the Closing Date.

(d)          In connection with the transfer of assets and liabilities pursuant
to this Section, Seller will provide to Buyer, and Buyer will provide to Seller,
evidence reasonably satisfactory to the receiving Party that the Seller Pension
Plan and each Buyer Pension Plan, respectively, is or continues to be qualified
under section 401(a) of the Code and is in compliance with the funding
requirements of section 302 of ERISA and section 412 of the Code.

(e)          In connection with the transfer of assets and liabilities pursuant
to Paragraph A, Seller and each Buyer Party will cooperate with each other in
making all appropriate filings required by the Code or ERISA, and the transfer
of assets and liabilities pursuant to this Section will not take place until
after the expiration of the 30-day period following the filing of any required
notices with the Internal Revenue Service pursuant to section 6058(b) of the
Code.

 

89

 



 

 

(3)

Benefits.

(a)          The benefit provided by each Buyer Pension Plan to each Transferred
Employee who becomes a participant in such Buyer Pension Plan will be at least
equal to (x) the benefits accrued by such Transferred Employee under the Seller
Pension Plan on the Closing Date, computed by taking into account the
compensation credited to such Transferred Employee by Seller with respect to
periods prior to the Closing Date and service credited to such Transferred
Employee with Seller and any Buyer Party (in the case of service with a Buyer
Party, such service will be taken into account only for the purpose of vesting
and early retirement subsidies), plus (y) such Transferred Employee’s benefit
determined under the terms of the applicable Buyer Pension Plan, as it may be
amended from time to time, taking into account the Transferred Employee’s
service and compensation earned with a Buyer Party, except that service credited
by Seller will be taken into account for purposes of eligibility, vesting, and
early retirement subsidies.

(b)          Notwithstanding Paragraph (3)(a) above, any Transferred Employee
who is at least age 55 as of the Closing Date will be entitled to a benefit at
retirement under the applicable Buyer Pension Plan at least equal to the benefit
such Transferred Employee would have received had such Transferred Employee
continued to participate in the Seller Pension Plan from the Closing Date until
the earlier of (x) such Transferred Employee’s actual retirement date or (y) age
62.

B.

Option to Transfer Assets to New Pension Plan.

(1)          Notwithstanding Paragraph A, at Seller’s option and with the
consent of Buyer, which consent shall not be unreasonably withheld, Seller may
elect to transfer prior to Closing the assets and liabilities for accrued
benefits, whether or not vested, that would have been paid or payable (but for
this Paragraph B) to or with respect to the Business Employees and Other Plan
Participants to a new pension plan (“New Pension Plan”) to be established by
Seller. Seller will not take any action to fully vest the Business Employees in
their accrued benefits in the New Pension Plan. Buyer will not amend the New
Pension Plan, or permit the New Pension Plan to be amended, to eliminate any
benefit accrued as of the Effective Time, whether or not vested, with respect to
which liabilities are transferred pursuant to this Paragraph B. The New Pension
Plan will be a defined benefit pension plan qualified under section 401(a) of
the Code and will be identical to the Seller Pension Plan with respect to the
Transferred Employees and Other Plan Participants and provide a future rate of
benefit accrual equal to the future rate of benefit accrual provided under the
Seller Pension Plan.

(2)          In the event that Seller elects to spin off assets and liabilities
prior to Closing to a New Pension Plan, Seller will cause its actuary to
determine the amount of assets allocable to the accrued benefits with respect to
the Business Employees and Other Plan Participants in the Seller Pension Plan
based on section 4044 of ERISA and in compliance with the safe harbor
assumptions and other requirements of Section 414(e) of the Code (the “New Plan
Section 4044 Amount”) as of the effective date of the transfer of assets and
liabilities to the New Pension Plan pursuant to Paragraph B(1) (the “Spin-Off
Date”). The New Plan Section 4044 Amount will be subject to review by Buyer’s
actuary for the purpose of confirming that the New Plan Section 4044 Amount was
calculated in accordance with this Section B(2). Interest from the date of

 

90

 



 

determination of the New Plan Section 4044 Amount to the date of the transfer of
assets to the New Pension Plan will be compounded daily, and computed at the
Prime Rate as of the Spin-Off Date.

(3)          As soon as practicable after the final determination of the New
Plan Section 4044 Amount for the New Pension Plan is made, Seller will cause the
Seller Pension Plan to transfer cash or other assets equal to the New Plan
Section 4044 Amount, less any benefit payments made by the Seller Pension Plan
to Business Employees and Other Plan Participants from the Spin-Off Date to the
date of transfer of assets, to the New Pension Plan. From and after such date,
the New Pension Plan will be solely responsible for all benefits due to Business
Employees and Other Plan Participants under the Seller Pension Plan, whether
arising prior to, or after, the Closing Date.

(4)          Effective as of the Effective Time, Buyer will assume sponsorship
of the New Pension Plan. Seller will provide to Buyer evidence reasonably
satisfactory to Buyer that the New Pension Plan is qualified under section
401(a) of the Code and is in compliance with the funding requirements of section
302 of ERISA and section 412 of the Code.

(5)          In connection with the change in sponsorship of the New Pension
Plan, Seller and Buyer will cooperate with each other in making all appropriate
filings required by the Code or ERISA.            

(6)

Benefits.

(a)          The benefit provided by each Buyer Party to each Transferred
Employee who is a participant in a pension plan sponsored by such Buyer Party
following the Closing will be at least equal to (x) the benefits accrued by such
Transferred Employee under the New Pension Plan on the Closing Date, computed by
taking into account the service credited to such Transferred Employee with
Seller and any Buyer Party (in the case of service with a Buyer Party, such
service will be taken into account only for the purpose of vesting and early
retirement subsidies), plus (y) such Transferred Employee’s benefit determined
under the terms of the pension plan sponsored by such Buyer Party, as it may be
amended from time to time, taking into account the Transferred Employee’s
service and compensation earned with any Buyer Party, except that service
credited by Seller will be taken into account for purposes of eligibility,
vesting, and eligibility for early retirement subsidies.

(b)          Notwithstanding subparagraph (6)(a) above, any Transferred Employee
who is at least age 55 as of the Closing Date will be entitled to a benefit at
retirement under the applicable Buyer Pension Plan at least equal to the benefit
such Transferred Employee would have received had such Transferred Employee
continued to participate in the Seller Pension Plan from the Spin-Off Date until
the earlier of (x) such Transferred Employee’s actual retirement date or (y) age
62.

C.

Post-Closing Adjustment.

(1)          For purposes of this Section, the term “Accrued Liability” means
the present value of the accrued benefit, as of the Effective Time, of each
Transferred Employee and each Other Plan Participant, determined on an
“accumulated benefit obligation” basis using the interest and other assumptions
and methods used by Seller’s actuary on the measurement date most recently

 

91

 



 

preceding the Closing Date for purposes of satisfying Statement of Financial
Accounting Standards 132; provided that if the interest rate actually used by
Seller’s actuary on such measurement date was less than six percent, then the
interest rate to be used for purposes of this paragraph C(1) will be six
percent. The interest rate and other assumptions and methods to be used pursuant
to the preceding sentence are referred to herein as the “SFAS 132 Assumptions.”
Seller’s actuary will determine the Accrued Liability in accordance with its
normal procedures and practices in preparing Seller’s actuarial report and such
determination will be reviewed by the actuary for Buyer. In the event of
disagreement between them, they will appoint a third actuary from a nationally
recognized actuarial firm to resolve their differences (the costs of the third
actuary will be shared equally by Seller and Buyer). The third actuary’s
determination of any dispute will be final. In reaching such resolution, the
third actuary will consider only the issues of disagreement between the first
two actuaries, it being understood that the third actuary will not be retained
to conduct its own independent review but rather will be retained to resolve
specific differences between Buyer’s actuary and Seller’s actuary. The actuarial
assumptions and methods used by Seller’s actuary in determining the Accrued
Liability will not be subject to dispute unless such assumptions and methods are
inconsistent with the SFAS 132 Assumptions.

(2)          Following the Closing, if Seller elected to establish the New
Pension Plan prior to Closing, Seller and Buyer will compare the New Plan
Section 4044 Amount and the Accrued Liabilities. If the Accrued Liabilities
exceed the New Plan Section 4044 Amount, Seller will pay to the Buyer Parties,
in the respective amounts as determined by the Buyer Parties and as directed by
Buyer, the difference, in cash, within five Business Days of the determination.
If the New Plan Section 4044 Amount exceeds the Accrued Liabilities, Buyer will
(or will cause one or more Buyer Parties to) pay to Seller the difference, in
cash, within five Business Days of the determination. If Seller did not elect to
establish the New Pension Plan prior to Closing, Seller and Buyer will compare
the Section 4044 Amount and the Accrued Liabilities. If the Accrued Liabilities
exceed the Section 4044 Amount, Seller will pay to the Buyer Parties, in the
respective amounts as determined by the Buyer Parties and as directed by Buyer,
the difference, in cash, within five Business Days of the determination. If the
Section 4044 Amount exceeds the Accrued Liabilities, Buyer will (or will cause
one or more Buyer Parties to) pay to Seller the difference, in cash, within five
Business Days of the determination.

 

 

 

92

 

 

 